Exhibit 10.47

 

 

 

 

 

LOGO [g366143g83n59.jpg]   

CREDIT AGREEMENT

 

by and among

 

WELLS FARGO CAPITAL FINANCE, LLC,

 

as Administrative Agent,

 

WELLS FARGO CAPITAL FINANCE, LLC,

 

as Sole Lead Arranger,

 

WELLS FARGO CAPITAL FINANCE, LLC,

 

as Sole Book Runner,

 

THE LENDERS THAT ARE PARTIES HERETO

 

as the Lenders,

 

OCZ TECHNOLOGY GROUP, INC.

 

as Borrower

 

Dated as of May 10, 2012

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

1.

   DEFINITIONS AND CONSTRUCTION      1       1.1.     Definitions      1      
1.2.     Accounting Terms      1       1.3.     Code      2       1.4.    
Construction      2       1.5.     Time References      3       1.6.
    Schedules and Exhibits      3   

2.    

   LOANS AND TERMS OF PAYMENT      3       2.1.     Revolving Loans      3      
2.2.     [Intentionally Omitted]      4       2.3.     Borrowing Procedures and
Settlements      4       2.4.     Payments; Reductions of Revolver Commitments;
Prepayments      12       2.5.     Promise to Pay      15       2.6.
    Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations
     16       2.7.     Crediting Payments      17       2.8.     Designated
Account      18       2.9.     Maintenance of Loan Account; Statements of
Obligations      18       2.10.   Fees      18       2.11.   Letters of Credit
     19       2.12.   LIBOR Option      26       2.13.   Capital Requirements   
  28       2.14.   Accordion      30   

3.

   CONDITIONS; TERM OF AGREEMENT      32       3.1.     Conditions Precedent to
the Initial Extension of Credit      32       3.2.     Conditions Precedent to
all Extensions of Credit      32       3.3.     Maturity      32       3.4.
    Effect of Maturity      32       3.5.     Early Termination by Borrower     
32       3.6.     Post-Closing Covenants      33   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

4.    

   REPRESENTATIONS AND WARRANTIES      33       4.1.     Due Organization and
Qualification; Subsidiaries      34       4.2.     Due Authorization; No
Conflict      34       4.3.     Governmental Consents      35       4.4.
    Binding Obligations; Perfected Liens      35       4.5.     Title to Assets;
No Encumbrances      35       4.6.     Litigation      35       4.7.
    Compliance with Laws      36       4.8.     No Material Adverse Effect     
36       4.9.     Solvency      36       4.10.   Employee Benefits      36      
4.11.   Environmental Condition      36       4.12.   Complete Disclosure     
37       4.13.   Patriot Act      37       4.14.   Indebtedness      38      
4.15.   Payment of Taxes      38       4.16.   Margin Stock      38       4.17.
  Governmental Regulation      38       4.18.   OFAC      38       4.19.
  Employee and Labor Matters      38       4.20.   PLX Acquisition      39      
4.21.   Leases      39       4.22.   Eligible Accounts      39   

5.    

   AFFIRMATIVE COVENANTS      40       5.1.     Financial Statements, Reports,
Certificates      40       5.2.     Reporting      40       5.3.     Existence
     40       5.4.     Maintenance of Properties      40       5.5.     Taxes   
  40       5.6.     Insurance      40       5.7.     Inspection      41      
5.8.     Compliance with Laws      41   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page     

5.9.     Environmental

     42      

5.10.   Disclosure Updates

     42      

5.11.   Formation of Subsidiaries

     42      

5.12.   Further Assurances

     43      

5.13.   Lender Meetings

     43      

5.14.   Location of Chief Executive Offices

     44   

6.    

   NEGATIVE COVENANTS.      44      

6.1.     Indebtedness

     44      

6.2.     Liens

     44      

6.3.     Restrictions on Fundamental Changes

     44      

6.4.     Disposal of Assets

     45      

6.5.     Nature of Business

     45      

6.6.     Prepayments and Amendments

     45      

6.7.     Restricted Payments

     45      

6.8.     Accounting Methods

     46      

6.9.     Investments

     46      

6.10.   Transactions with Affiliates

     46      

6.11.   Use of Proceeds

     47      

6.12.   [Intentionally Omitted]

     47      

6.13.   Indilinx US

     47   

7.

   FINANCIAL COVENANTS      47   

8.

   EVENTS OF DEFAULT      48      

8.1.     Payments

     48      

8.2.     Covenants

     48      

8.3.     Judgments

     48      

8.4.     Voluntary Bankruptcy, etc

     49      

8.5.     Involuntary Bankruptcy, etc

     49      

8.6.     Default Under Other Agreements

     49      

8.7.     Representations, etc

     49      

8.8.     Guaranty

     49      

8.9.     Security Documents

     49      

8.10.   Loan Documents

     49   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page     

8.11.   Change of Control

     50   

9.

   RIGHTS AND REMEDIES      50      

9.1.     Rights and Remedies

     50      

9.2.     Remedies Cumulative

     51   

10.

   WAIVERS; INDEMNIFICATION      51      

10.1.   Demand; Protest; etc

     51      

10.2.   The Lender Group’s Liability for Collateral

     51      

10.3.   Indemnification

     51   

11.    

   NOTICES.      52   

12.

   CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION     
53   

13.

   ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS      57      

13.1.   Assignments and Participations.

     57      

13.2.   Successors

     61   

14.

   AMENDMENTS; WAIVERS      61      

14.1.   Amendments and Waivers

     61      

14.2.   Replacement of Certain Lenders

     63      

14.3.   No Waivers; Cumulative Remedies

     64   

15.

   AGENT; THE LENDER GROUP      64      

15.1.   Appointment and Authorization of Agent

     64      

15.2.   Delegation of Duties

     65      

15.3.   Liability of Agent

     65      

15.4.   Reliance by Agent

     65      

15.5.   Notice of Default or Event of Default

     66      

15.6.   Credit Decision

     66      

15.7.   Costs and Expenses; Indemnification

     67      

15.8.   Agent in Individual Capacity

     68      

15.9.   Successor Agent

     68      

15.10. Lender in Individual Capacity

     69      

15.11. Collateral Matters.

     69      

15.12. Restrictions on Actions by Lenders; Sharing of Payments

     71      

15.13. Agency for Perfection

     71   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page     

15.14.   Payments by Agent to the Lenders

     71      

15.15.   Concerning the Collateral and Related Loan Documents

     72      

15.16.   Field Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information

     72      

15.17.   Several Obligations; No Liability

     73   

16.

   WITHHOLDING TAXES.      73      

16.1.     Payments

     73      

16.2.     Exemptions

     74      

16.3.     Reductions

     76      

16.4.     Refunds

     76   

17.    

   GENERAL PROVISIONS      77      

17.1.     Effectiveness

     77       17.2.     Section Headings      77      

17.3.     Interpretation

     77      

17.4.     Severability of Provisions

     77      

17.5.     Bank Product Providers

     77      

17.6.     Debtor-Creditor Relationship

     78      

17.7.     Counterparts; Electronic Execution

     78      

17.8.     Revival and Reinstatement of Obligations; Certain Waivers

     78      

17.9.     Confidentiality.

     79      

17.10.   Survival

     80      

17.11.   Patriot Act

     81      

17.12.   Integration

     81      

17.13.   Permitted Restructuring Transactions

     81   

 

-v-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1    Form of Assignment and Acceptance Exhibit B-1    Form of
Borrowing Base Certificate Exhibit C-1    Form of Compliance Certificate
Exhibit L-1    Form of LIBOR Notice Exhibit P-1    Form of Perfection
Certificate Schedule A-1    Agent’s Account Schedule A-2    Authorized Persons
Schedule C-1    Revolver Commitments Schedule D-1    Designated Account
Schedule P-1    Permitted Investments Schedule P-2    Permitted Liens
Schedule P-3    Restructuring Chart Schedule 1.1    Definitions Schedule 3.1   
Conditions Precedent Schedule 4.1(c)    Capitalization of Borrower’s
Subsidiaries Schedule 4.6    Litigation Schedule 4.11    Environmental Matters
Schedule 4.14    Permitted Indebtedness Schedule 5.1    Financial Statements,
Reports, Certificates Schedule 5.2    Collateral Reporting Schedule 5.14   
Chief Executive Office

 

-vi-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of May 10, 2012, by
and among the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined), WELLS
FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), WELLS FARGO CAPITAL FINANCE,
LLC, a Delaware limited liability company, as sole lead arranger (in such
capacity, together with its successors and assigns in such capacity, the “Sole
Lead Arranger”), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as sole book runner (in such capacity, together with its successors and
assigns in such capacity, the “Sole Book Runner”) and OCZ TECHNOLOGY GROUP,
INC., a Delaware corporation (“Borrower”).

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1. Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2. Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Borrower notifies
Agent that Borrower requests an amendment to any provision hereof to eliminate
the effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrower agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions prior to such Accounting Change and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. When used herein, the term “financial statements” shall include
the notes and schedules thereto. Whenever the term “Borrower” is used in respect
of a financial covenant or a related definition, it shall be understood to mean
Borrower and its Subsidiaries on a consolidated basis, unless the context
clearly requires otherwise. Notwithstanding anything to the contrary contained
herein, (a) all financial statements delivered hereunder shall be prepared, and
all financial covenants contained herein shall be calculated, without giving
effect to any election under the Statement of Financial Accounting Standards
No. 159 (or any similar accounting principle) permitting a Person to value its
financial liabilities or Indebtedness at the fair value thereof, and (b) the
term “unqualified opinion” as used herein to refer to opinions or reports
provided by accountants shall mean an opinion or report that is (i) unqualified,
and (ii) does not include any explanation, supplemental comment, or other
comment concerning the ability of the applicable Person to continue as a going
concern or concerning the scope of the audit.

 

-1-



--------------------------------------------------------------------------------

1.3. Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

1.4. Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, (ii) all Lender Group Expenses that have
accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document (including the Letter of Credit Fee and the Unused Line Fee) and are
unpaid, (b) in the case of contingent reimbursement obligations with respect to
Letters of Credit, providing Letter of Credit Collateralization, (c) in the case
of obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization, (d) the receipt by Agent of cash
collateral in order to secure any other contingent Obligations for which a claim
or demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
reasonable and documented attorneys’ fees and legal expenses), such cash
collateral to be in such amount as Agent reasonably determines is appropriate to
secure such contingent Obligations, (e) the payment or repayment in full in
immediately available funds of all other outstanding Obligations (including the
payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Obligations) under
Hedge Agreements provided by Hedge Providers) other than (i) unasserted
contingent indemnification Obligations, (ii) any Bank Product Obligations (other
than Hedge Obligations) that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding without being required to be repaid or
cash collateralized, and (iii) any Hedge Obligations that, at such time, are
allowed by the applicable Hedge Provider to remain

 

-2-



--------------------------------------------------------------------------------

outstanding without being required to be repaid, and (f) the termination of all
of the Revolver Commitments of the Lenders. Any reference herein to any Person
shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.

1.5. Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Pacific standard time or Pacific daylight saving time, as in effect in Los
Angeles, California on such day. For purposes of the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to and
including”; provided that, with respect to a computation of fees or interest
payable to Agent or any Lender, such period shall in any event consist of at
least one full day.

1.6. Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 

2. LOANS AND TERMS OF PAYMENT.

2.1. Revolving Loans.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (“Revolving Loans”) to Borrower
in an amount at any one time outstanding not to exceed the lesser of:

(i) such Lender’s Revolver Commitment, or

(ii) such Lender’s Pro Rata Share of an amount equal to the lesser of:

(A) the amount equal to (1) the Maximum Revolver Amount less (2) the sum of
(y) the Letter of Credit Usage at such time, plus (z) the principal amount of
Swing Loans outstanding at such time, and

(B) the amount equal to (1) the Borrowing Base as of such date (based upon the
most recent Borrowing Base Certificate delivered by Borrower to Agent) less the
sum of (1) the Letter of Credit Usage at such time, plus (2) the principal
amount of Swing Loans outstanding at such time.

(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they are declared due and payable pursuant to the terms of this Agreement.

(c) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation), in the exercise of its Permitted
Discretion, to establish and increase or decrease Receivable Reserves, Bank
Product Reserves, and other Reserves against

 

-3-



--------------------------------------------------------------------------------

the Borrowing Base or the Maximum Revolver Amount. The amount of any Receivable
Reserve, Bank Product Reserve, or other Reserve established by Agent shall have
a reasonable relationship to the event, condition, other circumstance, or fact
that is the basis for such reserve and shall not be duplicative of any other
reserve established and currently maintained.

2.2. [Intentionally Omitted].

2.3. Borrowing Procedures and Settlements.

(a) Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by a
written request by an Authorized Person delivered to Agent and received by Agent
no later than 10:00 a.m. (i) on the Business Day that is the requested Funding
Date in the case of a request for a Swing Loan, and (ii) on the Business Day
that is 1 Business Day prior to the requested Funding Date in the case of all
other requests, specifying (A) the amount of such Borrowing, and (B) the
requested Funding Date (which shall be a Business Day); provided, that Agent
may, in its sole discretion, elect to accept as timely requests that are
received later than 10:00 a.m. on the applicable Business Day. At Agent’s
election, in lieu of delivering the above-described written request, any
Authorized Person may give Agent telephonic notice of such request by the
required time. In such circumstances, Borrower agrees that any such telephonic
notice will be confirmed in writing within 24 hours of the giving of such
telephonic notice, but the failure to provide such written confirmation shall
not affect the validity of the request.

(b) Making of Swing Loans. In the case of a request for a Swing Loan and so long
as either (i) the aggregate amount of Swing Loans made since the last Settlement
Date, minus all payments or other amounts applied to Swing Loans since the last
Settlement Date, plus the amount of the requested Swing Loan does not exceed 10%
of the Maximum Revolver Amount, or (ii) Swing Lender, in its sole discretion,
agrees to make a Swing Loan notwithstanding the foregoing limitation, Swing
Lender shall make a Revolving Loan (any such Revolving Loan made by Swing Lender
pursuant to this Section 2.3(b) being referred to as a “Swing Loan” and all such
Revolving Loans being referred to as “Swing Loans”) available to Borrower on the
Funding Date applicable thereto by transferring immediately available funds in
the amount of such requested Borrowing to the Designated Account. Each Swing
Loan shall be deemed to be a Revolving Loan hereunder and shall be subject to
all the terms and conditions (including Section 3) applicable to other Revolving
Loans, except that all payments (including interest) on any Swing Loan shall be
payable to Swing Lender solely for its own account. Subject to the provisions of
Section 2.3(d)(ii), Swing Lender shall not make and shall not be obligated to
make any Swing Loan if Swing Lender has actual knowledge that (i) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing, or (ii) the
requested Borrowing would exceed the Availability on such Funding Date. Swing
Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent’s Liens, constitute Revolving Loans and Obligations, and bear
interest at the rate applicable from time to time to Revolving Loans that are
Base Rate Loans.

 

-4-



--------------------------------------------------------------------------------

(c) Making of Revolving Loans.

(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
after receipt of a request for a Borrowing pursuant to Section 2.3(a), Agent
shall notify the Lenders by telecopy, telephone, email, or other electronic form
of transmission, of the requested Borrowing; such notification to be sent on the
Business Day that is 1 Business Day prior to the requested Funding Date. If
Agent has notified the Lenders of a requested Borrowing on the Business Day that
is 1 Business Day prior to the Funding Date, then each Lender shall make the
amount of such Lender’s Pro Rata Share of the requested Borrowing available to
Agent in immediately available funds, to Agent’s Account, not later than 10:00
a.m. on the Business Day that is the requested Funding Date. After Agent’s
receipt of the proceeds of such Revolving Loans from the Lenders, Agent shall
make the proceeds thereof available to Borrower on the applicable Funding Date
by transferring immediately available funds equal to such proceeds received by
Agent to the Designated Account; provided, that, subject to the provisions of
Section 2.3(d)(ii), no Lender shall have an obligation to make any Revolving
Loan, if (1) one or more of the applicable conditions precedent set forth in
Section 3 will not be satisfied on the requested Funding Date for the applicable
Borrowing unless such condition has been waived, or (2) the requested Borrowing
would exceed the Availability on such Funding Date.

(ii) Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrower the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrower a corresponding amount. If, on the requested Funding Date,
any Lender shall not have remitted the full amount that it is required to make
available to Agent in immediately available funds and if Agent has made
available to Borrower such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
no later than 10:00 a.m. on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such
Lender’s portion of such Borrowing for the Funding Date shall be for Agent’s
separate account). If any Lender shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereby and if Agent has made available to Borrower such amount, then
that Lender shall be obligated to immediately remit such amount to Agent,
together with interest at the Defaulting Lender Rate for each day until the date
on which such amount is so remitted. A notice submitted by Agent to any Lender
with respect to amounts owing under this Section 2.3(c)(ii) shall be conclusive,
absent manifest or demonstrable error. If the amount that a Lender is required
to remit is made available to Agent, then such payment to Agent shall constitute
such Lender’s Revolving Loan for all purposes of this Agreement. If such amount
is not made available to Agent on the Business Day following the Funding Date,
Agent will notify Borrower of such failure to fund and, upon demand by Agent,
Borrower shall pay such amount, together with interest thereon for each day
elapsed since the date of such Borrowing, for Agent’s account, at a rate per
annum equal to the interest rate applicable at the time to the Revolving Loans
composing such Borrowing.

 

-5-



--------------------------------------------------------------------------------

(d) Protective Advances and Optional Overadvances.

(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) that any of the other applicable conditions precedent set forth in Section 3
are not satisfied, Agent hereby is authorized by Borrower and the Lenders, from
time to time, in Agent’s sole discretion, to make Revolving Loans to, or for the
benefit of, Borrower, on behalf of the Revolving Lenders, that Agent, in its
Permitted Discretion, deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (the
Revolving Loans described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”). Notwithstanding the foregoing, unless Required Lenders
otherwise consent, the aggregate amount of all Protective Advances outstanding
at any one time shall not exceed 10% of the Maximum Revolver Amount.

(ii) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), the Lenders hereby authorize
Agent or Swing Lender, as applicable, and either Agent or Swing Lender, as
applicable, may, but is not obligated to, knowingly and intentionally, continue
to make Revolving Loans (including Swing Loans) to Borrower notwithstanding that
an Overadvance exists or would be created thereby, so long as (A) after giving
effect to such Revolving Loans, the outstanding Revolver Usage does not, unless
Required Lenders otherwise consent, exceed the Borrowing Base by more than 10%
of the Maximum Revolver Amount, and (B) after giving effect to such Revolving
Loans, the outstanding Revolver Usage (except for and excluding amounts charged
to the Loan Account for interest, fees, or Lender Group Expenses) does not
exceed the Maximum Revolver Amount. In the event Agent obtains actual knowledge
that the Revolver Usage exceeds the amounts permitted by the immediately
foregoing provisions, regardless of the amount of, or reason for, such excess,
Agent shall notify the Lenders as soon as practicable (and prior to making any
(or any additional) intentional Overadvances (except for and excluding amounts
charged to the Loan Account for interest, fees, or Lender Group Expenses) unless
Agent determines that prior notice would result in imminent harm to the
Collateral or its value, in which case Agent may make such Overadvances and
provide notice as promptly as practicable thereafter), and the Lenders thereupon
shall, together with Agent, jointly determine the terms of arrangements that
shall be implemented with Borrower intended to reduce, within a reasonable time,
the outstanding principal amount of the Revolving Loans to Borrower to an amount
permitted by the preceding sentence. In such circumstances, if any Lender
objects to the proposed terms of reduction or repayment of any Overadvance, the
terms of reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders. The foregoing provisions are meant for
the benefit of the Lenders and Agent and are not meant for the benefit of
Borrower, which shall continue to be bound by the provisions of Section 2.4(e).
Each Lender shall be obligated to make Revolving Loans in accordance with
Section 2.3(c) in, or settle Overadvances made by Agent with Agent as provided
in Section 2.3(e) (or Section 2.3(g), as applicable) for, the amount of such
Lender’s Pro Rata Share of any unintentional Overadvances by Agent reported to
such Lender, any intentional Overadvances made as permitted under this
Section 2.3(d)(ii), and any Overadvances resulting from the charging to the Loan
Account of interest, fees, or Lender Group Expenses.

 

-6-



--------------------------------------------------------------------------------

(iii) Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder, except that no
Extraordinary Advance shall be eligible to be a LIBOR Rate Loan and, prior to
Settlement therefor, all payments on the Extraordinary Advances, including
interest thereon, shall be payable to Agent solely for its own account. The
Extraordinary Advances shall be repayable on demand, secured by Agent’s Liens,
constitute Obligations hereunder, and bear interest at the rate applicable from
time to time to Revolving Loans that are Base Rate Loans. The provisions of this
Section 2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the
Lenders and are not intended to benefit Borrower (or any other Loan Party) in
any way.

(iv) Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary: (A) unless Required Lenders otherwise consent, no
Extraordinary Advance may be made by Agent if such Extraordinary Advance would
cause the aggregate principal amount of Extraordinary Advances outstanding to
exceed an amount equal to 10% of the Maximum Revolver Amount; and (B) to the
extent that the making of any Protective Advance causes the aggregate Revolver
Usage to exceed the Maximum Revolver Amount, such portion of such Protective
Advance shall be for Agent’s sole and separate account and not for the account
of any Lender and shall be entitled to priority in repayment in accordance with
Section 2.4(b).

(e) Settlement. It is agreed that each Lender’s funded portion of the Revolving
Loans is intended by the Lenders to equal, at all times, such Lender’s Pro Rata
Share of the outstanding Revolving Loans. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Revolving Loans, the Swing Loans, and the Extraordinary Advances shall take
place on a periodic basis in accordance with the following provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding Extraordinary Advances,
and (3) with respect to Borrower’s or its Subsidiaries’ payments or other
amounts received, as to each by notifying the Lenders by telecopy, telephone, or
other similar form of transmission, of such requested Settlement, no later than
2:00 p.m. on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”).
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Swing Loans, Extraordinary Advances and other Revolving Loans for
the period since the prior Settlement Date. Subject to the terms and conditions
contained herein (including Section 2.3(g)): (y) if the amount of the Revolving
Loans (including Swing Loans, and Extraordinary Advances) made by a Lender that
is not a Defaulting Lender exceeds such Lender’s Pro Rata Share of the Revolving
Loans (including Swing Loans, and Extraordinary Advances) as of a Settlement
Date, then Agent shall, by no later than 12:00 p.m. on the Settlement Date,
transfer in immediately available funds to a Deposit Account of such Lender (as
such Lender may designate), an amount such that each such Lender shall, upon
receipt of such amount, have as of the Settlement Date, its Pro Rata Share of
the Revolving Loans (including Swing Loans, and Extraordinary Advances), and
(z) if the

 

-7-



--------------------------------------------------------------------------------

amount of the Revolving Loans (including Swing Loans, and Extraordinary
Advances) made by a Lender is less than such Lender’s Pro Rata Share of the
Revolving Loans (including Swing Loans, and Extraordinary Advances) as of a
Settlement Date, such Lender shall no later than 12:00 p.m. on the Settlement
Date transfer in immediately available funds to Agent’s Account, an amount such
that each such Lender shall, upon transfer of such amount, have as of the
Settlement Date, its Pro Rata Share of the Revolving Loans (including Swing
Loans and Extraordinary Advances). Such amounts made available to Agent under
clause (z) of the immediately preceding sentence shall be applied against the
amounts of the applicable Swing Loans or Extraordinary Advances and shall
constitute Revolving Loans of such Lenders. If any such amount is not made
available to Agent by any Lender on the Settlement Date applicable thereto to
the extent required by the terms hereof, Agent shall be entitled to recover for
its account such amount on demand from such Lender together with interest
thereon at the Defaulting Lender Rate.

(ii) In determining whether a Lender’s balance of the Revolving Loans (including
Swing Loans and Extraordinary Advances) is less than, equal to, or greater than
such Lender’s Pro Rata Share of the Revolving Loans as of a Settlement Date,
Agent shall, as part of the relevant Settlement, apply to such balance the
portion of payments actually received in good funds by Agent with respect to
principal, interest, fees payable by Borrower and allocable to the Lenders
hereunder, and proceeds of Collateral.

(iii) Between Settlement Dates, Agent, to the extent Extraordinary Advances for
the account of Agent or Swing Loans for the account of Swing Lender are
outstanding, may pay over to Agent or Swing Lender, as applicable, any payments
or other amounts received by Agent, that in accordance with the terms of this
Agreement would be applied to the reduction of the Revolving Loans, for
application to the Extraordinary Advances or Swing Loans. Between Settlement
Dates, Agent, to the extent no Extraordinary Advances or Swing Loans are
outstanding, may pay over to Swing Lender any payments or other amounts received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Revolving Loans, for application to Swing Lender’s Pro
Rata Share of the Revolving Loans. If, as of any Settlement Date, payments or
other amounts of Borrower or its Subsidiaries received since the then
immediately preceding Settlement Date have been applied to Swing Lender’s Pro
Rata Share of the Revolving Loans other than to Swing Loans, as provided for in
the previous sentence, Swing Lender shall pay to Agent for the accounts of the
Lenders, and Agent shall pay to the Lenders (other than a Defaulting Lender if
Agent has implemented the provisions of Section 2.3(g)), to be applied to the
outstanding Revolving Loans of such Lenders, an amount such that each such
Lender shall, upon receipt of such amount, have, as of such Settlement Date, its
Pro Rata Share of the Revolving Loans. During the period between Settlement
Dates, Swing Lender with respect to Swing Loans, Agent with respect to
Extraordinary Advances, and each Lender with respect to the Revolving Loans
other than Swing Loans and Extraordinary Advances, shall be entitled to interest
at the applicable rate or rates payable under this Agreement on the daily amount
of funds employed by Swing Lender, Agent, or the Lenders, as applicable.

(iv) Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).

 

-8-



--------------------------------------------------------------------------------

(f) Notation. Agent, as a non-fiduciary agent for Borrower, shall maintain a
register showing the principal amount of the Revolving Loans, owing to each
Lender, including the Swing Loans owing to Swing Lender, and Extraordinary
Advances owing to Agent, and the interests therein of each Lender, from time to
time and such register shall, absent manifest or demonstrable error,
conclusively be presumed to be correct and accurate.

(g) Defaulting Lenders.

(i) Notwithstanding the provisions of Section 2.4(b)(ii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrower to
Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Agent to the extent of any Extraordinary Advances that
were made by Agent and that were required to but were not, paid by Defaulting
Lender, (B) second, to Swing Lender to the extent of any Swing Loans that were
made by Swing Lender and that were required to be, but were not, paid by the
Defaulting Lender, (C) third, to Issuing Lender, to the extent of the portion of
a Letter of Credit Disbursement that was required to be, but was not, paid by
the Defaulting Lender, (D) fourth, to each Non-Defaulting Lender ratably in
accordance with their Revolver Commitments (but, in each case, only to the
extent that such Defaulting Lender’s portion of a Revolving Loan (or other
funding obligation) was funded by such other Non-Defaulting Lender), (E) fifth,
in Agent’s sole discretion, to a suspense account maintained by Agent, the
proceeds of which may be retained by Agent and may be made available to be
re-advanced to or for the benefit of Borrower (upon the request of Borrower and
subject to the conditions set forth in Section 3.2) as if such Defaulting Lender
had made its portion of Revolving Loans (or other funding obligations)
hereunder, and (F) sixth, from and after the date on which all other Obligations
have been paid in full, to such Defaulting Lender in accordance with tier (L) of
Section 2.4(b)(ii). Subject to the foregoing, Agent may hold and, in its
discretion, re-lend to Borrower for the account of such Defaulting Lender the
amount of all such payments received and retained by Agent for the account of
such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents (including the calculation of Pro
Rata Share in connection therewith) and for the purpose of calculating the fee
payable under Section 2.10(b), such Defaulting Lender shall be deemed not to be
a “Lender” and such Lender’s Revolver Commitment shall be deemed to be zero;
provided, that the foregoing shall not apply to any of the matters governed by
Section 14.1(a)(i) through (iii). The provisions of this Section 2.3(g) shall
remain effective with respect to such Defaulting Lender until the earlier of
(y) the date on which all of the Non-Defaulting Lenders, Agent, Issuing Lender,
and Borrower shall have waived, in writing, the application of this
Section 2.3(g) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by Agent pursuant to
Section 2.3(g)(ii) shall be released to Borrower). The operation of this
Section 2.3(g) shall not be construed to increase or

 

-9-



--------------------------------------------------------------------------------

otherwise affect the Revolver Commitment of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by Borrower of
its duties and obligations hereunder to Agent, Issuing Lender, or to the Lenders
other than such Defaulting Lender. Any failure by a Defaulting Lender to fund
amounts that it was obligated to fund hereunder shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle Borrower,
at its option, upon written notice to Agent, to arrange for a substitute Lender
to assume the Revolver Commitment of such Defaulting Lender, such substitute
Lender to be reasonably acceptable to Agent. In connection with the arrangement
of such a substitute Lender, the Defaulting Lender shall have no right to refuse
to be replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Revolver Commitment of such Defaulting Lender
shall not be deemed to constitute a waiver of any of the Lender Groups’ or
Borrower’s rights or remedies against any such Defaulting Lender arising out of
or in relation to such failure to fund. In the event of a direct conflict
between the priority provisions of this Section 2.3(g) and any other provision
contained in this Agreement or any other Loan Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.3(g) shall control and govern.

(ii) If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:

(A) such Defaulting Lender’s Swing Loan Exposure and Letter of Credit Exposure
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Revolving Loan Exposure) but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Revolving Loan Exposures plus such Defaulting Lender’s
Swing Loan Exposure and Letter of Credit Exposure does not exceed the total of
all Non-Defaulting Lenders’ Revolver Commitments and (y) the conditions set
forth in Section 3.2 are satisfied at such time;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by the Agent (x) first, prepay to the Swing Lender an amount equal to such
Defaulting Lender’s Swing Loan Exposure (after giving effect to any partial
reallocation pursuant to clause (A) above) and (y) second, cash collateralize
for the benefit of Issuing Lender an amount equal to such Defaulting Lender’s
Letter of Credit Exposure (after giving effect to any partial reallocation
pursuant to clause (A) above), pursuant to a cash collateral agreement to be
entered into in form and substance reasonably satisfactory to the Agent, for so
long as such Letter of Credit Exposure is outstanding; provided, that Borrower
shall not be obligated to cash collateralize any Defaulting Lender’s Letter of
Credit Exposure if such Defaulting Lender is also the Issuing Lender;

 

-10-



--------------------------------------------------------------------------------

(C) if Borrower cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrower shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;

(D) to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit Fees
payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;

(E) to the extent any Defaulting Lender’s Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii), then,
without prejudice to any rights or remedies of the Issuing Lender or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to the Issuing Lender until
such portion of such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized or reallocated;

(F) so long as any Lender is a Defaulting Lender, the Swing Lender shall not be
required to make any Swing Loan and the Issuing Lender shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent
(x) the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter of
Credit cannot be reallocated pursuant to this Section 2.3(g)(ii) or (y) the
Swing Lender or Issuing Lender, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Lender, as
applicable, and Borrower to eliminate the Swing Lender’s or Issuing Lender’s
risk with respect to the Defaulting Lender’s participation in Swing Loans or
Letters of Credit; and

(G) Agent may release any cash collateral provided by Borrower pursuant to this
Section 2.3(g)(ii) to the Issuing Lender and the Issuing Lender may apply any
such cash collateral to the payment of such Defaulting Lender’s Pro Rata Share
of any Letter of Credit Disbursement that is not reimbursed by Borrower pursuant
to Section 2.11(a).

(h) Independent Obligations. All Revolving Loans (other than Swing Loans,
Protective Advances and, at Agent’s election, Overadvances) shall be made by the
Lenders contemporaneously and in accordance with their Pro Rata Shares. It is
understood that (i) no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make any Revolving Loan (or other extension
of credit) hereunder, nor shall any Revolver Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.

 

-11-



--------------------------------------------------------------------------------

2.4. Payments; Reductions of Revolver Commitments; Prepayments.

(a) Payments by Borrower.

(i) Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 1:30 p.m. on the date
specified herein. Any payment received by Agent later than 1:30 p.m. shall be
deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.

(ii) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of Issuing Lender) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of commitment or
Obligation to which a particular fee or expense relates. Subject to
Section 2.4(b)(iv), all payments to be made hereunder by Borrower shall be
remitted to Agent and all such payments, and all proceeds of Collateral received
by Agent, shall be applied, so long as no Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, to reduce the balance of the Revolving Loans outstanding and,
thereafter, to Borrower (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.

 

-12-



--------------------------------------------------------------------------------

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B) second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,

(C) third, to pay interest due in respect of all Protective Advances until paid
in full,

(D) fourth, to pay the principal of all Protective Advances until paid in full,

(E) fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

(F) sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,

(G) seventh, to pay interest accrued in respect of the Swing Loans until paid in
full,

(H) eighth, to pay the principal of all Swing Loans until paid in full,

(I) ninth, ratably, to pay interest accrued in respect of the Revolving Loans
until paid in full,

(J) tenth, ratably

i. to pay the principal of all Revolving Loans until paid in full,

ii. to Agent, to be held by Agent, for the benefit of Issuing Lender (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of Issuing Lender, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A) hereof),

iii. ratably, up to the lesser of (y) the amount (after taking into account any
amounts previously paid pursuant to this clause iii. during the continuation of
the applicable Application Event) of the most recently established Bank Product
Reserve, which amount was established prior to the occurrence of, and not in
contemplation of,

 

-13-



--------------------------------------------------------------------------------

the subject Application Event, and (z) $7,500,000 in the aggregate (after taking
into account any amounts previously paid pursuant to this clause iii. during the
continuation of the applicable Application Event), to (I) the Hedge Providers
based upon amounts then certified by the applicable Hedge Provider to Agent (in
form and substance satisfactory to Agent) to be due and payable to such Hedge
Providers on account of Hedge Obligations of Borrower or its Subsidiaries, and
(II) with any balance to be paid to Agent, to be held by Agent, for the ratable
benefit of the Hedge Providers on account of Hedge Obligations, as cash
collateral (which cash collateral may be released by Agent to the applicable
Hedge Provider and applied by such Hedge Provider to the payment or
reimbursement of any amounts due and payable with respect to Hedge Obligations
owed by Borrower to the applicable Hedge Provider as and when such amounts first
become due and payable and, if and at such time as all such Hedge Obligations
are paid or otherwise satisfied in full, the cash collateral held by Agent in
respect of such Hedge Obligations shall be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A) hereof,

(K) eleventh, ratably to pay any other Obligations other than Obligations owed
to Defaulting Lenders (including being paid, ratably, to the Bank Product
Providers on account of all amounts then due and payable in respect of Bank
Product Obligations, with any balance to be paid to Agent, to be held by Agent,
for the ratable benefit of the Bank Product Providers, as cash collateral (which
cash collateral may be released by Agent to the applicable Bank Product Provider
and applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to Bank Product Obligations owed to the
applicable Bank Product Provider as and when such amounts first become due and
payable and, if and at such time as all such Bank Product Obligations are paid
or otherwise satisfied in full, the cash collateral held by Agent in respect of
such Bank Product Obligations shall be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A) hereof),

(L) twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and

(M) thirteenth, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to
Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.

(v) For purposes of Section 2.4(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

 

-14-



--------------------------------------------------------------------------------

(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.

(c) Reduction of Revolver Commitments. The Revolver Commitments shall terminate
on the Maturity Date. Borrower may reduce the Revolver Commitments to an amount
(which may be zero) not less than the sum of (A) the Revolver Usage as of such
date, plus (B) the principal amount of all Revolving Loans not yet made as to
which a request has been given by Borrower under Section 2.3(a), plus (C) the
amount of all Letters of Credit not yet issued as to which a request has been
given by Borrower pursuant to Section 2.11(a). Each such reduction shall be in
an amount which is not less than $10,000,000 (unless the Revolver Commitments
are being reduced to zero and the amount of the Revolver Commitments in effect
immediately prior to such reduction are less than $10,000,000), shall be made by
providing not less than 10 Business Days prior written notice to Agent, and
shall be irrevocable. Once reduced, the Revolver Commitments may not be
increased. Each such reduction of the Revolver Commitments shall reduce the
Revolver Commitments of each Lender proportionately in accordance with its
ratable share thereof.

(d) Optional Prepayments. Borrower may prepay the principal of any Revolving
Loan at any time in whole or in part.

(e) Mandatory Prepayments.

(i) Borrowing Base. If, at any time, (A) the Revolver Usage on such date exceeds
(B) the Borrowing Base reflected in the Borrowing Base Certificate most recently
delivered by Borrower to Agent, then Borrower shall immediately prepay the
Obligations or provide Letter of Credit Collateralization in accordance with
Section 2.4(f) in an aggregate amount equal to the amount of such excess.

(f) Application of Payments. Each prepayment pursuant to Section 2.4(e) shall,
(A) so long as no Application Event shall have occurred and be continuing, be
applied, first, to the outstanding principal amount of the Revolving Loans until
paid in full, and second, to cash collateralize the Letters of Credit in an
amount equal to 105% of the then outstanding Letter of Credit Usage, and (B) if
an Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(ii). No prepayment under this Section 2.4(f)
shall result in a permanent reduction of the Maximum Revolver Amount or the
Revolver Commitments.

2.5. Promise to Pay. Borrower agrees to pay the Lender Group Expenses on the
earlier of (a) the first day of the month following the date on which the
applicable Lender Group Expenses were first incurred or (b) the date on which
demand therefor is made by Agent (it being acknowledged and agreed that any
charging of such costs, expenses or Lender Group Expenses

 

-15-



--------------------------------------------------------------------------------

to the Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed
to constitute a demand for payment thereof for the purposes of this subclause
(b)). Borrower promises to pay all of the Obligations (including principal,
interest, premiums, if any, fees, costs, and expenses (including Lender Group
Expenses)) in full on the Maturity Date or, if earlier, on the date on which the
Obligations (other than the Bank Product Obligations) become due and payable
pursuant to the terms of this Agreement. Borrower agrees that its obligations
contained in the first sentence of this Section 2.5 shall survive payment or
satisfaction in full of all other Obligations.

2.6. Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), all Revolving Loans
and all other Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest as
follows:

(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the LIBOR Rate Margin, and

(ii) otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.

(b) Letter of Credit Fee. Borrower shall pay Agent (for the ratable benefit of
the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit Fee”)
(which fee shall be in addition to the fees, charges, commissions, and costs set
forth in Section 2.11(j)) that shall accrue at a per annum rate equal to the
LIBOR Rate Margin times the undrawn amount of all outstanding Letters of Credit.

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at the election of Agent or the Required Lenders,

(i) all Revolving Loans and all other Obligations (except for undrawn Letters of
Credit) that have been charged to the Loan Account pursuant to the terms hereof
shall bear interest at a per annum rate equal to 2 percentage points above the
per annum rate otherwise applicable thereunder, and

(ii) the Letter of Credit Fee shall be increased to 2 percentage points above
the per annum rate otherwise applicable hereunder.

(d) Payment. Except to the extent provided to the contrary in Section 2.10 or
Section 2.12(a), (i) all interest, all Letter of Credit Fees, and all other fees
payable hereunder or under any of the other Loan Documents shall be due and
payable, in arrears, on the first day of each month, and (ii) all costs and
expenses payable hereunder or under any of the other Loan Documents, and all
Lender Group Expenses shall be due and payable on the earlier of (x) the first
day of the month following the date on which the applicable costs, expenses, or
Lender Group Expenses were first incurred or (y) the date on which demand
therefor is made by Agent (it being acknowledged and agreed that any charging of
such costs, expenses or Lender Group Expenses to the Loan Account pursuant to
the provisions of the following sentence shall be

 

-16-



--------------------------------------------------------------------------------

deemed to constitute a demand for payment thereof for the purposes of this
subclause (y)). Borrower hereby authorizes Agent, from time to time without
prior notice to Borrower, to charge to the Loan Account (A) on the first day of
each month, all interest accrued during the prior month on the Revolving Loans
hereunder, (B) on the first day of each month, all Letter of Credit Fees accrued
or chargeable hereunder during the prior month, (C) on the first day of each
month, the Unused Line Fee accrued during the prior month pursuant to
Section 2.10(b), (D) as and when incurred or accrued, all audit, appraisal,
valuation, or other charges or fees payable hereunder, including pursuant to
Section 2.10(a) and Section 2.10(c), (E) as and when due and payable, all other
fees payable hereunder or under any of the other Loan Documents, (F) as and when
incurred or accrued, all fees, charges, commissions, and costs provided for in
Section 2.11(j), (G) as and when incurred or accrued, all other Lender Group
Expenses, and (H) as and when due and payable all other payment obligations
payable under any Loan Document or any Bank Product Agreement (including any
amounts due and payable to the Bank Product Providers in respect of Bank
Products). All amounts (including interest, fees, costs, expenses, Lender Group
Expenses, or other amounts payable hereunder or under any other Loan Document or
under any Bank Product Agreement) charged to the Loan Account shall thereupon
constitute Revolving Loans hereunder, shall constitute Obligations hereunder,
and shall initially accrue interest at the rate then applicable to Revolving
Loans that are Base Rate Loans (unless and until converted into LIBOR Rate Loans
in accordance with the terms of this Agreement).

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year (or on the basis of a 365 day year
for Base Rate Loans), in each case, for the actual number of days elapsed in the
period during which the interest or fees accrue. In the event the Base Rate is
changed from time to time hereafter, the rates of interest hereunder based upon
the Base Rate automatically and immediately shall be increased or decreased by
an amount equal to such change in the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrower is and shall be liable only for the payment of
such maximum amount as is allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

2.7. Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds made to Agent’s Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrower shall
be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent’s Account on a Business Day on or before 1:30 p.m. If any payment item is
received into

 

-17-



--------------------------------------------------------------------------------

Agent’s Account on a non-Business Day or after 1:30 p.m. on a Business Day
(unless Agent, in its sole discretion, elects to credit it on the date
received), it shall be deemed to have been received by Agent as of the opening
of business on the immediately following Business Day.

2.8. Designated Account. Agent is authorized to make the Revolving Loans and
Issuing Lender is authorized to issue the Letters of Credit under this Agreement
based upon telephonic or other instructions received from anyone purporting to
be an Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Borrower agrees to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the
Revolving Loans requested by Borrower and made by Agent or the Lenders
hereunder. Unless otherwise agreed by Agent and Borrower, any Revolving Loan or
Swing Loan requested by Borrower and made by Agent, Swing Lender or the Lenders
hereunder shall be made to the Designated Account.

2.9. Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with all Revolving Loans (including Extraordinary
Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrower or for Borrower’s account, the Letters of Credit issued or arranged by
Issuing Lender for Borrower’s account, and with all other payment Obligations
hereunder or under the other Loan Documents, including, accrued interest, fees
and expenses, and Lender Group Expenses. In accordance with Section 2.7, the
Loan Account will be credited with all payments received by Agent from Borrower
or for Borrower’s account. Agent shall make available to Borrower monthly
statements regarding the Loan Account, including the principal amount of
Revolving Loans, interest accrued hereunder, fees accrued or charged hereunder
or under the other Loan Documents, and a summary itemization of all charges and
expenses constituting Lender Group Expenses accrued hereunder or under the other
Loan Documents, and each such statement, absent manifest or demonstrable error,
shall be conclusively presumed to be correct and accurate and constitute an
account stated between Borrower and the Lender Group unless, within 30 days
after Agent first makes such a statement available to Borrower, Borrower shall
deliver to Agent written objection thereto describing the error or errors
contained in such statement.

2.10. Fees.

(a) Agent Fees. Borrower shall pay to Agent, for the account of Agent, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.

(b) Unused Line Fee. Borrower shall pay to Agent, for the ratable account of the
Revolving Lenders, on the first day of each month from and after the Closing
Date up to the first day of the month prior to the date on which the Obligations
are paid in full and on the date on which the Obligations are paid in full, an
unused line fee (the “Unused Line Fee”) in an amount equal to 0.25% per annum
times the result of (i) the aggregate amount of the Revolver Commitments, less
(ii) the average amount of the Revolver Usage during the immediately preceding
month (or portion thereof).

(c) Field Examination and Other Fees. Borrower shall pay to Agent, field
examination, appraisal, and valuation fees and charges, as and when incurred or
chargeable, as

 

-18-



--------------------------------------------------------------------------------

follows (i) a fee of $1,000 per day, per examiner, plus out-of-pocket expenses
(including travel, meals, and lodging) for each field examination of Loan
Parties performed by personnel employed by Agent, and (ii) the fees or charges
paid or incurred by Agent (but, in any event, no less than a charge of $1,000
per day, per Person, plus out-of-pocket expenses (including travel, meals, and
lodging)) if it elects to employ the services of one or more third Persons to
perform field examinations of Borrower or its Subsidiaries, to establish
electronic collateral reporting systems, to appraise the Collateral, or any
portion thereof, to perform financial audits of Borrower or its Subsidiaries, or
to assess Borrower’s or its Subsidiaries’ business valuation; provided, that so
long as no Event of Default shall have occurred and be continuing, Borrower
shall not be obligated to reimburse Agent for more than 2 field examinations
during any calendar year.

2.11. Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of
Borrower made in accordance herewith, Issuing Lender agrees to issue, or to
cause an Underlying Issuer (including, as Issuing Lender’s agent) to issue, a
requested Letter of Credit for the account of Borrower. If Issuing Lender, at
its option, elects to cause an Underlying Issuer to issue a requested Letter of
Credit, then Issuing Lender agrees that it will enter into arrangements relative
to the reimbursement of such Underlying Issuer (which may include, among other
means, by becoming an applicant with respect to such Letter of Credit or
entering into undertakings or other arrangements that provide for reimbursement
of such Underlying Issuer with respect to such drawings under Letter of Credit;
each such obligation or undertaking, irrespective of whether in writing, a
“Reimbursement Undertaking”) with respect to Letters of Credit issued by such
Underlying Issuer for the account of Borrower. By submitting a request to
Issuing Lender for the issuance of a Letter of Credit, Borrower shall be deemed
to have requested that (i) Issuing Lender issue or (ii) an Underlying Issuer
issue the requested Letter of Credit (and, in such case, to have requested
Issuing Lender to issue a Reimbursement Undertaking with respect to such
requested Letter of Credit). Borrower acknowledges and agrees that Borrower is
and shall be deemed to be an applicant (within the meaning of
Section 5-102(a)(2) of the Code) with respect to each Underlying Letter of
Credit. Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be made in
writing by an Authorized Person and delivered to Issuing Lender via hand
delivery, telefacsimile, or other electronic method of transmission reasonably
in advance of the requested date of issuance, amendment, renewal, or extension.
Each such request shall be in form and substance reasonably satisfactory to
Issuing Lender and (i) shall specify (A) the amount of such Letter of Credit,
(B) the date of issuance, amendment, renewal, or extension of such Letter of
Credit, (C) the proposed expiration date of such Letter of Credit, (D) the name
and address of the beneficiary of the Letter of Credit, and (E) such other
information (including, the conditions to drawing, and, in the case of an
amendment, renewal, or extension, identification of the Letter of Credit to be
so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such Letter of Credit, and (ii) shall be accompanied by such
Issuer Documents as Agent, Issuing Lender or Underlying Issuer may request or
require, to the extent that such requests or requirements are consistent with
the Issuer Documents that Issuing Lender or Underlying Issuer generally requests
for Letters of Credit in similar circumstances. Anything contained herein to the
contrary notwithstanding, Issuing Lender may, but shall not be obligated to,
issue or cause the issuance of a Letter of Credit or to issue a Reimbursement
Undertaking in

 

-19-



--------------------------------------------------------------------------------

respect of an Underlying Letter of Credit, in either case, that supports the
obligations of Borrower or its Subsidiaries in respect of (A) a lease of real
property, or (B) an employment contract.

(b) Issuing Lender shall have no obligation to issue a Letter of Credit or a
Reimbursement Undertaking in respect of an Underlying Letter of Credit, in
either case, if any of the following would result after giving effect to the
requested issuance:

(i) the Letter of Credit Usage would exceed $10,000,000, or

(ii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Revolving Loans (including Swing Loans), or

(iii) the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.

(c) In the event there is a Defaulting Lender as of the date of any request for
the issuance of a Letter of Credit, the Issuing Lender shall not be required to
issue or arrange for such Letter of Credit to the extent (x) the Defaulting
Lender’s Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii) or (y) the Issuing Lender has not
otherwise entered into arrangements reasonably satisfactory to it and Borrower
to eliminate the Issuing Lender’s risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrower cash collateralizing such Defaulting Lender’s Letter of Credit Exposure
in accordance with Section 2.3(g)(ii). Additionally, Issuing Lender shall have
no obligation to issue a Letter of Credit or a Reimbursement Undertaking in
respect of an Underlying Letter of Credit, in either case, if (I) any order,
judgment, or decree of any Governmental Authority or arbitrator shall, by its
terms, purport to enjoin or restrain Issuing Lender from issuing such Letter of
Credit or Reimbursement Undertaking or Underlying Issuer from issuing such
Letter of Credit, or any law applicable to Issuing Lender or Underlying Issuer
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over Issuing Lender or Underlying
Issuer shall prohibit or request that Issuing Lender or Underlying Issuer
refrain from the issuance of letters of credit generally or such Letter of
Credit or Reimbursement Undertaking (as applicable) in particular, or (II) the
issuance of such Letter of Credit would violate one or more policies of Issuing
Lender or Underlying Issuer applicable to letters of credit generally.

(d) Any Issuing Lender (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day immediately following the
Business Day on which such Issuing Lender issued any Letter of Credit; provided
that (y) until Agent advises any such Issuing Lender that the provisions of
Section 3.2 are not satisfied, or (z) the aggregate amount of the Letters of
Credit issued in any such week exceeds such amount as shall be agreed by Agent
and such Issuing Lender, such Issuing Lender shall be required to so notify
Agent in writing only once each week of the Letters of Credit issued by such
Issuing Lender during the immediately preceding week as well as the daily
amounts outstanding for the prior week, such notice to be furnished on such day
of the week as Agent and such Issuing Lender may agree.

 

-20-



--------------------------------------------------------------------------------

Each Letter of Credit shall be in form and substance reasonably acceptable to
Issuing Lender, including the requirement that the amounts payable thereunder
must be payable in Dollars. Upon receipt from the beneficiary of any Letter of
Credit of any notice of a drawing under such Letter of Credit, the Issuing
Lender or the Underlying Issuer, as applicable, shall notify Borrower and Agent
thereof in writing. If Issuing Lender makes a payment under a Letter of Credit
or an Underlying Issuer makes a payment under an Underlying Letter of Credit,
Agent shall provide Borrower notice thereof and Borrower shall pay to Agent an
amount equal to the applicable Letter of Credit Disbursement on the date
Borrower is so notified that such Letter of Credit Disbursement has been made
and, in the absence of such payment, the amount of the Letter of Credit
Disbursement immediately and automatically shall be deemed to be a Revolving
Loan hereunder (notwithstanding any failure to satisfy any condition precedent
set forth in Section 3) and, initially, shall bear interest at the rate then
applicable to Revolving Loans that are Base Rate Loans. If a Letter of Credit
Disbursement is deemed to be a Revolving Loan hereunder, Borrower’s obligation
to pay the amount of such Letter of Credit Disbursement to Issuing Lender shall
be automatically converted into an obligation to pay the resulting Revolving
Loan. Promptly following receipt by Agent of any payment from Borrower pursuant
to this paragraph, Agent shall distribute such payment to Issuing Lender or, to
the extent that Lenders have made payments pursuant to Section 2.11(b) to
reimburse Issuing Lender, then to such Lenders and Issuing Lender as their
interests may appear.

(e) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(a), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(a) on the same
terms and conditions as if Borrower had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Lender the amounts so
received by it from the Lenders. By the issuance of a Letter of Credit or a
Reimbursement Undertaking (or an amendment, renewal, or extension of a Letter of
Credit or a Reimbursement Undertaking) and without any further action on the
part of Issuing Lender or the Revolving Lenders, Issuing Lender shall be deemed
to have granted to each Revolving Lender, and each Revolving Lender shall be
deemed to have purchased, a participation in each Letter of Credit issued by
Issuing Lender and each Reimbursement Undertaking, in an amount equal to its Pro
Rata Share of such Letter of Credit or Reimbursement Undertaking, and each such
Lender agrees to pay to Agent, for the account of Issuing Lender, such Lender’s
Pro Rata Share of any Letter of Credit Disbursement made by Issuing Lender or an
Underlying Issuer under the applicable Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to Agent, for the account of Issuing Lender, such
Lender’s Pro Rata Share of each Letter of Credit Disbursement made by Issuing
Lender or an Underlying Issuer and not reimbursed by Borrower on the date due as
provided in Section 2.11(d), or of any reimbursement payment this is required to
be refunded (or that Agent or Issuing Lender elects, based upon the advice of
counsel, to refund) to Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to deliver to Agent, for the account
of Issuing Lender, an amount equal to its respective Pro Rata Share of each
Letter of Credit Disbursement pursuant to this Section 2.11(e) shall be absolute
and unconditional and such remittance shall be made notwithstanding the
occurrence or continuation of an Event of Default or Default or the failure to
satisfy any condition set forth in Section 3. If any such Lender fails to make
available to Agent the amount of such Lender’s Pro Rata Share of a Letter of
Credit Disbursement as provided in this Section, such Lender shall be deemed to
be a Defaulting Lender and Agent (for the account of Issuing Lender) shall be
entitled to recover such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate until paid in full.

 

-21-



--------------------------------------------------------------------------------

(f) Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
and each Underlying Issuer harmless from any damage, loss, cost, expense, or
liability (other than Taxes, which shall be governed by Section 16, and without
duplication of any payments received under Sections 2.11(k) and 2.13), and
reasonable and documented attorneys’ fees and expenses incurred by Issuing
Lender, any other member of the Lender Group, or any Underlying Issuer arising
out of or in connection with any Reimbursement Undertaking or any Letter of
Credit; provided, that Borrower shall not be obligated hereunder to indemnify
the Lender Group or any Underlying Issuer for any loss, cost, expense, or
liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of Issuing Lender, any
other member of the Lender Group, or any Underlying Issuer. Borrower agrees to
be bound by the Underlying Issuer’s regulations and interpretations of any
Letter of Credit or by Issuing Lender’s interpretations of any Reimbursement
Undertaking even though this interpretation may be different from Borrower’s
own. Borrower understands that the Reimbursement Undertakings may require
Issuing Lender to indemnify the Underlying Issuer for certain costs or
liabilities arising out of claims by Borrower against such Underlying Issuer.
Borrower hereby agrees to indemnify, save, defend, and hold Issuing Lender and
the other members of the Lender Group harmless with respect to any loss, cost,
expense (including reasonable and documented attorneys’ fees and expenses), or
liability (other than Taxes, which shall be governed by Section 16) incurred by
them as a result of Issuing Lender’s indemnification of an Underlying Issuer;
provided, that Borrower shall not be obligated hereunder to indemnify for any
such loss, cost, expense, or liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of Issuing Lender or any other member of the Lender Group.

(g) Each Lender and Borrower agree that, in paying any drawing under a Letter of
Credit, neither Issuing Lender nor any Underlying Issuer (as applicable) shall
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit or the
Underlying Letter of Credit (as applicable)) or to ascertain or inquire as to
the validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of Issuing Lender, any
Underlying Issuer, Agent, any of the Lender-Related Persons or Agent-Related
Persons, nor any correspondent, participant or assignee of Issuing Lender shall
be liable to any Lender or any Loan Party for (i) any action taken or omitted in
the absence of gross negligence or willful misconduct; (ii) any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit or any error in
interpretation of technical terms; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. None of Issuing Lender, any Underlying Issuer,
Agent, any of the Lender-Related Persons or Agent-Related Persons, nor any
correspondent, participant or assignee of Issuing Lender shall be liable to any
Lender for any action taken or omitted in connection herewith at the request or
with the approval of the Lenders or the Required Lenders, as applicable.
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, that this
assumption is not intended to, and shall not, preclude Borrower from pursuing
such rights and remedies as it may have against the beneficiary or transferee at

 

-22-



--------------------------------------------------------------------------------

law or under any other agreement. None of Issuing Lender, any Underlying Issuer,
Agent, any of the Lender-Related Persons or Agent-Related Persons, nor any
correspondent, participant or assignee of Issuing Lender or any Underlying
Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (vi) of Section 2.11(h) or for any action, neglect or
omission under or in connection with any Letter of Credit or Issuer Document,
including in connection with the issuance or any amendment of any Letter of
Credit, the failure to issue or amend any Letter of Credit, the honoring or
dishonoring of any demand under any Letter of Credit, or the following of
Borrower’s instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto, and such action or neglect or
omission will bind Borrower. In furtherance and not in limitation of the
foregoing, Issuing Lender and each Underlying Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary (or
Issuing Lender and any Underlying Issuer may refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit and may disregard any requirement in a Letter of
Credit that notice of dishonor be given in a particular manner and any
requirement that presentation be made at a particular place or by a particular
time of day), and neither Issuing Lender nor any Underlying Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. Neither Issuing Lender nor any
Underlying Issuer shall be responsible for the wording of any Letter of Credit
(including any drawing conditions or any terms or conditions that are
ineffective, ambiguous, inconsistent, unduly complicated or reasonably
impossible to satisfy), notwithstanding any assistance Issuing Lender or any
Underlying Issuer may provide to Borrower with drafting or recommending text for
any letter of credit application or with the structuring of any transaction
related to any Letter of Credit, and Borrower hereby acknowledges and agrees
that any such assistance will not constitute legal or other advice by Issuing
Lender or any Underlying Issuer or any representation or warranty by Issuing
Lender or any Underlying Issuer that any such wording or such Letter of Credit
will be effective. Without limiting the foregoing, Issuing Lender or any
Underlying Issuer may, as it deems appropriate, use in any Letter of Credit any
portion of the language prepared by Borrower and contained in the letter of
credit application relative to drawings under such Letter of Credit. Borrower
hereby acknowledges and agrees that neither any Underlying Issuer nor any member
of the Lender Group shall be responsible for delays, errors, or omissions
resulting from the malfunction of equipment in connection with any Letter of
Credit.

(h) The obligation of Borrower to reimburse Issuing Lender for each drawing
under each Letter of Credit shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document,

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any of its Subsidiaries may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such

 

-23-



--------------------------------------------------------------------------------

transferee may be acting), Issuing Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction,

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit,

(iv) any payment by Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not substantially or strictly
comply with the terms of such Letter of Credit (including, without limitation,
any requirement that presentation be made at a particular place or by a
particular time of day), or any payment made by Issuing Lender under such Letter
of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit,

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or discharge of, Borrower or any of its
Subsidiaries (other than the defense of payment), or

(vi) the fact that any Default or Event of Default shall have occurred and be
continuing.

(i) Borrower hereby authorizes and directs any Underlying Issuer to deliver to
Issuing Lender all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon Issuing Lender’s instructions with respect to all
matters arising in connection with such Underlying Letter of Credit and the
related application.

(j) Borrower acknowledges and agrees that any and all fees, charges, costs, or
commissions in effect from time to time, of Issuing Lender relating to Letters
of Credit or incurred by Issuing Lender relating to Underlying Letters of
Credit, upon the issuance of any Letter of Credit, upon the payment or
negotiation of any drawing under any Letter of Credit, or upon the occurrence of
any other activity with respect to any Letter of Credit (including the transfer,
amendment, or cancellation of any Letter of Credit), together with any and all
fronting fees in effect from time to time related to Letters of Credit, shall be
Lender Group Expenses for purposes of this Agreement and shall be reimbursable
immediately by Borrower to Agent for the account of Issuing Lender; it being
acknowledged and agreed by Borrower that, as of the Closing Date, Issuing Lender
is entitled to charge Borrower a fronting fee of 0.25% per annum times the
undrawn amount of each Underlying Letter of Credit and that such fronting fee
may be changed by Issuing Lender from time to time without notice.

(k) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any

 

-24-



--------------------------------------------------------------------------------

Governmental Authority, or (ii) compliance by Issuing Lender, any other member
of the Lender Group, or Underlying Issuer with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto),
in any case enacted or made after the Closing Date:

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or

(ii) there shall be imposed on Issuing Lender, any other member of the Lender
Group, or Underlying Issuer any other condition regarding any Letter of Credit
or Reimbursement Undertaking,

and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Lender, any other member of the Lender Group, or an Underlying Issuer
of issuing, making, participating in, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrower, and Borrower shall pay within 30 days after demand therefor,
such amounts as Agent may specify to be necessary to compensate Issuing Lender,
any other member of the Lender Group, or an Underlying Issuer for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrower shall not
be required to provide any compensation pursuant to this Section 2.11(k) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrower, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Agent of any amount due pursuant to this
Section 2.11(k), as set forth in a certificate setting forth the calculation
thereof in reasonable detail, shall, in the absence of manifest or demonstrable
error, be final and conclusive and binding on all of the parties hereto.

(l) Unless otherwise expressly agreed by Issuing Lender and Borrower when a
Letter of Credit is issued, (i) the rules of the ISP and the UCP 600 shall apply
to each standby Letter of Credit, and (ii) the rules of the UCP 600 shall apply
to each commercial Letter of Credit.

(m) In the event of a direct conflict between the provisions of this
Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11 shall control and
govern.

 

-25-



--------------------------------------------------------------------------------

2.12. LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrower shall have the option, subject to
Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a portion
of the Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto; provided, that, subject to the following clauses (ii) and (iii), in the
case of any Interest Period greater than 3 months in duration, interest shall be
payable at 3 month intervals after the commencement of the applicable Interest
Period and on the last day of such Interest Period, (ii) the date on which all
or any portion of the Obligations are accelerated pursuant to the terms hereof,
or (iii) the date on which this Agreement is terminated pursuant to the terms
hereof. On the last day of each applicable Interest Period, unless Borrower
properly has exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans of the same type hereunder. At any
time that an Event of Default has occurred and is continuing, at the written
election of the Required Lenders, Borrower no longer shall have the option to
request that Revolving Loans bear interest at a rate based upon the LIBOR Rate.

(b) LIBOR Election.

(i) Borrower may, at any time and from time to time, so long as Borrower has not
received a notice from Agent (upon direction to give such notice by the Required
Lenders), after the occurrence and during the continuance of an Event of
Default, to terminate the right of Borrower to exercise the LIBOR Option during
the continuance of such Event of Default, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. at least 2 Business Days prior to the
commencement of the proposed Interest Period (the “LIBOR Deadline”). Notice of
Borrower’s election of the LIBOR Option for a permitted portion of the Revolving
Loans and an Interest Period pursuant to this Section shall be made by delivery
to Agent of a LIBOR Notice received by Agent before the LIBOR Deadline, or by
telephonic notice received by Agent before the LIBOR Deadline (to be confirmed
by delivery to Agent of a LIBOR Notice received by Agent prior to 5:00 p.m. on
the same day). Promptly upon its receipt of each such LIBOR Notice, Agent shall
provide a copy thereof to each of the Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”); provided,
that Funding Losses shall not include any lost profit if such Funding Losses
arose under clause (A) above as a result of a mandatory prepayment or a
prepayment required as a result of an Event of Default. A certificate of Agent
or a Lender

 

-26-



--------------------------------------------------------------------------------

delivered to Borrower setting forth in reasonable detail any amount or amounts
that Agent or such Lender is entitled to receive pursuant to this Section 2.12
shall be conclusive absent manifest or demonstrable error. Borrower shall pay
such amount to Agent or the Lender, as applicable, within 30 days of the date of
its receipt of such certificate. If a payment of a LIBOR Rate Loan on a day
other than the last day of the applicable Interest Period would result in a
Funding Loss, Agent may, in its sole discretion at the request of Borrower, hold
the amount of such payment as cash collateral in support of the Obligations
until the last day of such Interest Period and apply such amounts to the payment
of the applicable LIBOR Rate Loan on such last day, it being agreed that Agent
has no obligation to so defer the application of payments to any LIBOR Rate Loan
and that, in the event that Agent does not defer such application, Borrower
shall be obligated to pay any resulting Funding Losses.

(iii) Unless Agent, in its sole discretion, agrees otherwise, Borrower shall
have not more than 10 LIBOR Rate Loans in effect at any given time. Borrower
only may exercise the LIBOR Option for proposed LIBOR Rate Loans of at least
$500,000.

(c) Conversion. Borrower may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, that in the event that LIBOR Rate Loans are converted or prepaid
on any date that is not the last day of the Interest Period applicable thereto,
including as a result of any prepayment through the required application by
Agent of any payments or proceeds of Collateral in accordance with
Section 2.4(b) or for any other reason, including early termination of the term
of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, Borrower shall indemnify, defend, and hold Agent
and the Lenders and their Participants harmless against any and all Funding
Losses in accordance with Section 2.12 (b)(ii).

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law (other than changes in laws
relative to Taxes, which shall be governed by Section 16) occurring subsequent
to the commencement of the then applicable Interest Period, including changes in
tax laws (except changes of general applicability in corporate income tax laws)
and changes in the reserve requirements imposed by the Board of Governors, which
additional or increased costs would increase the cost of funding or maintaining
loans bearing interest at the LIBOR Rate. In any such event, the affected Lender
shall give Borrower and Agent notice of such a determination and adjustment and
Agent promptly shall transmit the notice to each other Lender and, upon its
receipt of the notice from the affected Lender, Borrower may, by notice to such
affected Lender (A) require such Lender to furnish to Borrower a statement
setting forth in reasonable detail the basis for adjusting such LIBOR Rate and
the method for determining the amount of such adjustment, or (B) repay the LIBOR
Rate Loans of such Lender with respect to which such adjustment is made
(together with any amounts due under Section 2.12(b)(ii)).

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it

 

-27-



--------------------------------------------------------------------------------

unlawful or impractical for such Lender to fund or maintain LIBOR Rate Loans or
to continue such funding or maintaining, or to determine or charge interest
rates at the LIBOR Rate, such Lender shall give notice of such changed
circumstances to Agent and Borrower and Agent promptly shall transmit the notice
to each other Lender and (y) in the case of any LIBOR Rate Loans of such Lender
that are outstanding, the date specified in such Lender’s notice shall be deemed
to be the last day of the Interest Period of such LIBOR Rate Loans, and interest
upon the LIBOR Rate Loans of such Lender thereafter shall accrue interest at the
rate then applicable to Base Rate Loans, and (z) Borrower shall not be entitled
to elect the LIBOR Option until such Lender determines that it would no longer
be unlawful or impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.

2.13. Capital Requirements.

(a) If, after the date hereof, any Lender determines that (i) the adoption of or
change in, in either event after the Closing Date, any law, rule, regulation or
guideline regarding capital or reserve requirements for banks or bank holding
companies (other than reserves referred to in Section 2.12(d)), or any change
after the Closing Date in the interpretation, implementation, or application
thereof by any Governmental Authority charged with the administration thereof,
or (ii) compliance by such Lender or its parent bank holding company with any
guideline, request or directive of any such entity regarding capital adequacy
(whether or not having the force of law), in any event enacted or made after the
Closing Date, has the effect of reducing the return on such Lender’s or such
holding company’s capital as a consequence of such Lender’s Revolver Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Borrower and Agent thereof. Following receipt of such notice,
Borrower agrees to pay such Lender on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within 30
days after presentation by such Lender of a statement in the amount and setting
forth in reasonable detail such Lender’s calculation thereof and the assumptions
upon which such calculation was based (which statement shall be deemed true and
correct absent manifest or demonstrable error). In determining such amount, such
Lender may use any reasonable averaging and attribution methods. Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender pursuant to this Section for any reductions in return incurred more than
180 days prior to the date that such Lender notifies Borrower of such law, rule,
regulation or guideline giving rise to such reductions and of such Lender’s
intention to claim compensation therefor; provided further that if such claim
arises by reason of the adoption of or change in any law, rule, regulation or
guideline that is retroactive, then the 180-day period referred to above shall
be extended to include the period of retroactive effect thereof.

 

-28-



--------------------------------------------------------------------------------

(b) If any Lender requests additional or increased costs referred to in
Section 2.11(k) or 2.12(d)(i) or amounts under Section 2.13(a) or sends a notice
under Section 2.12(d)(ii) relative to changed circumstances (any such Lender, an
“Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if
(i) in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to Section 2.11(k)
or 2.12(d)(i) or Section 2.13(a), as applicable, or would eliminate the
illegality or impracticality of funding or maintaining LIBOR Rate Loans and
(ii) in the reasonable judgment of such Affected Lender, such designation or
assignment would not subject it to any material unreimbursed cost or expense and
would not otherwise be materially disadvantageous to it. Borrower agrees to pay
all reasonable out-of-pocket costs and expenses incurred by such Affected Lender
in connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrower’s obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.11(k) or 2.12(d)(i) or Section 2.13(a), as
applicable, or to enable Borrower to obtain LIBOR Rate Loans, then Borrower
(without prejudice to any amounts then due to such Affected Lender under
Section 2.11(k) or 2.12(d)(i) or Section 2.13(a), as applicable) may, unless
prior to the effective date of any such assignment the Affected Lender withdraws
its request for such additional amounts under Section 2.11(k) or 2.12(d)(i) or
Section 2.13(a), as applicable, or indicates that it is no longer unlawful or
impractical to fund or maintain LIBOR Rate Loans, may seek a substitute Lender
reasonably acceptable to Agent to purchase the Obligations owed to such Affected
Lender and such Affected Lender’s Revolver Commitments hereunder (a “Replacement
Lender”), and if such Replacement Lender agrees to such purchase, such Affected
Lender shall assign to the Replacement Lender its Obligations and Revolver
Commitments, pursuant to an Assignment and Acceptance, and upon such purchase by
the Replacement Lender, such Replacement Lender shall be deemed to be a “Lender”
for purposes of this Agreement and such Affected Lender shall cease to be a
“Lender” for purposes of this Agreement.

(c) Notwithstanding anything herein to the contrary, the issuance of any rules,
regulations or directions under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith after the date of this Agreement shall be deemed
to be a change in law, rule, regulation or guideline for purposes of Sections
2.12 and 2.13 and the protection of Sections 2.12 and 2.13 shall be available to
each Lender and Issuing Lender regardless of any possible contention of the
invalidity or inapplicability of the law, rule, regulation, guideline or other
change or condition which shall have occurred or been imposed, so long as it
shall be customary for lenders or issuing banks affected thereby to comply
therewith. Notwithstanding any other provision herein, no Lender or Issuing
Lender shall demand compensation pursuant to this Section 2.13 if it shall not
at the time be the general policy or practice of such Lender or Issuing Lender
(as the case may be) to demand such compensation in similar circumstances under
comparable provisions of other credit agreements, if any.

 

-29-



--------------------------------------------------------------------------------

2.14. Accordion.

(a) Committed Accordion.

(i) At any time during the period from and after the Closing Date through but
excluding the date that is the third year anniversary of the Closing Date, at
the option of Borrower (but subject to the conditions set forth in clause
(a)(ii) below), the Revolver Commitments and the Maximum Revolver Amount may be
increased by an amount in the aggregate for all such increases of the Revolver
Commitments and the Maximum Revolver Amount not to exceed $25,000,000 (each such
increase, a “Committed Increase”). Subject to the satisfaction of the conditions
set forth in clause (a)(ii) below, each Lender shall be obligated to increase
its Revolver Commitment in connection with a proposed Committed Increase by an
amount equal to its Pro Rata Share of such Committed Increase. Any Committed
Increase shall be in an amount of at least $10,000,000 and integral multiples of
$1,000,000 in excess thereof. In no event may the Revolver Commitments and the
Maximum Revolver Amount be increased pursuant to this Section 2.14(a) on more
than 2 occasions in the aggregate for all such Committed Increases.
Additionally, for the avoidance of doubt, it is understood and agreed that in no
event shall the aggregate amount of the Committed Increases to the Revolver
Commitments exceed $25,000,000.

(ii) Any Committed Increase of the Revolver Commitments and the Maximum Revolver
Amount shall be subject to the satisfaction of the following conditions
precedent in a manner satisfactory to Agent:

(A) each of the conditions precedent set forth in Section 3.2 shall have been
satisfied,

(B) Borrower shall have delivered to Agent a certificate for Borrower and its
Subsidiaries certifying that (x) on a pro forma basis after giving effect to the
applicable Committed Increase, Borrower and its Subsidiaries (as of the end of
the fiscal quarter most recently ended as to which financial statements were
required to be delivered pursuant to this Agreement) were in compliance with the
financial covenants set forth in Section 7 for such applicable period (assuming
a Covenant Testing Period is in effect, regardless of whether of a Covenant
Testing Period is actually in effect), and (y) no Default or Event of Default
then exists, and

(C) Borrower shall have paid to Agent, for the ratable benefit of the Lenders, a
committed increase fee equal to 0.50% of the amount of the Committed Increase.

(b) Uncommitted Accordion.

(i) At any time during the period from and after the Closing Date through but
excluding the date that is the Maturity Date, at the option of Borrower (but
subject to the conditions set forth in clause (b)(ii) below), the Revolver
Commitments and the Maximum Revolver Amount may be increased by an amount in the
aggregate for all such increases of the Revolver Commitments and the Maximum
Revolver Amount not to exceed $40,000,000 (each such increase, an “Uncommitted
Increase”). Agent shall invite each Lender to increase its

 

-30-



--------------------------------------------------------------------------------

Revolver Commitment (it being understood that no Lender shall be obligated to
increase its Revolver Commitments) in connection with a proposed Uncommitted
Increase, and if sufficient Lenders do not agree to increase their Revolver
Commitments in connection with such proposed Uncommitted Increase, then Agent or
Borrower may invite any prospective lender who is reasonably satisfactory to
Agent and Borrower to become a Lender in connection with a proposed Uncommitted
Increase. Any Uncommitted Increase shall be in an amount of at least $10,000,000
and integral multiples of $1,000,000 in excess thereof. Additionally, for the
avoidance of doubt, it is understood and agreed that in no event shall the
aggregate amount of the Uncommitted Increases to the Revolver Commitments exceed
$40,000,000.

(ii) Any Uncommitted Increase of the Revolver Commitments and the Maximum
Revolver Amount shall be subject to the satisfaction of the following conditions
precedent in a manner satisfactory to Agent:

(A) Agent shall have obtained the commitment of one or more Lenders (or other
prospective lenders) reasonably satisfactory to Agent and Borrower to provide
the applicable Uncommitted Increase and any such Lenders (or prospective
lenders), Borrower, and Agent have signed a joinder agreement to this Agreement
(an “Uncommitted Increase Joinder”), in form and substance reasonably
satisfactory to Agent, to which such Lenders (or prospective lenders), Borrower,
and Agent are party,

(B) each of the conditions precedent set forth in Section 3.2 shall have been
satisfied,

(C) Borrower shall have delivered to Agent a certificate for Borrower and its
Subsidiaries certifying that no Default or Event of Default then exists, and

(D) Any Uncommitted Increase Joinder may, with the consent of Agent, Borrower
and the Lenders or prospective lenders agreeing to the proposed Increase, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate to effectuate the provisions of this Section 2.14.

(c) Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolver Commitments and Maximum Revolver Amount pursuant to this
Section 2.14.

(d) The Revolving Loans, Revolver Commitments, and Maximum Revolver Amount
established pursuant to this Section 2.14 shall constitute Revolving Loans,
Revolver Commitments, and Maximum Revolver Amount under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from any
guarantees and the security interests created by the Loan Documents. Borrower
shall take any actions reasonably required by Agent to ensure and demonstrate
that the Liens and security interests granted by the Loan Documents continue to
be perfected under the Code or otherwise after giving effect to the
establishment of any such new Revolver Commitments and Maximum Revolver Amount.

 

-31-



--------------------------------------------------------------------------------

3. CONDITIONS; TERM OF AGREEMENT.

3.1. Conditions Precedent to the Initial Extension of Credit . The obligation of
each Lender to make the initial extensions of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extensions of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent ).

3.2. Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:

(a) the representations and warranties of Borrower or its Subsidiaries contained
in this Agreement or in the other Loan Documents shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date); and

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.

3.3. Maturity. This Agreement shall continue in full force and effect for a term
ending on the Maturity Date.

3.4. Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations (other than contingent indemnity obligations)
immediately shall become due and payable without notice or demand and Borrower
shall be required to repay all of the Obligations in full. No termination of the
obligations of the Lender Group (other than payment in full of the Obligations
and termination of the Revolver Commitments) shall relieve or discharge any Loan
Party of its duties, obligations, or covenants hereunder or under any other Loan
Document and Agent’s Liens in the Collateral shall continue to secure the
Obligations and shall remain in effect until all Obligations have been paid in
full and the Revolver Commitments have been terminated. When all of the
Obligations have been paid in full and the Lender Group’s obligations to provide
additional credit under the Loan Documents have been terminated irrevocably,
Agent will, at Borrower’s sole expense, execute and deliver any termination
statements, lien releases, discharges of security interests, and other similar
discharge or release documents (and, if applicable, in recordable form) as are
reasonably necessary to release, as of record, Agent’s Liens and all notices of
security interests and liens previously filed by Agent.

3.5. Early Termination by Borrower. Borrower has the option, at any time upon 5
Business Days prior written notice to Agent, to terminate this Agreement and
terminate the

 

-32-



--------------------------------------------------------------------------------

Revolver Commitments hereunder by repaying to Agent all of the Obligations in
full. The foregoing notwithstanding, (a) Borrower may rescind termination
notices relative to proposed payments in full of the Obligations with the
proceeds of third party Indebtedness if the closing for such issuance or
incurrence does not happen on or before the date of the proposed termination (in
which case, a new notice shall be required to be sent in connection with any
subsequent termination), and (b) Borrower may extend the date of termination at
any time with the consent of Agent (which consent shall not be unreasonably
withheld or delayed).

3.6. Post-Closing Covenants.

(a) Within 180 days following the Closing Date (or such later date as Agent
shall agree to), Borrower and its Subsidiaries shall (i) establish and maintain
their primary depository and treasury management relationship with Wells Fargo
so long as such services are offered by Wells Fargo on commercially competitive
terms and (ii) provide to Agent pledge agreements and appropriate certificates
and powers or financing statements pledging 65% of the voting Equity Interests
in each first tier Subsidiary of Borrower that is a CFC, in form and substance
reasonably satisfactory to Agent, to secure the Obligations, together with an
opinion of counsel with respect to such pledge, in form and substance reasonably
satisfactory to Agent.

(b) Within 30 days following the Closing Date (or such later date as Agent shall
agree to), Borrower shall deliver to Agent evidence satisfactory to Agent of the
termination by Bridge Bank, National Association of its security interest filing
against Borrower’s “OCZ” trademark, registration number 2810218 and serial
number 78494033, with the United States Patent and Trademark Office.

(c) Within 30 days following the Closing Date (or such later date as Agent shall
agree to), Borrower shall use commercially reasonable efforts to obtain a
Collateral Access Agreement with respect to its corporate headquarters;
provided, that if Borrower fails to deliver such Collateral Access Agreement to
Agent within such 30 day period, Agent may establish a reserve against the
Borrowing Base for up to 3 months’ rent.

(d) Within 30 days following the Closing Date (or such later date as Agent shall
agree to), Borrower shall deliver to Agent evidence satisfactory to Agent that
all assets acquired by Borrower from PLX Technology, Inc. in that certain
acquisition consummated on or about October, 2011 were free and clear of any
Liens of Silicon Valley Bank.

 

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Revolving Loan (or other extension of

 

-33-



--------------------------------------------------------------------------------

credit) made thereafter, as though made on and as of the date of such Revolving
Loan (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

4.1. Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.

(b) Borrower is not subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its Equity Interest or
any security convertible into or exchangeable for any of its Equity Interest.

(c) Set forth on Schedule 4.1(c) (as such Schedule may be updated by Borrower
from time to time to reflect changes resulting from transactions permitted under
this Agreement), is a complete and accurate list of the Loan Parties’ direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Equity Interests authorized for each of such Subsidiaries, and
(ii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by Borrower. All of the outstanding Equity Interest
of each such Subsidiary has been validly issued and is fully paid and
non-assessable.

4.2. Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interest
of a Loan Party or any approval or consent of any Person under any material
agreement of any Loan Party, other than consents or

 

-34-



--------------------------------------------------------------------------------

approvals that have been obtained and that are still in force and effect and
except, in the case of material agreements, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Effect.

4.3. Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral.

4.4. Binding Obligations; Perfected Liens.

(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b) Agent’s Liens are validly created, perfected (other than (i) in respect of
motor vehicles that are subject to a certificate of title, (ii) money,
(iii) letter-of-credit rights (other than supporting obligations),
(iv) commercial tort claims (other than those that, by the terms of the Guaranty
and Security Agreement, are required to be perfected, when such Liens have been
perfected), (v) intellectual property as to which a filing other than the filing
of a UCC financing statement is required to perfect a security interest, and
(vi) any Deposit Accounts and Securities Accounts not subject to a Control
Agreement as permitted by Section 7(k)(iv) of the Guaranty and Security
Agreement, and subject only to the filing of financing statements in the
appropriate filing offices), and first priority Liens, subject only to Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens,
or the interests of lessors under Capital Leases.

4.5. Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good title to (in the
case of all other personal property), all of their respective assets reflected
in their most recent financial statements delivered pursuant to Section 5.1, in
each case except for assets disposed of since the date of such financial
statements. All of such assets are free and clear of Liens except for Permitted
Liens.

4.6. Litigation.

(a) There are no actions, suits, or proceedings pending or, to the knowledge of
Borrower, after due inquiry, threatened in writing against a Loan Party or any
of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect.

 

-35-



--------------------------------------------------------------------------------

(b) Schedule 4.6(b) sets forth a complete and accurate description, with respect
to each of the actions, suits, or proceedings with asserted liabilities in
excess of, or that could reasonably be expected to result in liabilities in
excess of, $500,000 that, as of the Closing Date, is pending or, to the
knowledge of Borrower, after due inquiry, threatened against a Loan Party or any
of its Subsidiaries, of (i) the parties to such actions, suits, or proceedings,
(ii) the nature of the dispute that is the subject of such actions, suits, or
proceedings, (iii) the procedural status, as of the Closing Date, with respect
to such actions, suits, or proceedings, and (iv) whether any liability of the
Loan Parties and their Subsidiaries in connection with such actions, suits, or
proceedings is covered by insurance.

4.7. Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

4.8. No Material Adverse Effect. All historical financial statements relating to
the Loan Parties and their Subsidiaries that have been delivered by Borrower to
Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects the Loan
Parties’ and their Subsidiaries’ consolidated financial condition as of the date
thereof and results of operations for the period then ended. Since November 30,
2011, no event, circumstance, or change has occurred that has or could
reasonably be expected to result in a Material Adverse Effect with respect to
the Loan Parties and their Subsidiaries.

4.9. Solvency.

(a) Each Loan Party is Solvent.

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.10. Employee Benefits. No Loan Party, none of their Subsidiaries, nor any of
their ERISA Affiliates maintains or contributes to any Benefit Plan.

4.11. Environmental Condition. Except as set forth on Schedule 4.11, (a) to
Borrower’s knowledge, no Loan Party’s nor any of its Subsidiaries’ properties or
assets has ever been used by a Loan Party, its Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) to Borrower’s
knowledge, after due inquiry, no Loan Party’s nor any of its Subsidiaries’
properties or assets has ever been designated

 

-36-



--------------------------------------------------------------------------------

or identified in any manner pursuant to any environmental protection statute as
a Hazardous Materials disposal site, (c) no Loan Party nor any of its
Subsidiaries has received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by a Loan
Party or its Subsidiaries, and (d) no Loan Party nor any of its Subsidiaries nor
any of their respective facilities or operations is subject to any outstanding
written order, consent decree, or settlement agreement with any Person relating
to any Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

4.12. Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Borrower’s industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrower’s industry)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided. The Projections
delivered to Agent on April 25, 2012 represent, and as of the date on which any
other Projections are delivered to Agent, such additional Projections represent,
Borrower’s good faith estimate, on the date such Projections are delivered, of
the Loan Parties’ and their Subsidiaries’ future performance for the periods
covered thereby based upon assumptions believed by Borrower to be reasonable at
the time of the delivery thereof to Agent (it being understood that such
Projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Loan Parties and their Subsidiaries, and no
assurances can be given that such Projections will be realized, and although
reflecting Borrower’s good faith estimate, projections or forecasts based on
methods and assumptions which Borrower believed to be reasonable at the time
such Projections were prepared, are not to be viewed as facts, and that actual
results during the period or periods covered by the Projections may differ
materially from projected or estimated results).

4.13. Patriot Act. To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

-37-



--------------------------------------------------------------------------------

4.14. Indebtedness. Set forth on Schedule 4.14 is a true and complete list of
all Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.

4.15. Payment of Taxes. Except as otherwise permitted under Section 5.5, all
federal and state income tax returns and reports, and all other tax returns and
reports in excess of $100,000 of each Loan Party and its Subsidiaries required
to be filed by any of them have been timely filed, and all taxes shown on such
tax returns to be due and payable and all assessments, fees and other
governmental charges upon a Loan Party and its Subsidiaries and upon their
respective assets, income, businesses and franchises that are due and payable
have been paid when due and payable. Each Loan Party and each of its
Subsidiaries have made adequate provision in accordance with GAAP for all taxes
not yet due and payable. Borrower knows of no proposed tax assessment against a
Loan Party or any of its Subsidiaries that is not being actively contested by
such Loan Party or such Subsidiary diligently, in good faith, and by appropriate
proceedings; provided such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor.

4.16. Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrower will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.

4.17. Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.18. OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

4.19. Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of Borrower, threatened against Borrower
or its Subsidiaries before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against Borrower or its
Subsidiaries which arises out of or under any collective bargaining agreement
and that could reasonably be expected to result in a material

 

-38-



--------------------------------------------------------------------------------

liability, (ii) no strike, labor dispute, slowdown, stoppage or similar action
or grievance pending or threatened in writing against Borrower or its
Subsidiaries that could reasonably be expected to result in a material
liability, or (iii) to the knowledge of Borrower, after due inquiry, no union
representation question existing with respect to the employees of Borrower or
its Subsidiaries and no union organizing activity taking place with respect to
any of the employees of Borrower or its Subsidiaries. None of Borrower or its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state law, which remains
unpaid or unsatisfied. The hours worked and payments made to employees of
Borrower or its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, except to the extent
such violations could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. All material payments due from
Borrower or its Subsidiaries on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of Borrower, except where the failure to do so could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.

4.20. PLX Acquisition. The only assets acquired by Borrower from PLX Technology,
Inc. in that certain Acquisition consummated on or about October, 2011 had a
fair market value of less than $25,000 and consisted of:

 

Computer Equipment:        Dell Latitude E6520        Plasma Screens for
LifeSize Videoconferencing - PHLAGAH0605328        Life Size Express W/PTZ
Camera - BN4338002ABE8 / CZ641401E9D28

4.21. Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.

4.22. Eligible Accounts. As to each Account that is identified by Borrower as an
Eligible Domestic Account or Eligible Foreign Account in a Borrowing Base
Certificate submitted to Agent, such Account is (a) a bona fide existing payment
obligation of the applicable Account Debtor created by the sale and delivery of
goods or the rendition of services to such Account Debtor in the ordinary course
of the Borrower’s or a Guarantor’s business, (b) owed to the Borrower or a
Guarantor without any known defenses, disputes, offsets, counterclaims, or
rights of return or cancellation, and (c) not excluded as ineligible by virtue
of one or more of the excluding criteria (other than any Agent-discretionary
criteria) set forth in the definition of Eligible Domestic Accounts or Eligible
Foreign Accounts.

 

-39-



--------------------------------------------------------------------------------

5. AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Revolver
Commitments and payment in full of the Obligations:

5.1. Financial Statements, Reports, Certificates. Borrower (a) will deliver to
Agent, with copies to each Lender, each of the financial statements, reports,
and other items set forth on Schedule 5.1 no later than the times specified
therein, (b) agrees that no Subsidiary of a Loan Party will have a reporting
fiscal year different from that of Borrower (except for any Subsidiary acquired
in a Permitted Acquisition, which shall be allowed to have a different fiscal
year until such time as Borrower can convert the fiscal year of such Subsidiary
to Borrower’s fiscal year but in no event shall such conversion take longer than
180 days), (c) agrees to maintain a system of accounting that enables Borrower
to produce financial statements in accordance with GAAP, and (d) agrees that it
will, and will cause each other Loan Party to, (i) keep a reporting system that
shows all additions, sales, claims, returns, and allowances with respect to its
and its Subsidiaries’ sales, and (ii) maintain its billing systems and practices
substantially as in effect as of the Closing Date and shall only make material
modifications thereto with notice to, and with the consent of, Agent (such
consent not to be unreasonably withheld).

5.2. Reporting. Borrower (a) will deliver to Agent (and if so requested by
Agent, with copies for each Lender) each of the reports set forth on Schedule
5.2 at the times specified therein, and (b) agrees to use commercially
reasonable efforts in cooperation with Agent to facilitate and implement a
system of electronic collateral reporting in order to provide electronic
reporting of each of the items set forth on such Schedule.

5.3. Existence. Except as otherwise permitted under Section 6.3 or Section 6.4,
Borrower will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect such Person’s valid existence and good
standing in its jurisdiction of organization and, except as could not reasonably
be expected to result in a Material Adverse Effect, good standing with respect
to all other jurisdictions in which it is qualified to do business and any
rights, franchises, permits, licenses, accreditations, authorizations, or other
approvals material to their businesses.

5.4. Maintenance of Properties. Borrower will, and will cause each of its
Subsidiaries to, maintain and preserve all of its assets that are necessary or
useful in the proper conduct of its business in good working order and
condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted (and except where the failure to so maintain and preserve
assets could not reasonably be expected to result in a Material Adverse Effect).

5.5. Taxes. Borrower will, and will cause each of its Subsidiaries to, pay in
full before delinquency or before the expiration of any extension period all
material governmental assessments and taxes imposed, levied, or assessed against
it, or any of its assets or in respect of any of its income, businesses, or
franchises, except to the extent that the validity of such governmental
assessment or tax is the subject of a Permitted Protest.

5.6. Insurance. Borrower will, and will cause each of its Subsidiaries to, at
Borrower’s expense, (a) maintain insurance respecting each of Borrower’s and its
Subsidiaries’ assets wherever located, covering liabilities, losses or damages
as are customarily insured against by other Persons engaged in same or similar
businesses and similarly situated and located. All such policies of insurance
shall be with financially sound and reputable insurance companies reasonably
acceptable to Agent and in such amounts as is carried generally in accordance
with

 

-40-



--------------------------------------------------------------------------------

sound business practice by companies in similar businesses similarly situated
and located and, in any event, in amount, adequacy, and scope reasonably
satisfactory to Agent (it being agreed that the amount, adequacy, and scope of
the policies of insurance of Borrower in effect as of the Closing Date are
acceptable to Agent). All property insurance policies covering the Collateral
are to be made payable to Agent for the benefit of Agent and the Lenders, as
their interests may appear, in case of loss, pursuant to a standard loss payable
endorsement with a standard non-contributory “lender” or “secured party” clause
and are to contain such other provisions as Agent may reasonably require to
fully protect the Lenders’ interest in the Collateral and to any payments to be
made under such policies. All certificates of property and general liability
insurance are to be delivered to Agent, with the loss payable (but only in
respect of Collateral) and additional insured endorsements in favor of Agent and
shall provide for not less than 30 days (10 days in the case of non-payment)
prior written notice to Agent of the exercise of any right of cancellation. If
Borrower or its Subsidiaries fail to maintain such insurance, Agent may arrange
for such insurance, but at Borrower’s expense and without any responsibility on
Agent’s part for obtaining the insurance, the solvency of the insurance
companies, the adequacy of the coverage, or the collection of claims. Borrower
shall give Agent prompt notice of any loss exceeding $1,000,000 covered by its
or its Subsidiaries’ casualty or business interruption insurance. Upon the
occurrence and during the continuance of an Event of Default, Agent shall have
the sole right to file claims under any property and general liability insurance
policies in respect of the Collateral, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.

5.7. Inspection.

(a) Borrower will, and will cause each of its Subsidiaries to, permit Agent, any
Lender, and each of their respective duly authorized representatives or agents
to visit any of its properties and inspect any of its assets or books and
records, to examine and make copies of its books and records, and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers and employees (provided an authorized representative of Borrower shall
be allowed to be present) at such reasonable times and intervals as Agent or any
Lender, as applicable, may designate and, so long as no Default or Event of
Default has occurred and is continuing, with reasonable prior notice to Borrower
and during regular business hours; provided, that Borrower’s relevant
obligations with respect to this Section 5.7(a) shall be subject to
Section 2.10(c).

(b) Borrower will, and will cause each of its Subsidiaries to, permit Agent and
each of its duly authorized representatives or agents to conduct appraisals and
valuations at such reasonable times and intervals as Agent may designate;
provided, that Borrower’s relevant obligations with respect to this
Section 5.7(b) shall be subject to Section 2.10(c).

5.8. Compliance with Laws. Borrower will, and will cause each of its
Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

-41-



--------------------------------------------------------------------------------

5.9. Environmental. Borrower will, and will cause each of its Subsidiaries to,

(a) Keep any property either owned or operated by Borrower or its Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

(b) Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,

(c) Promptly notify Agent of any release of which Borrower has knowledge of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by Borrower or its Subsidiaries and take any Remedial Actions required
to abate said release or otherwise to come into compliance, in all material
respects, with applicable Environmental Law, and

(d) Promptly, but in any event within 10 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Borrower or its Subsidiaries, (ii) commencement of any Environmental Action
or written notice that an Environmental Action will be filed against Borrower or
its Subsidiaries, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority; in each case, which could
reasonably be expected to result in a Material Adverse Effect.

5.10. Disclosure Updates. Borrower will, promptly and in no event later than 5
Business Days after obtaining knowledge thereof, notify Agent if any written
information, exhibit, or report furnished to Agent or the Lenders contained, at
the time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made. The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any material fact nor shall any such notification have the
effect of amending or modifying this Agreement or any of the Schedules hereto.

5.11. Formation of Subsidiaries. Borrower will, at the time that any Loan Party
forms any direct or indirect Subsidiary or acquires any direct or indirect
Subsidiary after the Closing Date, within 10 days of such formation or
acquisition (or such later date as permitted by Agent in its sole discretion)
(a) cause such new Subsidiary to provide to Agent a guaranty of the Obligations,
together with such security agreements (including mortgages with respect to any
Real Property owned in fee of such new Subsidiary with a fair market value
greater than $1,000,000), as well as appropriate financing statements (and with
respect to all property subject to a mortgage, fixture filings), all in form and
substance reasonably satisfactory to Agent (including being sufficient to grant
Agent a first priority Lien (subject to Permitted Liens) in and to the assets of
such newly formed or acquired Subsidiary); provided, that such guaranty and such
security agreements shall not be required to be provided to Agent with respect
to any direct or indirect Subsidiary of Borrower that is a CFC if providing such
agreements would result in adverse tax consequences or the costs to the Loan
Parties of providing such guaranty or such security agreements are unreasonably
excessive (as determined by Agent in consultation with

 

-42-



--------------------------------------------------------------------------------

Borrower) in relation to the benefits to Agent and the Lenders of the security
or guarantee afforded thereby, (b) provide, or cause the applicable Loan Party
to provide, to Agent a pledge agreement and appropriate certificates and powers
or financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary in form and substance reasonably satisfactory to
Agent to secure the Obligations; provided, that only 65% of the total
outstanding voting Equity Interests of any first tier Subsidiary of Borrower
that is a CFC (and none of the Equity Interests of any Subsidiary of such CFC)
shall be required to be pledged if pledging a greater amount would result in
adverse tax consequences or the costs to the Loan Parties of providing such
pledge are unreasonably excessive (as determined by Agent in consultation with
Borrower) in relation to the benefits to Agent and the Lenders of the security
afforded thereby (which pledge, if reasonably requested by Agent, shall be
governed by the laws of the jurisdiction of such Subsidiary), and (c) provide to
Agent all other documentation, including one or more opinions of counsel
reasonably satisfactory to Agent, which, in its reasonable opinion, is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all Real Property owned in fee and subject to a
mortgage). Any document, agreement, or instrument executed or issued pursuant to
this Section 5.11 shall constitute a Loan Document.

5.12. Further Assurances. Borrower will, and will cause each of the other Loan
Parties to, at any time upon the reasonable request of Agent, execute or deliver
to Agent any and all financing statements, fixture filings, security agreements,
pledges, assignments, mortgages, deeds of trust, opinions of counsel, and all
other documents (the “Additional Documents”) that Agent may reasonably request
in form and substance reasonably satisfactory to Agent, to create, perfect, and
continue perfected or to better perfect Agent’s Liens in all of the assets of
Borrower and its Subsidiaries (whether now owned or hereafter arising or
acquired, tangible or intangible, real or personal), to create and perfect Liens
in favor of Agent in any Real Property acquired by Borrower or any other Loan
Party with a fair market value in excess of $1,000,000, and in order to fully
consummate all of the transactions contemplated hereby and under the other Loan
Documents; provided that the foregoing shall not apply to any Subsidiary of
Borrower that is a CFC if providing such documents would result in adverse tax
consequences or the costs to the Loan Parties of providing such documents are
unreasonably excessive (as determined by Agent in consultation with Borrower) in
relation to the benefits to Agent and the Lenders of the security afforded
thereby. To the maximum extent permitted by applicable law, if Borrower or any
other Loan Party refuses or fails to execute or deliver any reasonably requested
Additional Documents within a reasonable period of time following the request to
do so, Borrower and each other Loan Party hereby authorizes Agent to execute any
such Additional Documents in the applicable Loan Party’s name and authorizes
Agent to file such executed Additional Documents in any appropriate filing
office. In furtherance of, and not in limitation of, the foregoing, each Loan
Party shall take such actions as Agent may reasonably request from time to time
to ensure that the Obligations are guaranteed by the Guarantors and are secured
by substantially all of the assets of Borrower and its Subsidiaries, including
all of the outstanding capital Equity Interests of Borrower’s Subsidiaries
(subject to exceptions and limitations contained in the Loan Documents with
respect to CFCs). Notwithstanding the foregoing, so long as Borrower is in
compliance with Section 6.13, Agent shall not obtain a Lien on the property of
Indilinx US.

5.13. Lender Meetings. Borrower will, within 90 days after the close of each
fiscal year of Borrower, at the request of Agent or of the Required Lenders and
upon reasonable prior

 

-43-



--------------------------------------------------------------------------------

notice, hold a meeting (at a mutually agreeable location and time or, at the
option of Agent, by conference call) with all Lenders who choose to attend such
meeting at which meeting shall be reviewed the financial results of the previous
fiscal year and the financial condition of Borrower and its Subsidiaries and the
projections presented for the current fiscal year of Borrower.

5.14. Location of Chief Executive Offices. Borrower will, and will cause each
Guarantor to, keep their chief executive offices only at the locations
identified on Schedule 5.14 as their chief executive offices; provided, that
Borrower may amend Schedule 5.14 so long as such amendment occurs by written
notice to Agent not less than 10 days prior to the date on which such chief
executive office is relocated and so long as such new location is within the
continental United States.

 

6. NEGATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Revolver
Commitments and payment in full of the Obligations:

6.1. Indebtedness. Borrower will not, and will not permit any of its
Subsidiaries to create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

6.2. Liens. Borrower will not, and will not permit any of its Subsidiaries to
create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3. Restrictions on Fundamental Changes. Borrower will not, and will not permit
any of its Subsidiaries to,

(a) Other than in order to consummate a Permitted Acquisition or Permitted
Restructuring Transactions, enter into any merger, consolidation,
reorganization, or recapitalization, or reclassify its Equity Interests, except
for (i) any merger between Loan Parties, provided, that Borrower must be the
surviving entity of any such merger to which it is a party, (ii) any merger
between a Loan Party and a Subsidiary of such Loan Party that is not a Loan
Party so long as such Loan Party is the surviving entity of any such merger, and
(iii) any merger between Subsidiaries of Borrower that are not Loan Parties,

(b) liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Borrower with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Borrower) or any of its
wholly-owned Subsidiaries so long as all of the assets (including any interest
in any Equity Interests) of such liquidating or dissolving Loan Party or
Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of Borrower
that is not a Loan Party (other than any such Subsidiary the Equity Interests of
which (or any portion thereof) are subject to a Lien in favor of Agent) so long
as all of the assets of such liquidating or dissolving Subsidiary are
transferred to a Subsidiary of Borrower that is not liquidating or dissolving,
or

 

-44-



--------------------------------------------------------------------------------

(c) suspend or cease operating a substantial portion of its or their business,
except as permitted pursuant to clauses (a) or (b) above or in connection with a
transaction permitted under Section 6.4.

6.4. Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, Borrower will not, and will not
permit any of its Subsidiaries to convey, sell, lease, license, assign,
transfer, or otherwise dispose of (or enter into an agreement to convey, sell,
lease, license, assign, transfer, or otherwise dispose of) any of its or their
assets.

6.5. Nature of Business. Borrower will not, and will not permit any of its
Subsidiaries to make any change in the nature of its or their business as
conducted on the Closing Date or acquire any properties or assets that are not
reasonably related to the conduct of such business activities; provided, that
the foregoing shall not prevent Borrower and its Subsidiaries from engaging in
any business that is reasonably related or ancillary to its or their business.

6.6. Prepayments and Amendments. Borrower will not, and will not permit any of
its Subsidiaries to,

(a) Except in connection with Refinancing Indebtedness permitted by Section 6.1,

(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Borrower or its Subsidiaries, other than (A) the Obligations in
accordance with this Agreement, and (B) Permitted Intercompany Advances, or

(ii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or

(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of

(i) any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances, and
(C) Indebtedness permitted under clauses (c), (g), (i) and (j) of the definition
of Permitted Indebtedness, or

(ii) the Governing Documents of any Loan Party or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.

6.7. Restricted Payments. Borrower will not, and will not permit any of its
Subsidiaries to make any Restricted Payment; provided, that, so long as it is
permitted by law, and so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom,

 

-45-



--------------------------------------------------------------------------------

(a) Borrower may make distributions to former employees, officers, or directors
of Borrower (or any spouses, ex-spouses, or estates of any of the foregoing) on
account of redemptions of Equity Interests of Borrower held by such Persons,
provided, that the aggregate amount of such redemptions made by Borrower
(whether in exchange for cash or the issuance of Indebtedness permitted under
clause (k) of the definition of Permitted Indebtedness), does not exceed
$1,000,000 in the aggregate in any fiscal year, and

(b) Borrower may make distributions to former employees, officers, or directors
of Borrower (or any spouses, ex-spouses, or estates of any of the foregoing),
solely in the form of forgiveness of Indebtedness of such Persons owing to
Borrower on account of repurchases of the Equity Interests of Borrower held by
such Persons; provided that such Indebtedness was incurred by such Persons
solely to acquire Equity Interests of Borrower.

6.8. Accounting Methods. Borrower will not, and will not permit any of its
Subsidiaries to modify or change its fiscal year or its method of accounting
(other than as may be required to conform to GAAP).

6.9. Investments. Borrower will not, and will not permit any of its Subsidiaries
to, directly or indirectly, make or acquire any Investment or incur any
liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments and Permitted Restructuring
Transactions.

6.10. Transactions with Affiliates. Borrower will not, and will not permit any
of its Subsidiaries to, directly or indirectly, enter into or permit to exist
any transaction with any Affiliate of Borrower or any of its Subsidiaries except
for:

(a) transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between Borrower or its Subsidiaries, on the one hand, and any
Affiliate of Borrower or its Subsidiaries, on the other hand, so long as such
transactions are no less favorable, taken as a whole, to Borrower or its
Subsidiaries, as applicable, than would be obtained in an arm’s length
transaction with a non-Affiliate,

(b) so long as it has been approved by Borrower’s or its applicable Subsidiary’s
board of directors (or comparable governing body) in accordance with applicable
law, any indemnity provided for the benefit of directors (or comparable
managers) of Borrower or its applicable Subsidiary,

(c) so long as it has been approved by Borrower’s or its applicable Subsidiary’s
board of directors (or comparable governing body) in accordance with applicable
law, the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of Borrower and its
Subsidiaries in the ordinary course of business and consistent with industry
practice, and

(d) transactions permitted by Section 6.3 or Section 6.7, Permitted
Restructuring Transactions or any Permitted Intercompany Advance.

 

-46-



--------------------------------------------------------------------------------

Without limiting the foregoing, no Loan Party shall enter into any transaction
with, make any loan, advance or other Investment in, or otherwise transfer any
property to any Subsidiary of Borrower that is not a Loan Party except in the
ordinary course of business.

6.11. Use of Proceeds. Borrower will not, and will not permit any of its
Subsidiaries to use the proceeds of any loan made hereunder for any purpose
other than consistent with the terms and conditions hereof, for their lawful and
permitted purposes (including that no part of the proceeds of the loans made to
Borrower will be used to purchase or carry any such Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any such Margin Stock
or for any purpose that violates the provisions of Regulation T, U or X of the
Board of Governors).

6.12. [Intentionally Omitted].

6.13. Indilinx US. Borrower will not permit Indilinx US to (i) own or acquire
any assets with an aggregate fair market value or net book value in excess of
$100,000, (ii) engage in any operations or business or (iii) regardless of the
fair market value or net book value thereof, own intellectual property used in
the business of Borrower.

 

7. FINANCIAL COVENANTS.

Borrower covenants and agrees that, until termination of all of the Revolver
Commitments and payment in full of the Obligations, Borrower will:

(a) Minimum EBITDA. At all times during a Covenant Testing Period (including the
first and last day thereof) ending on or before May 31, 2013, maintain EBITDA,
measured for each period set forth below of at least the amount set forth below
opposite such period:

 

Applicable Amount

  

Applicable Period

($8,900,000)

                           3 month period ended May 31, 2012

$600,000

                           3 month period ended August 31, 2012

($1,300,000)

                           3 month period ended November 30, 2012

$1,700,000

                           3 month period ended February 28, 2013

$3,000,000

                           3 month period ended May 31, 2013

(b) Minimum Fixed Charge Coverage Ratio. At all times during a Covenant Testing
Period (including the first and last day thereof) that begins on or after
June 30, 2013, maintain a Fixed Charge Coverage Ratio, measured for the 12 month
period ending on the last day of each fiscal month during the Covenant Testing
Period (including the first and last day thereof) of at least 1.1 to 1.0.

 

-47-



--------------------------------------------------------------------------------

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1. Payments. If Borrower fails to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, (b) all
or any portion of the principal of the Loans, or (c) any amount payable to
Issuing Lender in reimbursement of any drawing under a Letter of Credit;

8.2. Covenants. If any Loan Party or any of its Subsidiaries:

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if Borrower is not in good standing
in its jurisdiction of organization), 5.6, or 5.7 (solely if Borrower refuses to
allow Agent or its representatives or agents to visit Borrower’s properties,
inspect its assets or books or records, examine and make copies of its books and
records, or discuss Borrower’s affairs, finances, and accounts with officers and
employees of Borrower) of this Agreement, (ii) Sections 6 of this Agreement,
(iii) Section 7 of this Agreement, or (iv) Section 7 of the Guaranty and
Security Agreement;

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, 5.11, 5.14 and 5.12 of this
Agreement and such failure continues for a period of 10 days after the earlier
of (i) the date on which such failure shall first become known to any executive
officer of Borrower or (ii) the date on which written notice thereof is given to
Borrower by Agent; or

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any executive officer of
Borrower or (ii) the date on which written notice thereof is given to Borrower
by Agent;

8.3. Judgments. If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $1,000,000, or more (except to the extent
fully covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 30 consecutive days at
any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

 

-48-



--------------------------------------------------------------------------------

8.4. Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;

8.5. Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party or its
Subsidiary, or (e) an order for relief shall have been issued or entered
therein;

8.6. Default Under Other Agreements. If there is (a) a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to a Loan Party’s or any of its Subsidiaries’
Indebtedness involving an aggregate amount of $1,000,000 or more, and such
default (i) occurs at the final maturity of the obligations thereunder, or
(ii) results in a right by such third Person, irrespective of whether exercised,
to accelerate the maturity of such Loan Party’s or its Subsidiary’s obligations
thereunder, or (b) a default in or an involuntary early termination of one or
more Hedge Agreements to which a Loan Party or any of its Subsidiaries is a
party involving an aggregate amount of $1,000,000 or more;

8.7. Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

8.8. Guaranty. If the obligation of any Guarantor under any guaranty of all or
any of the Obligations is limited or terminated by operation of law or by such
Guarantor (other than in accordance with the terms of this Agreement);

8.9. Security Documents. If Guaranty and Security Agreement or any other Loan
Document that purports to create a Lien, shall, for any reason, fail or cease to
create a valid and perfected and, except to the extent of Permitted Liens which
are non-consensual Permitted Liens, permitted purchase money Liens or the
interests of lessors under Capital Leases, first priority Lien on the Collateral
covered thereby, except (a) as a result of a disposition of the applicable
Collateral in a transaction permitted under this Agreement, or (b) as the result
of an action or failure to act on the part of Agent;

8.10. Loan Documents. The validity or enforceability of any Loan Document shall
at any time for any reason (other than solely as the result of an action or
failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party

 

-49-



--------------------------------------------------------------------------------

or its Subsidiaries, or by any Governmental Authority having jurisdiction over a
Loan Party or its Subsidiaries, seeking to establish the invalidity or
unenforceability thereof, or a Loan Party or its Subsidiaries shall deny that
such Loan Party or its Subsidiaries has any liability or obligation purported to
be created under any Loan Document; or

8.11. Change of Control. A Change of Control shall occur, whether directly or
indirectly.

 

9. RIGHTS AND REMEDIES.

9.1. Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrower), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:

(a) (i) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrower shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by Borrower, (ii) terminate any Letter of Credit that may be
terminated in accordance with its terms, and (iii) direct Borrower to provide
(and Borrower agrees that upon receipt of such notice it will provide) Letter of
Credit Collateralization to Agent to be held as security for Borrower’s
reimbursement obligations for drawings that may subsequently occur under issued
and outstanding Letters of Credit;

(b) declare the Revolver Commitments terminated, whereupon the Revolver
Commitments shall immediately be terminated together with (i) any obligation of
any Revolving Lender to make Revolving Loans, (ii) the obligation of the Swing
Lender to make Swing Loans, and (iii) the obligation of Issuing Lender to issue
Letters of Credit; and

(c) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Revolver Commitments shall automatically terminate and
the Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrower shall automatically be obligated to repay all of such Obligations in
full (including Borrower being obligated to provide (and Borrower agrees that it
will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrower’s reimbursement obligations in respect of drawings that
may

 

-50-



--------------------------------------------------------------------------------

subsequently occur under issued and outstanding Letters of Credit and (2) Bank
Product Collateralization to be held as security for Borrower’s or its
Subsidiaries’ obligations in respect of outstanding Bank Products), without
presentment, demand, protest, or notice or other requirements of any kind, all
of are expressly waived by Borrower.

9.2. Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

10. WAIVERS; INDEMNIFICATION.

10.1. Demand; Protest; etc. Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which Borrower may in any way be liable.

10.2. The Lender Group’s Liability for Collateral. Borrower hereby agrees that:
(a) so long as Agent complies with its obligations, if any, under the Code, the
Lender Group shall not in any way or manner be liable or responsible for:
(i) the safekeeping of the Collateral, (ii) any loss or damage thereto occurring
or arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by Borrower.

10.3. Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable and documented fees and disbursements of attorneys, experts, or
consultants and all other costs and expenses actually incurred in connection
therewith or in connection with the enforcement of this indemnification (as and
when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them (a) in connection
with or as a result of or related to the execution and delivery (provided that
Borrower shall not be liable for costs and expenses (including attorneys’ fees)
of any Lender (other than WFCF) incurred in advising, structuring, drafting,
reviewing, administering or syndicating the Loan Documents), enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of Borrower’s and
its Subsidiaries’ compliance with the terms of the Loan Documents (provided,
that the indemnification in this clause (a) shall not extend to (i) disputes
solely between or among the Lenders, (ii) disputes solely between or among the
Lenders and their respective Affiliates; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but

 

-51-



--------------------------------------------------------------------------------

not the Lenders) relative to disputes between or among Agent on the one hand,
and one or more Lenders, or one or more of their Affiliates, on the other hand,
or (iii) any Taxes or any costs attributable to Taxes, which shall be governed
by Section 16), (b) with respect to any investigation, litigation, or proceeding
related to this Agreement, any other Loan Document, or the use of the proceeds
of the credit provided hereunder (irrespective of whether any Indemnified Person
is a party thereto), or any act, omission, event, or circumstance in any manner
related thereto, and (c) in connection with or arising out of any presence or
release of Hazardous Materials at, on, under, to or from any assets or
properties owned, leased or operated by Borrower or any of its Subsidiaries or
any Environmental Actions, Environmental Liabilities or Remedial Actions related
in any way to any such assets or properties of Borrower or any of its
Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”). The
foregoing to the contrary notwithstanding, Borrower shall have no obligation to
any Indemnified Person under this Section 10.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnified Person or its officers, directors, employees, attorneys’, or agents.
This provision shall survive the termination of this Agreement and the repayment
in full of the Obligations. If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability as to which
Borrower was required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrower with respect thereto. WITHOUT LIMITATION,
THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO
INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF
ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

If to Borrower:   

    OCZ TECHNOLOGY GROUP, INC.

    6373 San Ignacio Avenue

    San Jose, California 95119

    Attn: Arthur Knapp, CFO

    Fax No. (408) 733-5200

    Email: art@ocztechnology.com

 

-52-



--------------------------------------------------------------------------------

with copies to:   

MAYER BROWN LLP

71 South Wacker Drive

Chicago, Illinois 60606

Attn: John Lawlor, Esq.

Fax No. (312) 701-7711

If to Agent:   

WELLS FARGO CAPITAL FINANCE, LLC

2450 Colorado Avenue, Suite 3000W

Santa Monica, California 90404

Attn: Portfolio Manager

Fax No. (866) 882-4479

with copies to:   

GOLDBERG KOHN LTD.

55 East Monroe Street, Suite 3300

Chicago, Illinois 60603

Attn: Gary Zussman, Esq.

Fax No. (312) 863-7440

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

 

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE

 

-53-



--------------------------------------------------------------------------------

OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE OF
CALIFORNIA AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH MEMBER
OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY
TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENTS THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

(d) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES AND IN THE STATE OF CALIFORNIA, IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(e) NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST AGENT, THE SWING LENDER, ANY
OTHER LENDER, ISSUING LENDER, OR UNDERLYING ISSUER, OR ANY AFFILIATE, DIRECTOR,
OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF
THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE

 

-54-



--------------------------------------------------------------------------------

DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF
LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING
IN CONNECTION THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES
NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER
OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

(f) IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.2.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

(ii) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

(iii) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

 

-55-



--------------------------------------------------------------------------------

(iv) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT THAT WHEN ANY
PARTY SO REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER
SHALL BE USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE
TRANSCRIPT. THE PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE
FOR AND PAY THE COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG
WITH THE REFEREE’S FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT
PREVAIL, AS DETERMINED BY THE REFEREE.

(v) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

(vi) THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

(vii) THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND

 

-56-



--------------------------------------------------------------------------------

VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION
SHALL APPLY TO ANY DISPUTE BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1. Assignments and Participations.

(a) (i) Subject to the conditions set forth in clause (a)(ii) below, any Lender
may assign and delegate all or any portion of its rights and duties under the
Loan Documents (including the Obligations owed to it and its Revolver
Commitments) to one or more assignees that is an Eligible Transferee (each, an
“Assignee”), with the prior written consent (such consent not be unreasonably
withheld or delayed) of:

(A) Borrower; provided, that no consent of Borrower shall be required (1) if an
Event of Default has occurred and is continuing, or (2) in connection with an
assignment to a Person that is a Lender or an Affiliate (other than natural
persons) of a Lender; provided further, that Borrower shall be deemed to have
consented to a proposed assignment unless it objects thereto by written notice
to Agent within 10 Business Days after having received notice thereof; and

(B) Agent, Swing Lender, and Issuing Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) no assignment may be made to a natural person,

(B) no assignment may be made to a Loan Party or an Affiliate of a Loan Party,

(C) no assignment may be made to a Defaulting Lender or any Subsidiary thereof,

(D) the amount of the Revolver Commitments and the other rights and obligations
of the assigning Lender hereunder and under the other Loan Documents subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to Agent) shall be in a minimum
amount (unless waived by Agent) of $5,000,000 (except such minimum amount shall
not apply to (I) an assignment or delegation by any Lender to any other Lender,
an Affiliate of any Lender, or a Related Fund of such Lender or (II) a group of
new Lenders, each of which is an Affiliate of each other or a Related Fund of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000);

(E) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

-57-



--------------------------------------------------------------------------------

(F) the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrower and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrower and Agent by such Lender
and the Assignee.

(G) unless waived by Agent, the assigning Lender or Assignee has paid to Agent,
for Agent’s separate account, a processing fee in the amount of $3,500; and

(H) the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).

(b) From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3 with respect to the period that
it was a Lender) and be released from any future obligations under this
Agreement (and in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto); provided, that (i) nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Section 15 and
Section 17.9(a) and (ii) except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender having
been a Defaulting Lender.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to

 

-58-



--------------------------------------------------------------------------------

make its own credit decisions in taking or not taking action under this
Agreement, (v) such Assignee appoints and authorizes Agent to take such actions
and to exercise such powers under this Agreement and the other Loan Documents as
are delegated to Agent, by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto, and (vi) such Assignee agrees that
it will perform all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and an executed Assignment and Assumption, this Agreement shall be
deemed to be amended to the extent, but only to the extent, necessary to reflect
the addition of the Assignee and the resulting adjustment of the Revolver
Commitments arising therefrom. The Revolver Commitment allocated to each
Assignee shall reduce such Revolver Commitments of the assigning Lender pro
tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Revolver Commitment, and the other rights
and interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Revolver Commitments, and the other rights and interests of the Originating
Lender hereunder shall not constitute a “Lender” hereunder or under the other
Loan Documents and the Originating Lender’s obligations under this Agreement
shall remain unchanged, (ii) the Originating Lender shall remain solely
responsible for the performance of such obligations, (iii) Borrower, Agent, and
the Lenders shall continue to deal solely and directly with the Originating
Lender in connection with the Originating Lender’s rights and obligations under
this Agreement and the other Loan Documents, (iv) no Lender shall transfer or
grant any participating interest under which the Participant has the right to
approve any amendment to, or any consent or waiver with respect to, this
Agreement or any other Loan Document, except to the extent such amendment to, or
consent or waiver with respect to this Agreement or of any other Loan Document
would (A) extend the final maturity date of the Obligations hereunder in which
such Participant is participating, (B) reduce the interest rate applicable to
the Obligations hereunder in which such Participant is participating,
(C) release all or substantially all of the Collateral or guaranties (except to
the extent expressly provided herein or in any of the Loan Documents) supporting
the Obligations hereunder in which such Participant is participating,
(D) postpone the payment of, or reduce the amount of, the interest or fees
payable to such Participant through such Lender (other than a waiver of default
interest), or (E) decreases the amount or postpones the due dates of scheduled
principal repayments or prepayments or premiums payable to such Participant
through such Lender, (v) no participation shall be sold to a natural person,
(vi) no participation shall be sold to a Loan Party or an Affiliate of a Loan
Party, and (vii) all amounts payable by Borrower hereunder shall be determined
as if such Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement; provided, that such Participant agrees to be
subject to Section 15.12(b) as though it were a

 

-59-



--------------------------------------------------------------------------------

Lender. The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrower, the Collateral, or
otherwise in respect of the Obligations. No Participant shall have the right to
participate directly in the making of decisions by the Lenders among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Borrower and its Subsidiaries and their
respective businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

(h) Agent (as a non-fiduciary agent on behalf of Borrower) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the Revolver Commitments
(and the principal amount thereof and stated interest thereon) held by such
Lender (each, a “Registered Loan”). Other than in connection with an assignment
by a Lender of all or any portion of its portion of the Revolver Commitments to
an Affiliate of such Lender or a Related Fund of such Lender (i) a Registered
Loan (and the registered note, if any, evidencing the same) may be assigned or
sold in whole or in part only by registration of such assignment or sale on the
Register (and each registered note shall expressly so provide) and (ii) any
assignment or sale of all or part of such Registered Loan (and the registered
note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s). Prior to
the registration of assignment or sale of any Registered Loan (and the
registered note, if any evidencing the same), Borrower shall treat the Person in
whose name such Registered Loan (and the registered note, if any, evidencing the
same) is registered as the owner thereof for the purpose of receiving all
payments thereon and for all other purposes, notwithstanding notice to the
contrary. In the case of any assignment by a Lender of all or any portion of its
Revolver Commitments to an Affiliate of such Lender or a Related Fund of such
Lender, and which assignment is not recorded in the Register, the assigning
Lender, on behalf of Borrower, shall maintain a register comparable to the
Register.

(i) In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrower, shall maintain (or cause
to be maintained) a register on which it enters the name of all participants in
the Registered Loans held by it (and the principal amount (and stated interest
thereon) of the portion of such Registered

 

-60-



--------------------------------------------------------------------------------

Loans that is subject to such participations) (the “Participant Register”). A
Registered Loan (and the registered note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so provide).
Any participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.

(j) Agent shall make a copy of the Register (and each Lender shall make a copy
of its Participant Register in the extent it has one) available for review by
Borrower from time to time as Borrower may reasonably request.

13.2. Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that
Borrower may not assign this Agreement or any rights or duties hereunder without
the Lenders’ prior written consent and any prohibited assignment shall be
absolutely void ab initio. No consent to assignment by the Lenders shall release
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by Borrower is required in connection with any such
assignment.

 

14. AMENDMENTS; WAIVERS.

14.1. Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Issuer Documents or the Fee
Letter), and no consent with respect to any departure by Borrower therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by Agent at the written request of the Required Lenders)
and the Loan Parties that are party thereto and then any such waiver or consent
shall be effective, but only in the specific instance and for the specific
purpose for which given; provided, that no such waiver, amendment, or consent
shall, unless in writing and signed by all of the Lenders directly affected
thereby and all of the Loan Parties that are party thereto, do any of the
following:

(i) increase the amount of or extend the expiration date of any Revolver
Commitment of any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(c),

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.6(c), which waiver shall be effective with the
written consent of the Required Lenders),

 

-61-



--------------------------------------------------------------------------------

(iv) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(v) amend, modify, or eliminate Section 3.1 or 3.2,

(vi) amend, modify, or eliminate Section 15.11,

(vii) other than as permitted by Section 15.11, release Agent’s Lien in and to
any of the Collateral,

(viii) amend, modify, or eliminate the definitions of “Required Lenders”,
“Supermajority Lenders” or “Pro Rata Share”,

(ix) contractually subordinate any of Agent’s Liens (except as contemplated by
Section 15.11),

(x) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release Borrower or any Guarantor from any obligation for the payment of money
or consent to the assignment or transfer by Borrower or any Guarantor of any of
its rights or duties under this Agreement or the other Loan Documents,

(xi) amend, modify, or eliminate any of the provisions of Section 2.4(b)(i) or
(ii), or

(xii) amend, modify, or eliminate any of the provisions of Section 13.1 with
respect to assignments to, or participations with, Persons who are Loan Parties
or Affiliates of Loan Parties.

(b) No amendment, waiver, modification, or consent shall amend, modify, waive,
or eliminate,

(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrower (and shall not require the
written consent of any of the Lenders),

(ii) any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrower, and the Required Lenders,

(c) No amendment, waiver, modification, elimination, or consent shall amend,
without written consent of Agent, Borrower and the Supermajority Lenders,
modify, or eliminate the definition of Borrowing Base or any of the defined
terms (including the definitions of Eligible Domestic Accounts or Eligible
Foreign Account) that are used in such definition to the extent that any such
change results in more credit being made available to Borrower based upon the
Borrowing Base, but not otherwise, or the definition of Maximum Revolver Amount,

 

-62-



--------------------------------------------------------------------------------

(d) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Lender, or any other rights or duties of Issuing Lender or
Underlying Issuer under this Agreement or the other Loan Documents, without the
written consent of Issuing Lender, Agent, Borrower, and the Required Lenders,

(e) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrower, and the Required Lenders,

(f) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Borrower,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i) through (iii) that affect
such Lender.

14.2. Replacement of Certain Lenders.

(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrower or Agent, upon at least 5 Business Days prior irrevocable notice,
may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Non-Consenting Lender”) or any Lender that made
a claim for compensation (a “Tax Lender”) with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

(b) Prior to the effective date of such replacement, the Non-Consenting Lender
or Tax Lender, as applicable, and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Non-Consenting Lender
or Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, and (ii) an assumption of its Pro Rata Share of participations
in the Letters of Credit). If the Non-Consenting Lender or Tax Lender, as

 

-63-



--------------------------------------------------------------------------------

applicable, shall refuse or fail to execute and deliver any such Assignment and
Acceptance prior to the effective date of such replacement, Agent may, but shall
not be required to, execute and deliver such Assignment and Acceptance in the
name or and on behalf of the Non-Consenting Lender or Tax Lender, as applicable,
and irrespective of whether Agent executes and delivers such Assignment and
Acceptance, the Non-Consenting Lender or Tax Lender, as applicable, shall be
deemed to have executed and delivered such Assignment and Acceptance. The
replacement of any Non-Consenting Lender or Tax Lender, as applicable, shall be
made in accordance with the terms of Section 13.1. Until such time as one or
more Replacement Lenders shall have acquired all of the Obligations, the
Revolver Commitments, and the other rights and obligations of the Non-Consenting
Lender or Tax Lender, as applicable, hereunder and under the other Loan
Documents, the Non-Consenting Lender or Tax Lender, as applicable, shall remain
obligated to make the Non-Consenting Lender’s or Tax Lender’s, as applicable,
Pro Rata Share of Revolving Loans and to purchase a participation in each Letter
of Credit, in an amount equal to its Pro Rata Share of participations in such
Letters of Credit.

14.3. No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

15. AGENT; THE LENDER GROUP.

15.1. Appointment and Authorization of Agent. Each Lender hereby designates and
appoints WFCF as its agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to designate, appoint, and
authorize) Agent to execute and deliver each of the other Loan Documents on its
behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto. Agent agrees to act as agent for and on behalf of the
Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral.

 

-64-



--------------------------------------------------------------------------------

Except as expressly otherwise provided in this Agreement, Agent shall have and
may use its sole discretion with respect to exercising or refraining from
exercising any discretionary rights or taking or refraining from taking any
actions that Agent expressly is entitled to take or assert under or pursuant to
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, or of any other provision of the Loan Documents that provides
rights or powers to Agent, Lenders agree that Agent shall have the right to
exercise the following powers as long as this Agreement remains in effect:
(a) maintain, in accordance with its customary business practices, ledgers and
records reflecting the status of the Obligations, the Collateral, payments and
proceeds of Collateral, and related matters, (b) execute or file any and all
financing or similar statements or notices, amendments, renewals, supplements,
documents, instruments, proofs of claim, notices and other written agreements
with respect to the Loan Documents, (c) make Revolving Loans, for itself or on
behalf of Lenders, as provided in the Loan Documents, (d) exclusively receive,
apply, and distribute payments and proceeds of the Collateral as provided in the
Loan Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes, (f) perform, exercise, and enforce
any and all other rights and remedies of the Lender Group with respect to
Borrower or its Subsidiaries, the Obligations, the Collateral, or otherwise
related to any of same as provided in the Loan Documents, and (g) incur and pay
such Lender Group Expenses as Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents.

15.2. Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3. Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by
Borrower or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Borrower or its Subsidiaries.

15.4. Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message,

 

-65-



--------------------------------------------------------------------------------

statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent, or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to Borrower
or counsel to any Lender), independent accountants and other experts selected by
Agent. Agent shall be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless Agent shall first receive
such advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).

15.5. Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

15.6. Credit Decision. Each Lender (and Bank Product Provider) acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by Agent hereinafter taken, including any review of the affairs
of Borrower and its Subsidiaries or Affiliates, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Lender (or
Bank Product Provider). Each Lender represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such due diligence, documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis,

 

-66-



--------------------------------------------------------------------------------

appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower or any other Person party
to a Loan Document. Except for notices, reports, and other documents expressly
herein required to be furnished to the Lenders by Agent, Agent shall not have
any duty or responsibility to provide any Lender (or Bank Product Provider) with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower or any
other Person party to a Loan Document that may come into the possession of any
of the Agent-Related Persons. Each Lender acknowledges (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that Agent does not have any duty or responsibility, either
initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product Provider)
with any credit or other information with respect to Borrower, its Affiliates or
any of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).

15.7. Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys’ fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrower is obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders (or Bank Product Providers). In the event Agent is not reimbursed for
such costs and expenses by Borrower or its Subsidiaries, each Lender hereby
agrees that it is and shall be obligated to pay to Agent such Lender’s ratable
thereof. Whether or not the transactions contemplated hereby are consummated,
each of the Lenders, on a ratable basis, shall indemnify and defend the
Agent-Related Persons (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so) from and against any
and all Indemnified Liabilities; provided, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make a Revolving Loan or other extension of credit
hereunder. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender’s ratable share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan
Document to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrower. The undertaking in this Section shall survive the payment of
all Obligations hereunder and the resignation or replacement of Agent.

 

-67-



--------------------------------------------------------------------------------

15.8. Agent in Individual Capacity. WFCF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, provide Bank
Products to, acquire Equity Interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with
Borrower and its Subsidiaries and Affiliates and any other Person party to any
Loan Document as though WFCF were not Agent hereunder, and, in each case,
without notice to or consent of the other members of the Lender Group. The other
members of the Lender Group acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that,
pursuant to such activities, WFCF or its Affiliates may receive information
regarding Borrower or its Affiliates or any other Person party to any Loan
Documents that is subject to confidentiality obligations in favor of Borrower or
such other Person and that prohibit the disclosure of such information to the
Lenders (or Bank Product Providers), and the Lenders acknowledge (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver Agent will use its
reasonable best efforts to obtain), Agent shall not be under any obligation to
provide such information to them. The terms “Lender” and “Lenders” include WFCF
in its individual capacity.

15.9. Successor Agent. Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrower
(unless such notice is waived by Borrower or an Event of Default exists) and
without any notice to the Bank Product Providers. If Agent resigns under this
Agreement, the Required Lenders shall be entitled, with (so long as no Event of
Default has occurred and is continuing) the consent of Borrower (such consent
not to be unreasonably withheld, delayed, or conditioned), appoint a successor
Agent for the Lenders (and the Bank Product Providers). If, at the time that
Agent’s resignation is effective, it is acting as Issuing Lender or the Swing
Lender, such resignation shall also operate to effectuate its resignation as
Issuing Lender or the Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, to cause the
Underlying Issuer to issue Letters of Credit, or to make Swing Loans. If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders and Borrower, a
successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders with (so long as no Event of Default has occurred and is
continuing) the consent of Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned). In any such event, upon the acceptance of
its appointment as successor Agent hereunder, such successor Agent shall succeed
to all the rights, powers, and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent and the retiring Agent’s appointment, powers,
and duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 15 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement. If no successor Agent has accepted appointment as Agent by the
date which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

 

-68-



--------------------------------------------------------------------------------

15.10. Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with Borrower and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group (or the
Bank Product Providers). The other members of the Lender Group acknowledge (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Borrower or its
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender shall not be
under any obligation to provide such information to them.

15.11. Collateral Matters.

(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Revolver Commitments and payment and satisfaction in full by Borrower of all of
the Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Borrower
certifies to Agent that the sale or disposition is permitted under Section 6.4
(and Agent may rely conclusively on any such certificate, without further
inquiry), (iii) constituting property in which Borrower or its Subsidiaries
owned no interest at the time Agent’s Lien was granted nor at any time
thereafter, or (iv) constituting property leased to Borrower or its Subsidiaries
under a lease that has expired or is terminated in a transaction permitted under
this Agreement. The Loan Parties and the Lenders hereby irrevocably authorize
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to authorize) Agent, based upon the instruction of the Required
Lenders, to (a) consent to, credit bid or purchase (either directly or through
one or more acquisition vehicles) all or any portion of the Collateral at any
sale thereof conducted under the provisions of the Bankruptcy Code, including
under Section 363 of the Bankruptcy Code, (b) credit bid or purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, or (c) credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any other sale or
foreclosure conducted by Agent (whether by judicial action or otherwise) in
accordance with applicable law. In connection with any such credit bid or
purchase, (i) the Obligations owed to the Lenders and the Bank Product Providers
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not unduly delay the
ability of Agent to credit bid or purchase at such sale or other disposition of
the Collateral and, if such claims cannot be estimated without unduly delaying
the ability of Agent to credit bid, then such claims shall be disregarded, not
credit bid, and not entitled to any interest in the asset or assets purchased by
means of such credit bid) and the

 

-69-



--------------------------------------------------------------------------------

Lenders and the Bank Product Providers whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the asset or assets so purchased (or in the Equity Interests of
the acquisition vehicle or vehicles that are used to consummate such purchase),
and (ii) Agent, based upon the instruction of the Required Lenders, may accept
non-cash consideration, including debt and equity securities issued by such
acquisition vehicle or vehicles and in connection therewith Agent may reduce the
Obligations owed to the Lenders and the Bank Product Providers (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) based upon the value of such non-cash
consideration. Except as provided above, Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(y) if the release is of all or substantially all of the Collateral, all of the
Lenders (without requiring the authorization of the Bank Product Providers), or
(z) otherwise, the Required Lenders (without requiring the authorization of the
Bank Product Providers). Upon request by Agent or Borrower at any time, the
Lenders will (and if so requested, the Bank Product Providers will) confirm in
writing Agent’s authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 15.11; provided, that (1) Agent shall not
be required to execute any document necessary to evidence such release on terms
that, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of any Loan Party in
respect of) all interests retained by any Loan Party, including, the proceeds of
any sale, all of which shall continue to constitute part of the Collateral. The
Lenders further hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent, at its option and in its sole discretion, to subordinate any Lien granted
to or held by Agent under any Loan Document to the holder of any Permitted Lien
on such property if such Permitted Lien secures Permitted Purchase Money
Indebtedness or a Capital Lease.

(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) to assure that the Collateral exists or is owned by Borrower
or its Subsidiaries or is cared for, protected, or insured or has been
encumbered, or that Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, or that any particular items of Collateral meet the eligibility
criteria applicable in respect thereof or whether to impose, maintain, reduce,
or eliminate any particular reserve hereunder or whether the amount of any such
reserve is appropriate or not, or to exercise at all or in any particular manner
or under any duty of care, disclosure or fidelity, or to continue exercising,
any of the rights, authorities and powers granted or available to Agent pursuant
to any of the Loan Documents, it being understood and agreed that in respect of
the Collateral, or any act, omission, or event related thereto, subject to the
terms and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.

 

-70-



--------------------------------------------------------------------------------

15.12. Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Borrower or its Subsidiaries or any deposit
accounts of Borrower or its Subsidiaries now or hereafter maintained with such
Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against Borrower or any Guarantor or to foreclose any
Lien on, or otherwise enforce any security interest in, any of the Collateral.

(b) If, at any time or times, any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment. The
provisions of this paragraph shall not be construed to apply to any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Revolver Commitments, Revolving Loans or
participations in Letter of Credit Disbursements to any assignee or participant,
other than to Borrower or any Subsidiary thereof (as to which the provisions of
this paragraph shall apply).

15.13. Agency for Perfection. Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

15.14. Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

 

-71-



--------------------------------------------------------------------------------

15.15. Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

15.16. Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information. By becoming a party to this Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field examination report respecting
Borrower or its Subsidiaries (each, a “Report”) prepared by or at the request of
Agent, and Agent shall so furnish each Lender with such Reports,

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding Borrower and its
Subsidiaries and will rely significantly upon Borrower’s and its Subsidiaries’
books and records, as well as on representations of Borrower’s personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

(f) In addition to the foregoing, (x) any Lender may from time to time request
of Agent in writing that Agent provide to such Lender a copy of any report or
document

 

-72-



--------------------------------------------------------------------------------

provided by Borrower or its Subsidiaries to Agent that has not been
contemporaneously provided by Borrower or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Borrower
or its Subsidiaries, any Lender may, from time to time, reasonably request Agent
to exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Borrower the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Borrower or
such Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Borrower a statement regarding the Loan
Account, Agent shall send a copy of such statement to each Lender.

15.17. Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Revolver Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Revolver Commitments. Nothing contained herein shall confer upon any Lender any
interest in, or subject any Lender to any liability for, or in respect of, the
business, assets, profits, losses, or liabilities of any other Lender. Each
Lender shall be solely responsible for notifying its Participants of any matters
relating to the Loan Documents to the extent any such notice may be required,
and no Lender shall have any obligation, duty, or liability to any Participant
of any other Lender. Except as provided in Section 15.7, no member of the Lender
Group shall have any liability for the acts of any other member of the Lender
Group. No Lender shall be responsible to Borrower or any other Person for any
failure by any other Lender (or Bank Product Provider) to fulfill its
obligations to make credit available hereunder, nor to advance for such Lender
(or Bank Product Provider) or on its behalf, nor to take any other action on
behalf of such Lender (or Bank Product Provider) hereunder or in connection with
the financing contemplated herein.

 

16. WITHHOLDING TAXES.

16.1. Payments. All payments made by Borrower hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other defense.
In addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Indemnified Taxes, and in
the event any deduction or withholding of Indemnified Taxes is required,
Borrower shall comply with the next sentence of this Section 16.1. If any
Indemnified Taxes are so levied or imposed, Borrower agrees to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein; provided, that Borrower shall not be
required to increase any such amounts to the extent that the increase in such
amount payable results from Agent’s or such Lender’s own willful misconduct or
gross negligence (as finally determined by a court of competent jurisdiction).
Borrower will furnish to Agent as promptly as possible after the date the
payment of any Indemnified Tax is due pursuant to

 

-73-



--------------------------------------------------------------------------------

applicable law, certified copies of tax receipts evidencing such payment by
Borrower. Borrower agrees to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document. The Loan Parties shall jointly and
severally indemnify each Indemnified Person (as defined in Section 10.3)
(collectively a “Tax Indemnitee”) for the full amount of Indemnified Taxes or
Other Taxes arising in connection with this Agreement or any other Loan Document
(including, without limitation, any Indemnified Taxes or Other Taxes imposed or
asserted on, or attributable to, amounts payable under this Section 16) imposed
on, or paid by, such Tax Indemnitee and all reasonable fees and disbursements of
attorneys, experts, or consultants and all other costs and expenses actually
incurred in connection therewith or in connection with the enforcement of this
indemnification, as and when they are incurred and irrespective of whether suit
is brought, whether or not such Indemnified Taxes or Other Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority (other
than Indemnified Taxes or Other Taxes resulting from gross negligence or willful
misconduct of such Tax Indemnitee as finally determined by a court of competent
jurisdiction). The obligations of the Borrower and Loan Parties under this
Section 16 shall survive the termination of this Agreement and the repayment of
the Loans.

16.2. Exemptions.

(a) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B) of the
IRC), or (III) a controlled foreign corporation related to Borrower within the
meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;

(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or

 

-74-



--------------------------------------------------------------------------------

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

(b) Each Lender or Participant shall provide new forms (or successor forms) upon
the expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

(c) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

(d) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrower to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to
Section 16.2(a) or 16.2(c) as no longer valid. With respect to such percentage
amount, such Participant or Assignee may provide new documentation, pursuant to
Section 16.2(a) or 16.2(c), if applicable. Borrower agrees that each Participant
shall be entitled to the benefits of this Section 16 with respect to its
participation in any portion of the Revolver Commitments and the Obligations so
long as such Participant complies with the obligations set forth in this
Section 16 with respect thereto.

(e) If a payment made to a Lender or Participant under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if the Lender or
Participant fails to comply with the applicable reporting requirements necessary
for an exemption from withholding under such provisions (including those
contained in Section 1471(b) or 1472(b) of the IRC, as applicable), the Lender
or Participant as the case may be shall deliver to Borrower and Agent at the
time or times prescribed by law and at such time or times reasonably requested
by Borrower or Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such additional

 

-75-



--------------------------------------------------------------------------------

documentation reasonably requested by Borrower or Agent as may be necessary for
Borrower or Agent to comply with their obligations under Section 1471 or 1472 of
the IRC (or any successor provisions) and to determine that such Lender or
Participant has complied with such Lender’s and Participant’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for the purposes of this clause (e), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

16.3. Reductions.

(a) If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
Section 16.2(a) or 16.2(c) are not delivered to Agent (or, in the case of a
Participant, to the Lender granting the participation), then Agent (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any interest payment to such Lender or such Participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
tax.

(b) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys’ fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

16.4. Refunds. If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes to which Borrower has paid
additional amounts pursuant to this Section 16, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to
Borrower (but only to the extent of payments made, or additional amounts paid,
by Borrower under this Section 16 with respect to Indemnified Taxes giving rise
to such a refund), net of all out-of-pocket expenses of Agent or such Lender and
without interest (other than any interest paid by the applicable Governmental
Authority with respect to such a refund); provided, that Borrower, upon the
request of Agent or such Lender, agrees to repay the amount paid over to
Borrower (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent hereunder) to

 

-76-



--------------------------------------------------------------------------------

Agent or such Lender in the event Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything in this
Agreement to the contrary, this Section 16 shall not be construed to require
Agent or any Lender to make available its tax returns (or any other information
which it deems confidential) to Borrower or any other Person.

 

17. GENERAL PROVISIONS.

17.1. Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrower, Agent, and each Lender whose signature is provided for on
the signature pages hereof.

17.2. Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3. Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

17.4. Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5. Bank Product Providers. Each Bank Product Provider shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting. Agent hereby agrees to act as agent for such Bank Product Providers and,
by virtue of entering into a Bank Product Agreement, the applicable Bank Product
Provider shall be automatically deemed to have appointed Agent as its agent and
to have accepted the benefits of the Loan Documents; it being understood and
agreed that the rights and benefits of each Bank Product Provider under the Loan
Documents consist exclusively of such Bank Product Provider’s being a
beneficiary of the Liens and security interests (and, if applicable, guarantees)
granted to Agent and the right to share in payments and collections out of the
Collateral as more fully set forth herein. In addition, each Bank Product
Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that Agent shall have the right, but shall
have no obligation, to establish, maintain, relax, or release reserves in
respect of the Bank Product Obligations and that if reserves are established
there is no obligation on the part of Agent to determine or insure whether the
amount of any such reserve is appropriate or not. In connection with any such
distribution of payments or proceeds of Collateral, Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Agent as to the amounts that are due and
owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution. Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the applicable Bank

 

-77-



--------------------------------------------------------------------------------

Product Provider. In the absence of an updated certification, Agent shall be
entitled to assume that the amount due and payable to the applicable Bank
Product Provider is the amount last certified to Agent by such Bank Product
Provider as being due and payable (less any distributions made to such Bank
Product Provider on account thereof). Borrower may obtain Bank Products from any
Bank Product Provider, although Borrower is not required to do so. Borrower
acknowledges and agrees that no Bank Product Provider has committed to provide
any Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.

17.6. Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7. Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8. Revival and Reinstatement of Obligations; Certain Waivers.

(a) If the incurrence or payment of the Obligations by Borrower or Guarantor or
the transfer to the Lender Group of any property should for any reason
subsequently be asserted, or declared, to be void or voidable under any state or
federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property (each, a
“Voidable Transfer”), and if the Lender Group is required to repay or restore,
in whole or in part, any such Voidable Transfer, or elects to do so upon the
advice of counsel, then, as to any such Voidable Transfer, or the amount thereof
that the Lender Group is required or elects to repay or restore, and as to all
reasonable costs, expenses, and attorneys’ fees of the Lender Group related
thereto, the liability of Borrower or Guarantor automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made.

 

-78-



--------------------------------------------------------------------------------

(b) Anything to the contrary contained herein notwithstanding, if Agent or any
Lender accepts a guaranty of only a portion of the Obligations pursuant to any
guaranty, Borrower hereby waives its right under Section 2822(a) of the
California Civil Code or any similar laws of any other applicable jurisdiction
to designate the portion of the Obligations satisfied by the applicable
guarantor’s partial payment.

17.9. Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrower and
its Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group and to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrower with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrower pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrower, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrower with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrower pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section, (ix) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this

 

-79-



--------------------------------------------------------------------------------

Agreement or the other Loan Documents; provided, that, prior to any disclosure
to any Person (other than any Loan Party, Agent, any Lender, any of their
respective Affiliates, or their respective counsel) under this clause (ix) with
respect to litigation involving any Person (other than Borrower, Agent, any
Lender, any of their respective Affiliates, or their respective counsel), the
disclosing party agrees to provide Borrower with prior written notice thereof,
and (x) in connection with, and to the extent reasonably necessary for, the
exercise of any secured creditor remedy under this Agreement or under any other
Loan Document.

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of Borrower or the other Loan Parties and the Revolver
Commitments provided hereunder in any “tombstone” or other advertisements, on
its website or in other marketing materials of the Agent.

(c) The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) and certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or another similar term). Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as “Public Investor” (or
such other similar term).

17.10. Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Lender, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Revolver Commitments have not expired
or been terminated.

 

-80-



--------------------------------------------------------------------------------

17.11. Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Patriot Act. In addition, if Agent is required by law or regulation or
internal policies to do so, it shall have the right to periodically conduct
(a) Patriot Act searches, OFAC/PEP searches, and customary individual background
checks for the Loan Parties and (b) OFAC/PEP searches and customary individual
background checks for the Loan Parties’ senior management and key principals,
and Borrower agrees to cooperate in respect of the conduct of such searches and
further agrees that the reasonable costs and charges for such searches shall
constitute Lender Group Expenses hereunder and be for the account of Borrower.

17.12. Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

17.13. Permitted Restructuring Transactions. Upon the transfer of any assets in
accordance with and subject to the terms of clauses (e), (f), (g), (h) or (i) of
the definition of Permitted Restructuring Transactions, Agent shall release any
Lien it may have on such transferred assets.

[Signature pages to follow.]

 

-81-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWER:     OCZ TECHNOLOGY GROUP, INC., a Delaware corporation     By:  

/s/ Arthur F. Knapp, Jr.

    Name:  

Arthur F. Knapp, Jr.

    Title:  

Chief Financial Officer

AGENTS AND LENDERS:     WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited
liability company, as Agent, as Sole Lead Arranger, as Sole Book Runner and as a
Lender     By:  

/s/ Megan E. Enlow

    Name:  

Megan E. Enlow

      Its Authorized Signatory

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Schedule C-1

Revolver Commitments

 

Lender

   Revolver Commitment      Total Commitment  

Wells Fargo Capital Finance, LLC

   $ 35,000,000       $ 35,000,000   

ALL LENDERS

   $ 35,000,000       $ 35,000,000   



--------------------------------------------------------------------------------

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by Borrower or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) is either purchase money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

“Administrative Questionnaire” has the meaning specified therefor in
Section 13.1(a).

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of the definitions of Eligible Domestic
Accounts and Eligible Foreign Accounts and Section 6.10 of the Agreement:
(a) any Person which owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of directors or other
members of the governing body of a Person or 10% or more of the partnership or
other ownership interests of a Person (other than as a limited partner of such
Person) shall be deemed an Affiliate of such Person, (b) each director (or
comparable manager) of a Person shall be deemed to be an Affiliate of such
Person, and (c) each partnership in which a Person is a general partner shall be
deemed an Affiliate of such Person.

 

Schedule 1.1 – Page 1



--------------------------------------------------------------------------------

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
(or such other Deposit Account of Agent that has been designated as such, in
writing, by Agent to Borrower and the Lenders).

“Agent’s Liens” means the Liens granted by Borrower or its Subsidiaries to Agent
under the Loan Documents and securing the Obligations.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Excess Availability
of Borrower for the most recently completed calendar quarter; provided, that for
the period from the Closing Date through and including September 30, 2012, the
Applicable Margin shall be set at the margin in the row styled “Level II”:

 

Level

  

Average Excess Availability

  

Applicable Margin

Relative to Base Rate

Loans (the “Base Rate Margin”)

  

Applicable Margin

Relative to LIBOR Rate

Loans (the “LIBOR Rate Margin”)

I    ³ 60% of the Maximum Revolver Amount    1.25 percentage points    2.25
percentage points II    < 60% of the Maximum Revolver Amount and ³ 30% of the
Maximum Revolver Amount    1.50 percentage points    2.50 percentage points III
   < 30% of the Maximum Revolver Amount    1.75 percentage points    2.75
percentage points

The Applicable Margin shall be re-determined as of the first day of each
calendar quarter of Borrower.

“Application Event” means the occurrence of (a) a failure by Borrower to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.

 

Schedule 1.1 – Page 2



--------------------------------------------------------------------------------

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.

“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Borrower to Agent.

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Revolving Loans under Section 2.1 of the Agreement
(after giving effect to the then outstanding Revolver Usage).

“Average Excess Availability” means, with respect to any period, the sum of the
aggregate amount of Excess Availability for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.

“Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower or its Subsidiaries by a Bank Product
Provider: (a) credit cards (including commercial credit cards (including
so-called “procurement cards” or “P-cards”)), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
or (f) transactions under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Borrower or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Borrower or its Subsidiaries;
provided, in order for any item described in clauses (a) (b), or (c) above, as
applicable, to constitute “Bank Product Obligations”, if the applicable Bank
Product Provider is any Person other than Wells Fargo or its Affiliates, then
the applicable Bank Product must have been provided on or after the Closing Date
and Agent shall have received a Bank Product Provider Agreement within 10 days
after the date of the provision of the applicable Bank Product to Borrower or
its Subsidiaries.

 

Schedule 1.1 – Page 3



--------------------------------------------------------------------------------

“Bank Product Provider” means any Lender or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider;
provided, that no such Person shall constitute a Bank Product Provider with
respect to a Bank Product unless and until (x) in the case of Wells Fargo or its
Affiliates, Agent shall have received a Bank Product Provider Agreement from
such Person and with respect to the applicable Bank Product prior to the date
that is 10 days after the provision of such Bank Product to Borrower or its
Subsidiaries, or (y) in the case of any other Person, Agent shall have received
a Bank Product Provider Agreement from such Person and with respect to the
applicable Bank Product within 10 days after the provision of such Bank Product
to Borrower or its Subsidiaries; provided further, that if, at any time, a
Lender ceases to be a Lender under the Agreement, then, from and after the date
on which it ceases to be a Lender thereunder, neither it nor any of its
Affiliates shall constitute Bank Product Providers and the obligations with
respect to Bank Products provided by such former Lender or any of its Affiliates
shall no longer constitute Bank Product Obligations.

“Bank Product Provider Agreement” means (a) in the case of a Bank Product
Provider other than WFB or one of its Affiliates, an agreement in substantially
the form attached hereto as Exhibit B-2 to the Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrower, and Agent, and (b) in the case of WFB or one of its Affiliates, an
agreement between such Bank Product Provider and Agent in form and substance
satisfactory to Agent.

“Bank Product Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers’ determination of the liabilities and obligations of Borrower
and its Subsidiaries in respect of Bank Product Obligations) in respect of Bank
Products then provided or outstanding.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base Rate” means the greatest of (a) the Federal Funds Rate plus  1/2%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 3
months and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.

“Base Rate Loan” means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.

“Base Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

 

Schedule 1.1 – Page 4



--------------------------------------------------------------------------------

“Benefit Plan” means any employee pension benefit plan that is maintained or
contributed to by Borrower, any Subsidiary or any ERISA Affiliate, or was
maintained or contributed to by Borrower, any Subsidiary or any ERISA Affiliate
during the preceding six years, and is either covered by Title IV of ERISA or is
subject to the minimum funding standards under Section 412 of the IRC.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

“Borrower” has the meaning specified therefor in the preamble to the Agreement.

“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.

“Borrowing Base” means, as of any date of determination, the Dollar Equivalent
result of:

(a) 85% of the amount of Eligible Domestic Accounts, less the amount, if any, of
the Domestic Dilution Reserve, plus

(b) the lesser of

(i) $25,000,000, and

(ii) 85% of the amount of Eligible Foreign Accounts, less the amount, if any, of
the Foreign Dilution Reserve, minus

(c) the aggregate amount of reserves, if any, established by Agent under
Section 2.1(c) of the Agreement.

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital

 

Schedule 1.1 – Page 5



--------------------------------------------------------------------------------

expenditures as determined in accordance with GAAP, whether such expenditures
are paid in cash or financed, but excluding, without duplication (a) with
respect to the purchase price of assets that are purchased substantially
contemporaneously with the trade-in of existing assets during such period, the
amount that the gross amount of such purchase price is reduced by the credit
granted by the seller of such assets for the assets being traded in at such
time, (b) expenditures made during such period to consummate one or more
Permitted Acquisitions, (c) capitalized software development costs to the extent
such costs are deducted from net earnings under the definition of EBITDA for
such period, and (d) expenditures during such period that, pursuant to a written
agreement, are reimbursed by a third Person (excluding Borrower or any of its
Affiliates).

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $1,000,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $1,000,000,000, having a term of not more
than seven days, with respect to securities satisfying the criteria in clauses
(a) or (d) above, (g) debt securities with maturities of six months or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the criteria described in clause (d) above, and
(h) Investments in money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940 and (ii) are
rated AAA by S&P and Aaa by Moody’s.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network,

 

Schedule 1.1 – Page 6



--------------------------------------------------------------------------------

automatic clearing house transfer (including the Automated Clearing House
processing of electronic funds transfers through the direct Federal Reserve
Fedline system) and other customary cash management arrangements.

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

“Change in Control” means that:

(a) any Person or two or more Persons acting in concert, shall have acquired
beneficial ownership, directly or indirectly, of Equity Interests of Borrower
(or other securities convertible into such Equity Interests) representing 30% or
more of the combined voting power of all Equity Interests of Borrower entitled
(without regard to the occurrence of any contingency) to vote for the election
of members of the Board of Directors of Borrower;

(b) any Person or two or more Persons acting in concert, shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of Borrower or control over the Equity Interests of such
Person entitled to vote for members of the Board of Directors of Borrower on a
fully-diluted basis (and taking into account all such Equity Interests that such
Person or group has the right to acquire pursuant to any option right)
representing 30% or more of the combined voting power of such Equity Interests;

(c) during any period of 24 consecutive months commencing on or after the
Closing Date, the occurrence of a change in the composition of the Board of
Directors of Borrower such that a majority of the members of such Board of
Directors are not Continuing Directors; or

(d) Borrower fails to own and control, directly or indirectly, 100% of the
Equity Interests of each other Loan Party.

“Closing Date” means the date Agent notifies Borrower in writing that all
conditions precedent set forth on Schedule 3.1 have been satisfied or waived by
Agent and Lenders.

“Code” means the California Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or its Subsidiaries’ books and records, Equipment, or Inventory,
in each case, in form and substance reasonably satisfactory to Agent.

 

Schedule 1.1 – Page 7



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of
Borrower to Agent.

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Borrower on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

“Copyright Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

“Covenant Testing Period” means a period (a) commencing on the last day of the
fiscal month of Borrower most recently ended (or, at any time before July 31,
2013, commencing on the last day of the fiscal quarter of Borrower most recently
ended) on or prior to a Covenant Trigger Date and for which Agent has received
financial statements required to be delivered pursuant to Schedule 5.1 and
(b) ending on the first day after such Covenant Trigger Date that Liquidity has
equaled or exceeded the Minimum Liquidity for 45 consecutive days.

“Covenant Trigger Date” means any date Borrower fails to maintain Liquidity in
an amount at least equal to Minimum Liquidity.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under the Agreement (including the failure to make available to Agent
amounts required pursuant to a Settlement or to make a required payment in
connection with a Letter of Credit Disbursement), (b) notified the Borrower,
Agent, or any Lender in writing that it does not intend to comply with all or
any portion of its funding obligations under the Agreement, (c) has made a
public statement to the effect that it does not intend to comply with its
funding obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within 1 Business Day after written request by Agent, to confirm
that it will comply with the terms of the Agreement relating to its obligations
to fund any amounts required to be funded by it under the Agreement,
(e) otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement on the date that it is required to
do so under the Agreement, or (f) (i) becomes or is insolvent or has a parent
company that has become or is insolvent or (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, or

 

Schedule 1.1 – Page 8



--------------------------------------------------------------------------------

custodian or appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee, or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Revolving Loans that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1 to the Agreement (or such other Deposit Account of Borrower located
at Designated Account Bank that has been designated as such, in writing, by
Borrower to Agent).

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrower to Agent).

“Disqualified Equity Interests” shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Revolver Commitments), (b) is redeemable at the option of the holder thereof
(other than solely for Qualified Equity Interests), in whole or in part,
(c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness (unless such
Indebtedness is Permitted Indebtedness) or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 180 days after the Maturity Date.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in a currency other than Dollars, the equivalent amount thereof in
Dollars as determined by Agent, at such time on the basis of the Spot Rate (as
determined by Agent) for the purchase of Dollars with such currency.

“Dollars” or “$” means United States dollars.

“Domestic Dilution” means, as of any date of determination, a percentage, based
upon the experience of the immediately prior 3 months, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrower’s Accounts
with respect to which the Account Debtor is located

 

Schedule 1.1 – Page 9



--------------------------------------------------------------------------------

in the United States or is organized in the United States (or any state thereof)
during such period, by (b) Borrower’s billings with respect to Accounts with
respect to which the Account Debtor is located in the United States or is
organized in the United States (or any state thereof) during such period.

“Domestic Dilution Reserve” means, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Domestic Accounts by 1
percentage point for each percentage point by which Domestic Dilution is in
excess of 5%.

“EBITDA” means, with respect to any fiscal period,

(a) Borrower’s consolidated net earnings (or loss),

     minus

(b) without duplication, the sum of the following amounts of Borrower for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:

(i) extraordinary gains,

(ii) interest income,

(iii) and any software development costs to the extent capitalized during such
period,

plus

(i) non-cash extraordinary losses,

(ii) Interest Expense,

(iii) income taxes,

(iv) depreciation and amortization for such period,

(v) cash or non-cash exchange, translation, or performance losses relating to
any hedging transactions or foreign currency fluctuations, and

(vi) with respect to any Permitted Acquisition after the Closing Date, costs,
fees, charges, or expenses consisting of out-of-pocket expenses owed by Borrower
or any of its Subsidiaries to any Person for services performed by such Person
in connection with such Permitted Acquisition incurred on or prior to 180 days
of the consummation of such Permitted Acquisition, up to an aggregate amount for
such Permitted Acquisition not to exceed $1,000,000,

in each case, determined on a consolidated basis in accordance with GAAP.

“Eligible Accounts” means Eligible Domestic Accounts and Eligible Foreign
Accounts.

 

Schedule 1.1 – Page 10



--------------------------------------------------------------------------------

“Eligible Domestic Accounts” means those Accounts created by Borrower or a
Guarantor in the ordinary course of its business, that arise out of Borrower’s
or such Guarantor’s sale of goods or rendition of services, that comply with
each of the representations and warranties respecting Eligible Domestic Accounts
made in the Loan Documents, and that are not excluded as ineligible by virtue of
one or more of the excluding criteria set forth below; provided, that such
criteria may be revised from time to time by Agent in Agent’s Permitted
Discretion to address the results of any field examination performed by (or on
behalf of) Agent from time to time after the Closing Date. In determining the
amount to be included, Eligible Domestic Accounts shall be calculated net of
customer deposits, unapplied cash, taxes, discounts, credits, allowances, and
rebates. Eligible Domestic Accounts shall not include the following:

(a) Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or Accounts that are more than 60 days past due,

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c) Accounts with respect to which the Account Debtor is an Affiliate of
Borrower or an employee or agent of Borrower or any Affiliate of Borrower,

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

(e) Accounts that are not payable in Dollars,

(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof,

(g) Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrower or such
Guarantor has complied, to the reasonable satisfaction of Agent, with the
Assignment of Claims Act, 31 USC §3727), (ii) any state of the United States, or
(iii) the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof,

(h) Accounts with respect to which the Account Debtor is a creditor of Borrower
or such Guarantor, has or has asserted a right of recoupment or setoff, or has
disputed its obligation to pay all or any portion of the Account, to the extent
of such claim, right of recoupment or setoff, or dispute,

(i) Accounts with respect to which (i) the Account Debtor is a Person with an
investment grade rating by S&P or Moody’s or one of its Affiliates (such Person,
together with

 

Schedule 1.1 – Page 11



--------------------------------------------------------------------------------

its Affiliates, a “Rated Account Debtor”), and total obligations owing to
Borrower or such Guarantor by such Rated Account Debtor exceed 20% (such
percentage, as applied to any Rated Account Debtor, being subject to reduction
by Agent in its Permitted Discretion if the creditworthiness of such Rated
Account Debtor deteriorates) of all Eligible Domestic Accounts, to the extent of
the obligations owing by such Account Debtor in excess of such percentage or
(ii) an Account Debtor’s (other than a Rated Account Debtor) total obligations
owing to Borrower or such Guarantor exceed 15% (such percentage, as applied to a
particular Account Debtor, being subject to reduction by Agent in its Permitted
Discretion if the creditworthiness of such Account Debtor deteriorates) of all
Eligible Domestic Accounts, to the extent of the obligations owing by such
Account Debtor in excess of such percentage; provided, that, in each case, the
amount of Eligible Domestic Accounts that are excluded because they exceed the
foregoing percentage shall be determined by Agent based on all of the otherwise
Eligible Domestic Accounts prior to giving effect to any eliminations based upon
the foregoing concentration limit,

(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
Borrower or such Guarantor has received written notice of an imminent Insolvency
Proceeding or a material impairment of the financial condition of such Account
Debtor,

(k) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor’s financial
condition,

(l) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

(m) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

(n) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity,

(o) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by Borrower
or such Guarantor of the subject contract for goods or services, or

(p) Accounts owned by a target acquired in connection with a Permitted
Acquisition, until the completion of an appraisal and field examination with
respect to such target, in each case, reasonably satisfactory to Agent (which
appraisal and field examination may be conducted prior to the closing of such
Permitted Acquisition).

“Eligible Foreign Accounts” means those Accounts created by Borrower or a
Guarantor in the ordinary course of its business, that arise out of Borrower’s
or such Guarantor’s sale of goods or rendition of services, that comply with
each of the representations and warranties respecting Eligible Foreign Accounts
made in the Loan Documents, and that are not excluded as ineligible by virtue of
one or more of the excluding criteria set forth below; provided, that such
criteria may be revised from time to time by Agent in Agent’s Permitted

 

Schedule 1.1 – Page 12



--------------------------------------------------------------------------------

Discretion to address the results of any field examination performed by (or on
behalf of) Agent from time to time after the Closing Date. In determining the
amount to be included, Eligible Foreign Accounts shall be calculated net of
customer deposits, unapplied cash, taxes, discounts, credits, allowances,
rebates, credit insurance deductibles and credit insurance collection fees.
Eligible Foreign Accounts shall not include the following:

(a) Accounts that the Account Debtor has failed to pay within 120 days of
original invoice date or Accounts that are more than 90 days past due,

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c) Accounts with respect to which the Account Debtor is an Affiliate of
Borrower or an employee or agent of Borrower or any Affiliate of Borrower,

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

(e) Accounts that are not payable in Dollars; provided, that Accounts may be
payable in a currency other than Dollars so long as Borrower has entered into a
currency hedge arrangement (satisfactory to Agent), with Wells Fargo with
respect thereto,

(f) Accounts with respect to which the Account Debtor either (i) maintains its
chief executive office in the United States, or (ii) is organized under the laws
of the United States or any state thereof,

(g) Accounts which arise out of a purchase order, contract or other agreement
not governed by the laws of the United States (or the law of a state thereof),

(h) Accounts which are not assignable without the consent of the applicable
Account Debtor,

(i) Accounts that are not fully covered by credit insurance in form, substance
and amount, and by an insurer, satisfactory to Agent,

(j) Accounts which are not billed and paid to accounts in the United States,

(k) Accounts with respect to which the Account Debtor is a Governmental
Authority,

(l) Accounts with respect to which the Account Debtor is a creditor of Borrower
or such Guarantor, has or has asserted a right of recoupment or setoff, or has
disputed its obligation to pay all or any portion of the Account, to the extent
of such claim, right of recoupment or setoff, or dispute,

 

Schedule 1.1 – Page 13



--------------------------------------------------------------------------------

(m) Accounts with respect to which (i) the Account Debtor is a Rated Account
Debtor, and total obligations owing to Borrower or such Guarantor by such Rated
Account Debtor exceed 20% (such percentage, as applied to any Rated Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Rated Account Debtor deteriorates) of all Eligible
Foreign Accounts, to the extent of the obligations owing by such Account Debtor
in excess of such percentage or (ii) an Account Debtor’s (other than a Rated
Account Debtor) total obligations owing to Borrower or such Guarantor exceed 15%
(such percentage, as applied to a particular Account Debtor, being subject to
reduction by Agent in its Permitted Discretion if the creditworthiness of such
Account Debtor deteriorates) of all Eligible Foreign Accounts, to the extent of
the obligations owing by such Account Debtor in excess of such percentage;
provided, that, in each case, the amount of Eligible Foreign Accounts that are
excluded because they exceed the foregoing percentage shall be determined by
Agent based on all of the otherwise Eligible Foreign Accounts prior to giving
effect to any eliminations based upon the foregoing concentration limit,

(n) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
Borrower or such Guarantor has received written notice of an imminent Insolvency
Proceeding or a material impairment of the financial condition of such Account
Debtor,

(o) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor’s financial
condition,

(p) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

(q) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

(r) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity,

(s) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by Borrower
or such Guarantor of the subject contract for goods or services, or

(t) Accounts owned by a target acquired in connection with a Permitted
Acquisition, until the completion of an appraisal and field examination with
respect to such target, in each case, reasonably satisfactory to Agent (which
appraisal and field examination may be conducted prior to the closing of such
Permitted Acquisition).

“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; and (b) (i) a
commercial bank organized under the laws of the United States or any state
thereof, and having total assets in excess of $1,000,000,000; (ii) a savings and
loan association or savings bank organized under the laws of the United States
or any state thereof, and having total assets in excess of $1,000,000,000;
(iii) a commercial bank organized under the laws of any other country or a

 

Schedule 1.1 – Page 14



--------------------------------------------------------------------------------

political subdivision thereof; provided that (A) (x) such bank is acting through
a branch or agency located in the United States or (y) such bank is organized
under the laws of a country that is a member of the Organization for Economic
Cooperation and Development or a political subdivision of such country, and
(B) such bank has total assets in excess of $1,000,000,000; (c) any other entity
(other than a natural person) that is an “accredited investor” (as defined in
Regulation D under the Securities Act) that extends credit or buys loans as one
of its businesses including insurance companies, investment or mutual funds and
lease financing companies, and having total assets in excess of $1,000,000,000;
and (d) during the continuation of an Event of Default, any other Person
approved by Agent.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of Borrower, any Subsidiary of Borrower, or any of their predecessors
in interest, (b) from adjoining properties or businesses, or (c) from or onto
any facilities which received Hazardous Materials generated by Borrower, any
Subsidiary of Borrower, or any of their predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“Equity Interest” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

Schedule 1.1 – Page 15



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business under common control with Borrower
or its Subsidiaries within the meaning of Section 414(b) or (c) of the IRC (and
Sections 414(m) and (o) of the IRC for purposes of provisions relating to
Section 302 of ERISA and Section 412 of the IRC.)

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Borrower and its Subsidiaries aged in excess of 60 days of original due date or
(unless they are the subject of a good faith dispute), and all book overdrafts
of Borrower and its Subsidiaries in excess of historical practices with respect
thereto, in each case as determined by Agent in its Permitted Discretion.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office is located in each
case as a result of a present or former connection between such Lender or such
Participant and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from such Lender or such Participant
having executed, delivered or performed its obligations or received payment
under, or enforced its rights or remedies under the Agreement or any other Loan
Document); (ii) taxes resulting from a Lender’s or a Participant’s failure to
comply with the requirements of Section 16.2 of the Agreement; (iii) any United
States federal withholding taxes that would be imposed on amounts payable to a
Foreign Lender based upon the applicable withholding rate in effect at the time
such Foreign Lender becomes a party to the Agreement (or designates a new
lending office), except (A) any amount that such Foreign Lender (or its
assignor, if any) was previously entitled to receive pursuant to Section 16.1 of
the Agreement, if any, with respect to such withholding tax at the time such
Foreign Lender becomes a party to the Agreement (or designates a new lending
office), and (B) additional United States federal withholding taxes that may be
imposed after the time such Foreign Lender becomes a party to the Agreement (or
designates a new lending office), as a result of a change in law, rule,
regulation, order or other decision with respect to any of the foregoing by any
Governmental Authority; and (iv) taxes imposed by FATCA.

“Existing Credit Facility” means the Amended and Restated Loan and Security
Agreement dated February 7, 2011 between Borrower and Silicon Valley Bank, as
amended.

“Extraordinary Advances” has the meaning specified therefor in
Section 2.3(d)(iii) of the Agreement.

 

Schedule 1.1 – Page 16



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, between Borrower and Agent, in form and substance reasonably
satisfactory to Agent.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

“Fixed Charges” means, with respect to any fiscal period and with respect to
Borrower determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) principal payments in respect of Indebtedness
that are required to be paid during such period, (c) all federal, state, and
local income taxes accrued during such period, and (d) all Restricted Payments
paid (whether in cash or other property, other than common Equity Interest)
during such period.

“Fixed Charge Coverage Ratio” means, with respect to Borrower and its
Subsidiaries for any period, the ratio of (i) EBITDA for such period minus
Capital Expenditures made (to the extent not already incurred in a prior period)
or incurred during such period, to (ii) Fixed Charges for such period.

“Foreign Dilution” means, as of any date of determination, a percentage, based
upon the experience of the immediately prior 3 months, that is the result of
dividing the Dollar Equivalent amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to
Borrower’s Accounts with respect to which the Account Debtor is not located in
the United States and is not organized under the laws of the United States (or
any state thereof) during such period, by (b) Borrower’s billings with respect
to Accounts with respect to which the Account Debtor is not located in the
United States and is not organized under the laws of the United States (or any
state thereof) during such period.

“Foreign Dilution Reserve” means, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Foreign Accounts by 1
percentage point for each percentage point by which Foreign Dilution is in
excess of 5%.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

“Funding Date” means the date on which a Borrowing occurs.

 

Schedule 1.1 – Page 17



--------------------------------------------------------------------------------

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Guarantor” means (a) Sanrad Inc., a Delaware corporation, and (b) each other
Person that becomes a guarantor of all or any part of the Obligations after the
Closing Date pursuant to Section 5.11 of the Agreement.

“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of even date with the Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower and each of the
Guarantors to Agent.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Borrower or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Hedge
Providers.

“Hedge Provider” means any Lender or any of its Affiliates; provided, that no
such Person shall constitute a Hedge Provider unless and until (x) in the case
of Wells Fargo or its Affiliates, Agent shall have received a Bank Product
Provider Agreement from such Person and with respect to the applicable Hedge
Agreement prior to the date that is 10 days after the execution and delivery of
such Hedge Agreement with Borrower or its Subsidiaries, or (y) in the case of
any other Person, Agent shall have received a Bank Product Provider Agreement
from

 

Schedule 1.1 – Page 18



--------------------------------------------------------------------------------

such Person and with respect to the applicable Hedge Agreement within 10 days
after the execution and delivery of such Hedge Agreement with Borrower or its
Subsidiaries; provided further, that if, at any time, a Lender ceases to be a
Lender under the Agreement, then, from and after the date on which it ceases to
be a Lender thereunder, neither it nor any of its Affiliates shall constitute
Hedge Providers and the obligations with respect to Hedge Agreements entered
into with such former Lender or any of its Affiliates shall no longer constitute
Hedge Obligations.

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses), (f) all monetary obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) any Disqualified Equity
Interests of such Person, and (h) any obligation of such Person guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (g) above. For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
which is limited or is non-recourse to a Person or for which recourse is limited
to an identified asset shall be valued at the lesser of (A) if applicable, the
limited amount of such obligations, and (B) if applicable, the fair market value
of such assets securing such obligation.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Indemnified Taxes” means any Taxes other than Excluded Taxes.

“Indilinx US” means Indilinx, Inc., a California corporation.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

Schedule 1.1 – Page 19



--------------------------------------------------------------------------------

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
Borrower, each of its Subsidiaries, and Agent, the form and substance of which
is reasonably satisfactory to Agent.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrower for such period, determined on a consolidated basis in accordance
with GAAP.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3 or 6 months thereafter; provided, that
(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (b) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, 3 or 6 months
after the date on which the Interest Period began, as applicable, and
(d) Borrower may not elect an Interest Period which will end after the Maturity
Date.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person) (including any Acquisition), and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP. The amount of any Investment shall be the original cost
of such Investment plus the cost of all additions thereto, without any
adjustment for increases or decreases in value, or write-ups, write-downs, or
write-offs with respect to such Investment.

“IRC” means the Internal Revenue Code of 1986, as amended.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by Borrower in
favor of Issuing Lender or Underlying Issuer and relating to such Letter of
Credit.

 

Schedule 1.1 – Page 20



--------------------------------------------------------------------------------

“Issuing Lender” means WFCF or any other Lender that, at the request of Borrower
and with the consent of Agent, agrees, in such Lender’s sole discretion, to
become an Issuing Lender for the purpose of issuing Letters of Credit or
Reimbursement Undertakings pursuant to Section 2.11 of the Agreement and Issuing
Lender shall be a Lender.

“Lender” has the meaning set forth in the preamble to the Agreement, shall
include Issuing Lender and the Swing Lender, and shall also include any other
Person made a party to the Agreement pursuant to the provisions of Section 13.1
of the Agreement and “Lenders” means each of the Lenders or any one or more of
them.

“Lender Group” means each of the Lenders (including Issuing Lender and the Swing
Lender) and Agent, or any one or more of them.

“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by Borrower or its Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by the Lender
Group, (b) documented out-of-pocket fees or charges paid or incurred by Agent in
connection with the Lender Group’s transactions with Borrower or its
Subsidiaries under any of the Loan Documents, including fees or charges for
background checks, OFAC/PEP searches, photocopying, notarization, couriers and
messengers, telecommunication, public record searches, filing fees, recording
fees, publication, appraisal (including periodic collateral appraisals or
business valuations to the extent of the fees and charges (and up to the amount
of any limitation) contained in the Agreement or the Fee Letter), real estate
surveys, real estate title policies and endorsements, and environmental audits,
(c) Agent’s customary fees and charges (as adjusted from time to time) with
respect to the disbursement of funds (or the receipt of funds) to or for the
account of Borrower (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith, (d) customary
charges imposed or incurred by Agent resulting from the dishonor of checks
payable by or to any Loan Party, (e) reasonable documented out-of-pocket costs
and expenses paid or incurred by the Lender Group to correct any default or
enforce any provision of the Loan Documents, or during the continuance of an
Event of Default, in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) field examination, appraisal, and valuation fees and expenses
of Agent related to any field examinations, appraisals, or valuation to the
extent of the fees and charges (and up to the amount of any limitation) provided
in Section 2.10 of the Agreement, (g) Agent’s reasonable costs and expenses
(including reasonable documented attorneys’ fees and expenses) relative to third
party claims or any other lawsuit or adverse proceeding paid or incurred,
whether in enforcing or defending the Loan Documents or otherwise in connection
with the transactions contemplated by the Loan Documents, Agent’s Liens in and
to the Collateral, or the Lender Group’s relationship with Borrower or any of
its Subsidiaries, (h) Agent’s reasonable documented costs and expenses
(including reasonable documented attorneys’ fees and due diligence expenses)
incurred in advising, structuring, drafting, reviewing, administering (including
travel, meals, and lodging), syndicating (including reasonable costs and
expenses relative to CUSIP, DXSyndicate™, SyndTrak or other communication costs
incurred in connection with a syndication of the loan facilities), or amending,
waiving, or modifying the Loan Documents, (i) Agent’s and each Lender’s
reasonable documented costs and expenses (including reasonable documented
attorneys, accountants, consultants, and other advisors fees and expenses)
incurred

 

Schedule 1.1 – Page 21



--------------------------------------------------------------------------------

in terminating, enforcing (including attorneys, accountants, consultants, and
other advisors fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning Borrower or any of its
Subsidiaries or in exercising rights or remedies under the Loan Documents), or
defending the Loan Documents, irrespective of whether a lawsuit or other adverse
proceeding is brought, or in taking any enforcement action or any Remedial
Action with respect to the Collateral, and (j) the fees, charges, commissions
and costs provided for in Section 2.11(j) of the Agreement (including any
fronting fees) and all other fees, charges, commissions, costs and expenses for
amendments, renewals, extensions, transfers, or drawings from time to time
charged by the Underlying Issuer or incurred or charged by Issuing Lender in
respect of Letters of Credit and out-of-pocket fees, costs, and expenses charged
by the Underlying Issuer or incurred or charged by Issuing Lender in connection
with the issuance, amendment, renewal, extension, or transfer of, or drawing
under, any Letter of Credit or any demand for payment thereunder.

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Lender or a letter of credit (as that term is defined in
the Code) issued by Underlying Issuer, as the context requires.

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit Fees and all fees, charges and
commissions provided for in Section 2.11(j) of the Agreement (including any
fronting fees) will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent for the benefit of the Revolving Lenders in an
amount equal to 105% of the then existing Letter of Credit Usage, (b) delivering
to Agent documentation executed by all beneficiaries under the Letters of
Credit, in form and substance reasonably satisfactory to Agent and Issuing
Lender, terminating all of such beneficiaries’ rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in the Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).

“Letter of Credit Disbursement” means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.

“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s Pro Rata Share of the Letter of Credit Usage on
such date.

“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
the Agreement.

 

Schedule 1.1 – Page 22



--------------------------------------------------------------------------------

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.

“LIBOR Rate” means the rate per annum rate appearing on Macro*World’s
(www.mworld.com; the “Service”) Page BBA LIBOR - USD (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service) 2 Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan
to a LIBOR Rate Loan) by Borrower in accordance with the Agreement (and, if any
such rate is below zero, the LIBOR Rate shall be deemed to be zero), which
determination shall be made by Agent and shall be conclusive in the absence of
manifest or demonstrable error.

“LIBOR Rate Loan” means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.

“LIBOR Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Liquidity” means, as of any date of determination, the sum of (a) Excess
Availability as of such date of determination and (b) the lesser of $5,000,000
and Qualified Cash as of such date of determination.

“Loan” shall mean any Revolving Loan (including any Swing Loan or Extraordinary
Advance) made (or to be made) hereunder.

“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

“Loan Documents” means the Agreement, the Control Agreements, the Copyright
Security Agreement, any Borrowing Base Certificate, the Fee Letter, the Guaranty
and Security Agreement, the Intercompany Subordination Agreement, any Issuer
Documents, the Letters of Credit, the Patent Security Agreement, the Trademark
Security Agreement, any note or notes

 

Schedule 1.1 – Page 23



--------------------------------------------------------------------------------

executed by Borrower in connection with the Agreement and payable to any member
of the Lender Group, and any other instrument or agreement entered into, now or
in the future, by Borrower or any of its Subsidiaries and any member of the
Lender Group in connection with the Agreement.

“Loan Party” means Borrower or any Guarantor.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrower and its Subsidiaries, taken as a whole, (b) a material impairment of
Borrower’s and its Subsidiaries ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group’s ability to
enforce the Obligations or realize upon the Collateral (other than as a result
of as a result of an action taken or not taken that is solely in the control of
Agent), or (c) a material impairment of the enforceability or priority of
Agent’s Liens with respect to all or a material portion of the Collateral as a
result of an action or failure to act on the part of Borrower or its
Subsidiaries.

“Maturity Date” means May 10, 2017.

“Maximum Revolver Amount” means $35,000,000, subject to increase as provided in
Section 2.14 and subject to decrease as provided in Section 2.4(c).

“Minimum Liquidity” means, as of any date of determination, the greater of
(a) 20% of the Maximum Revolver Amount and (b) $10,000,000.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

“Obligations” means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Reimbursement Undertakings or with respect to Letters of Credit
(irrespective of whether contingent), premiums, liabilities (including all
amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, and all covenants and duties of any other kind and
description owing by any Loan Party arising out of, under, pursuant to, in
connection with,

 

Schedule 1.1 – Page 24



--------------------------------------------------------------------------------

or evidenced by the Agreement or any of the other Loan Documents and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all other expenses or other
amounts that Borrower is required to pay or reimburse by the Loan Documents or
by law or otherwise in connection with the Loan Documents, (b) all debts,
liabilities, or obligations (including reimbursement obligations, irrespective
of whether contingent) owing by Borrower or any other Loan Party to an
Underlying Issuer now or hereafter arising from or in respect of an Underlying
Letter of Credit, and (c) all Bank Product Obligations. Without limiting the
generality of the foregoing, the Obligations of Borrower under the Loan
Documents include the obligation to pay (i) the principal of the Revolving
Loans, (ii) interest accrued on the Revolving Loans, (iii) the amount necessary
to reimburse Issuing Lender for amounts paid or payable pursuant to Letters of
Credit or Reimbursement Undertakings and the amount necessary to reimburse
Underlying Issuer for amounts paid or payable pursuant to Letters of Credit,
(iv) Letter of Credit commissions, charges, expenses, and fees, (v) Lender Group
Expenses, (vi) fees payable under the Agreement or any of the other Loan
Documents, and (vii) indemnities and other amounts payable by any Loan Party
under any Loan Document. Any reference in the Agreement or in the Loan Documents
to the Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

“Other Tax” means any present or future stamp, value added or documentary tax or
any other excise or property tax, charge, or similar levy that arises from any
payment made hereunder or under any of the Loan Documents, or from the
execution, delivery, performance, recordation, or filing of, or otherwise with
respect to this Agreement or any other Loan Document.

“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11.

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.

“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.

“Perfection Certificate” means a certificate in the form of Exhibit P-1.

 

Schedule 1.1 – Page 25



--------------------------------------------------------------------------------

“Permitted Acquisition” means any Acquisition so long as:

(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,

(b) no Indebtedness will be incurred, assumed, or would exist with respect to
Borrower or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clauses (f) or (g) of the definition of Permitted
Indebtedness and no Liens will be incurred, assumed, or would exist with respect
to the assets of Borrower or its Subsidiaries as a result or such Acquisition
other than Permitted Liens,

(c) Borrower has provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be mutually and reasonably agreed upon by Borrower and Agent)
created by adding the historical combined financial statements of Borrower
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the proposed Acquisition, Borrower and its Subsidiaries (i) would
have been in compliance with the financial covenants in Section 7 of the
Agreement for the 4 fiscal quarter period ended immediately prior to the
proposed date of consummation of such proposed Acquisition, and (ii) are
projected to be in compliance with the financial covenants in Section 7 of the
Agreement for the 4 fiscal quarter period ended one year after the proposed date
of consummation of such proposed Acquisition,

(d) Borrower has provided Agent any memoranda and presentations presented to
Borrower’s Board of Directors with respect to the proposed Acquisition,

(e) Borrower shall have Liquidity in an amount equal to or greater than
$15,000,000 (or, if the assets being acquired (other than a de minimis amount of
assets in relation to the assets being acquired) are not located within the
United States or the Person whose Equity Interests are being acquired is not
organized in a jurisdiction located within the United States, $20,000,000)
immediately after giving effect to the consummation of the proposed Acquisition,

(f) to the extent the purchase consideration payable in respect of the proposed
Acquisition is equal to or less than $5,000,000, at least 3 Business Days prior
to the anticipated closing date of such proposed Acquisition (and, if the
purchase consideration payable in respect of the proposed Acquisition exceeds
$5,000,000, at least 10 Business Days prior to the anticipated closing date of
such proposed Acquisition), Borrower has provided Agent with written notice of
such proposed Acquisition, and, in any event, Borrower has provided Agent with
(i) draft copies of the acquisition agreement and other material documents
relative to the proposed Acquisition when available and (ii) executed copies of
such agreement and documents promptly following closing of the proposed
Acquisition,

 

Schedule 1.1 – Page 26



--------------------------------------------------------------------------------

(g) the assets being acquired (other than a de minimis amount of assets in
relation to Borrower’s and its Subsidiaries’ total assets), or the Person whose
Equity Interests are being acquired, are useful in or engaged in, as applicable,
the business of Borrower and its Subsidiaries or a business reasonably related
thereto, and

(h) the subject assets or Equity Interests, as applicable, are being acquired
directly by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, Borrower or the applicable Loan Party shall have complied
with Section 5.11 or 5.12 of the Agreement, as applicable, of the Agreement and,
in the case of an acquisition of Equity Interests, Borrower or the applicable
Loan Party shall have demonstrated to Agent that the new Loan Parties have
received consideration sufficient to make the joinder documents binding and
enforceable against such new Loan Parties.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

“Permitted Dispositions” means:

(a) sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete or no longer used or useful in the ordinary course of
business and leases or subleases of Real Property not useful in the conduct of
the business of Borrower and its Subsidiaries,

(b) sales of Inventory to buyers in the ordinary course of business,

(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,

(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

(e) the granting of Permitted Liens,

(f) the sale or discount, in each case without recourse, of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,

(g) any involuntary loss, damage or destruction of property,

(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(i) the leasing or subleasing of assets of Borrower or its Subsidiaries in the
ordinary course of business,

 

Schedule 1.1 – Page 27



--------------------------------------------------------------------------------

(j) the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Borrower,

(k) (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of Borrower and its Subsidiaries to the extent not
economically desirable in the conduct of their business or (ii) the abandonment
of patents, trademarks, copyrights, or other intellectual property rights in the
ordinary course of business so long as (in each case under clauses (i) and
(ii)), (A) with respect to copyrights, such copyrights are not material revenue
generating copyrights, and (B) such lapse is not materially adverse to the
interests of the Lender Group,

(l) the making of Restricted Payments that are expressly permitted to be made
pursuant to the Agreement,

(m) the making of Permitted Investments,

(n) dispositions permitted by Section 6.3 and Permitted Restructuring
Transactions,

(o) dispositions of property acquired in a Permitted Acquisition solely to the
extent that such property does not contribute, nor has ever contributed, to the
Borrowing Base, and

(p) sales or dispositions of fixed assets not otherwise permitted in clauses
(a) through (m) above so long as (A) no Default or Event of Default exists or
would arise therefrom, (B) such sale or disposition is made at fair market
value, and (C) the aggregate fair market value of all such fixed assets disposed
of in any fiscal year (including the proposed disposition) would not exceed
$1,000,000.

“Permitted Indebtedness” means:

(a) Indebtedness evidenced by the Agreement or the other Loan Documents, as well
as Indebtedness owed to Underlying Issuers with respect to Underlying Letters of
Credit,

(b) Indebtedness set forth on Schedule 4.14 to the Agreement and any Refinancing
Indebtedness in respect of such Indebtedness,

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

(d) endorsement of instruments or other payment items for deposit,

(e) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of Borrower or one of
its Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,

 

Schedule 1.1 – Page 28



--------------------------------------------------------------------------------

(f) Acquired Indebtedness in an amount not to exceed $1,000,000 outstanding at
any one time,

(g) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, or appeal bonds,

(h) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Borrower or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,

(i) the incurrence by Borrower or its Subsidiaries of Indebtedness under Hedge
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with Borrower’s and its
Subsidiaries’ operations and not for speculative purposes,

(j) Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
purchase cards (including so-called “procurement cards” or “P-cards”), or Cash
Management Services,

(k) unsecured Indebtedness of Borrower owing to former employees, officers, or
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by Borrower of the Equity Interests
of Borrower that has been issued to such Persons, so long as (i) no Default or
Event of Default has occurred and is continuing at the time of the incurrence of
such Indebtedness or would result from the incurrence of such Indebtedness,
(ii) the aggregate amount of all such Indebtedness outstanding at any one time
does not exceed $500,000, and (iii) such Indebtedness is subordinated to the
Obligations on terms and conditions reasonably acceptable to Agent,

(l) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of Borrower or
the applicable Loan Party incurred in connection with the consummation of one or
more Permitted Acquisitions,

(m) Indebtedness composing Permitted Investments,

(n) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,

(o) Indebtedness in an aggregate outstanding principal amount not to exceed
$50,000,000 at any time outstanding for all Subsidiaries of Borrower that are
CFCs and not Loan Parties; provided, that such Indebtedness is not directly or
indirectly recourse to any of the Loan Parties or of their respective assets,

 

Schedule 1.1 – Page 29



--------------------------------------------------------------------------------

(p) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Permitted Indebtedness, and

(q) any other unsecured Indebtedness incurred by Borrower or any of its
Subsidiaries in an aggregate outstanding amount not to exceed $500,000 at any
one time.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party, (b) a Subsidiary of Borrower that is not a Loan Party to
another Subsidiary of Borrower that is not a Loan Party, (c) a Subsidiary of
Borrower that is not a Loan Party to a Loan Party, so long as the parties
thereto are party to the Intercompany Subordination Agreement, (d) Borrower to
each of OCZ Technology, Limited and OCZ Canada, Inc. that are in existence on
the Closing Date and (e) a Loan Party to a Subsidiary of Borrower that is not a
Loan Party so long as (i) the aggregate amount of all such loans (by type, not
by the borrower) does not exceed $7,500,000 outstanding at any one time, (ii) at
the time of the making of such loan, no Event of Default has occurred and is
continuing or would result therefrom, and (iii) Borrower has Liquidity of the
greater of 25% of the Maximum Revolver Amount and $15,000,000 or greater
immediately after giving effect to each such loan.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents,

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(c) advances made in connection with purchases of goods or services in the
ordinary course of business,

(d) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,

 

Schedule 1.1 – Page 30



--------------------------------------------------------------------------------

(e) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to the Agreement,

(f) guarantees permitted under the definition of Permitted Indebtedness,

(g) Permitted Intercompany Advances,

(h) Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,

(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(j) (i) non-cash loans and advances to employees, officers, and directors of
Borrower or any of its Subsidiaries for the purpose of purchasing Equity
Interests in Borrower so long as the proceeds of such loans are used in their
entirety to purchase such Equity Interests in Borrower, and (ii) loans and
advances to employees and officers of Borrower or any of its Subsidiaries in the
ordinary course of business for any other business purpose and in an aggregate
amount not to exceed $250,000 at any one time,

(k) Permitted Acquisitions,

(l) Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness,

(m) equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,

(n) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,

(o) Deposit Accounts established in the ordinary course of business,

(p) non-cash consideration received, to the extent not prohibited by the Loan
Documents, in connection with (i) any Permitted Disposition under clauses (a),
(o) or (p) of the definition of Permitted Dispositions, or (ii) any other
Permitted Disposition so long as such amount does not exceed 15% of the purchase
price received in connection therewith,

(q) guaranties of obligations of Subsidiaries not constituting Indebtedness to
the extent such guaranties are issued and such obligations are incurred in the
ordinary course of business, and

 

Schedule 1.1 – Page 31



--------------------------------------------------------------------------------

(r) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$1,000,000 during the term of the Agreement.

An Investment which when made satisfies the criteria of a Cash Equivalent under
a particular clause of the definition of Cash Equivalent but subsequently ceases
to satisfy such criteria under such clause as a result of a change of
circumstances beyond Borrower’s control, shall nevertheless constitute a
Permitted Investment for the 5 day period commencing on the date it ceases to
satisfy such criteria (it being understood that after such 5 days period such
Investment shall no longer constitute a Permitted Investment).

“Permitted Liens” means

(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,

(d) Liens set forth on Schedule P-2 to the Agreement; provided, that to qualify
as a Permitted Lien, any such Lien described on Schedule P-2 to the Agreement
shall only secure the Indebtedness that it secures on the Closing Date and any
Refinancing Indebtedness in respect thereof,

(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements,

(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof,

(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,

(h) Liens on amounts deposited to secure Borrower’s and its Subsidiaries
obligations in connection with worker’s compensation or other unemployment
insurance,

(i) Liens on amounts deposited to secure Borrower’s and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,

 

Schedule 1.1 – Page 32



--------------------------------------------------------------------------------

(j) Liens on amounts deposited to secure Borrower’s and its Subsidiaries
reimbursement obligations with respect to performance, bid, surety or appeal
bonds or completion guarantees and other obligations of a like nature obtained
in the ordinary course of business,

(k) with respect to any Real Property, minor survey exceptions, minor
encumbrances, easements, rights of way, and zoning restrictions that do not
materially interfere with or impair the use or operation thereof,

(l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

(n) rights of setoff or bankers’ or similar liens in favor of banks or other
depository institutions or securities intermediaries, solely to the extent
incurred in connection with the maintenance of Deposit Accounts and Securities
Accounts in the ordinary course of business,

(o) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties not yet delinquent in connection with the
importation of goods,

(q) Liens on the assets of any Subsidiary of Borrower that is a CFC to secure
the Indebtedness of such Subsidiary permitted under clause (o) of the definition
of Permitted Indebtedness.

(r) Liens solely on any cash earnest money deposits made by Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition,

(s) Liens assumed by Borrower or its Subsidiaries in connection with a Permitted
Acquisition that secure Acquired Indebtedness,

(t) Liens of a collecting bank arising under Section 4-210 of the Code on items
in the course of collection,

(u) Liens (not securing Indebtedness) on Real Property of a Person at the time
such Person becomes a Subsidiary; provided, however, such Liens are not created
or incurred in connection with, or in contemplation of, such other Person
becoming such a Subsidiary,

 

Schedule 1.1 – Page 33



--------------------------------------------------------------------------------

(v) Liens (not securing Indebtedness) on Real Property at the time the Borrower
or a Subsidiary acquired such property, including any acquisition by means of a
merger or consolidation with or into the Borrower or any of its Subsidiaries;
provided, however, that such Liens are not created or incurred in connection
with, or in contemplation of, such acquisition, and

(w) other Liens which do not secure Indebtedness for borrowed money or letters
of credit and as to which the aggregate amount of the obligations secured
thereby does not exceed $100,000.

“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Borrower’s or its Subsidiaries’ books and
records in such amount as is required under GAAP and (b) any such protest is
instituted promptly and prosecuted diligently by Borrower or its Subsidiary, as
applicable, in good faith.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within 20
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof, in an aggregate principal amount
outstanding at any one time not in excess of $3,000,000.

“Permitted Restructuring Transactions” means the following transactions,
undertaken in any order necessary to effectuate the resulting structure depicted
on Schedule P-3:

(a) the formation by Borrower of any wholly owned Subsidiary organized under the
laws of any jurisdiction, including the formation of a wholly owned partnership
organized under the laws of the Cayman Islands which is treated as a corporation
for U.S. federal tax purposes (the “Cayman Islands Subsidiary”), the formation
of a wholly owned Subsidiary organized under the laws of the Netherlands (the
“Dutch Subsidiary”) which is a Netherlands Besloten Vennootschap met beperkte
aansprakelijkeid, the formation of a wholly owned Subsidiary organized under the
laws of Taiwan (the “Taiwan Subsidiary”) which is a Taiwanese corporation, and
the formation of a wholly owned subsidiary organized under the laws of Germany,
which is a GmbH, in each case so long as Borrower complies with Section 5.11.

(b) the registration by Borrower, directly or indirectly, of a branch or
representative office of any Subsidiary organized under the laws of any
jurisdiction, including the registration by the Dutch Subsidiary of a branch
under the laws of Taiwan (the “Taiwan Branch”),

(c) the de-registration of Borrower’s current branch registered under the laws
of Taiwan,

(d) the de-registration of Borrower’s current branch registered under the laws
of the Netherlands,

 

Schedule 1.1 – Page 34



--------------------------------------------------------------------------------

(e) the transfer of the Equity Interests of OCZ Technology, Limited by Borrower
to the Dutch Subsidiary so long as no Default or Event of Default then exists or
would be caused thereby,

(f) the transfer of the Equity Interests of the Dutch Subsidiary by Borrower to
the Cayman Islands Subsidiary so long as no Default or Event of Default then
exists or would be caused thereby,

(g) the transfer by Borrower to the Dutch Subsidiary of the Transferred Assets
(Dutch) so long as no Default or Event of Default then exists or would be caused
thereby and Excess Availability is at least $5,000,000 after giving effect to
such transfer,

(h) the transfer by Borrower to the Taiwan Subsidiary of a portion of the
Transferred Assets (Taiwan) so long as no Default or Event of Default then
exists or would be caused thereby and Excess Availability is at least $5,000,000
after giving effect to such transfer,

(i) the transfer by Borrower to the Taiwan Branch of a portion of the
Transferred Assets (Taiwan) so long as no Default or Event of Default then
exists or would be caused thereby and Excess Availability is at least $5,000,000
after giving effect to such transfer,

(j) the entering into of a platform contribution agreement between Borrower and
the Cayman Islands Subsidiary pursuant to which Borrower will license certain
intellectual property rights to the Cayman Islands Subsidiary, a research and
development cost sharing agreement between Borrower and the Cayman Islands
Subsidiary with respect to the joint funding of research and development, an
operating license agreement between the Cayman Islands Subsidiary and the Dutch
Subsidiary, and separate and several services agreements between or among
Affiliates; provided, that if a Loan Party is party to such agreements, such
agreements are no less favorable to such Loan Party than would be obtained in an
arm’s length transaction with a non-Affiliate,

(k) the transfer of cash by Borrower to a Subsidiary so long as no Default or
Event of Default then exists or would be caused thereby, after giving effect to
such transfer, Liquidity is at least $35,000,000, there are no Revolving Loans
or Letters of Credit outstanding, such Subsidiary transfers cash to Borrower in
an amount equal to the cash transferred by Borrower to such Subsidiary within 3
Business Days of the date of the transfer by Borrower to such Subsidiary, and
Borrower agrees in writing not to request a Revolving Loan or Letter of Credit
until cash in an amount equal to the cash transferred to such Subsidiary is
transferred by such Subsidiary to Borrower, and

(l) the undertaking of all necessary tax elections under the Internal Revenue
Code and the Treasury Regulations thereto, including but not limited to
check-the-box elections under Treasury Regulation § 301.7701-3, whether the
entity is currently in existence or to be formed in the future.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

Schedule 1.1 – Page 35



--------------------------------------------------------------------------------

“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders,

(b) with respect to a Lender’s obligation to participate in the Letters of
Credit, with respect to such Lender’s obligation to reimburse Issuing Lender,
and with respect to such Lender’s right to receive payments of Letter of Credit
fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be determined as if
the Revolver Commitments had not been terminated and based upon the Revolver
Commitments as they existed immediately prior to their termination,

(c) [intentionally omitted],

(d) with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 13.1; provided, that if
all of the Loans have been repaid in full, all Letters of Credit have been made
the subject of Letter of Credit Collateralization, and all Revolver Commitments
have been terminated, Pro Rata Share under this clause shall be determined as if
the Revolving Loan Exposures had not been repaid, collateralized, or terminated
and shall be based upon the Revolving Loan Exposures as they existed immediately
prior to their repayment, collateralization, or termination.

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

“Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

 

Schedule 1.1 – Page 36



--------------------------------------------------------------------------------

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower and its Subsidiaries that is
in Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.

“Qualified Equity Interest” means and refers to any Equity Interests issued by
Borrower (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.

“Rated Account Debtor” has the meaning specified therefor in the definition of
Eligible Domestic Accounts.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.

“Receivable Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including reserves for
rebates, discounts, warranty claims, and returns) with respect to the Eligible
Accounts or the Maximum Revolver Amount. Without limiting the foregoing,
Receivable Reserves shall include a reserve for deductibles under credit
insurance policies and a co-insurance reserve and “true up” reserve in respect
of credit insurance policies.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(b) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

(c) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of the Lenders,

(d) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and

(e) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.

 

Schedule 1.1 – Page 37



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 13.1(h) of the Agreement.

“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.

“Reimbursement Undertaking” has the meaning specified therefor in
Section 2.11(a) of the Agreement.

“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

“Required Availability” means that Liquidity exceeds $25,000,000.

“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the aggregate Revolving Loan Exposure of all Lenders; provided, that (i) the
Revolving Loan Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders, and (ii) at any time there are 2 or more
Lenders (who are not Affiliates of one another), “Required Lenders” must include
at least 2 Lenders (who are not Affiliates of one another).

“Reserves” means, as of any date of determination, those reserves (other than
Receivable Reserves and Bank Product Reserves) that Agent deems necessary or
appropriate, in its Permitted Discretion and subject to Section 2.1(c), to
establish and maintain (including reserves with respect to (a) sums that
Borrower or its Subsidiaries are required to pay under any Section of the
Agreement or any other Loan Document (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay, (b) potential fluctuations in currency
exchange rates, and (c) amounts owing by Borrower or its Subsidiaries to any
Person to the extent secured by a Lien on, or trust over, any of the Collateral
(other than a Permitted Lien), which Lien or trust, in the Permitted Discretion
of Agent likely would have a priority superior to the Agent’s Liens (such as
Liens or trusts in favor of landlords, warehousemen, carriers, mechanics,
materialmen, laborers, or suppliers, or Liens or trusts for ad valorem, excise,
sales, or other taxes where given priority under applicable law) in and to such
item of the Collateral) with respect to the Borrowing Base or the Maximum
Revolver Amount.

 

Schedule 1.1 – Page 38



--------------------------------------------------------------------------------

“Restricted Payment” means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by Borrower (including any payment in connection with any merger or
consolidation involving Borrower) or to the direct or indirect holders of Equity
Interests issued by Borrower in their capacity as such (other than dividends or
distributions payable in Qualified Equity Interests issued by Borrower), or
(b) purchase, redeem, make any sinking fund or similar payment, or otherwise
acquire or retire for value (including in connection with any merger or
consolidation involving Borrower) any Equity Interests issued by Borrower,
(c) make any payment to retire, or to obtain the surrender of, any outstanding
warrants, options, or other rights to acquire Equity Interests of Borrower now
or hereafter outstanding, and (d) make, or cause or suffer to permit any of
Borrower’s Subsidiaries to make, any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Indebtedness that is contractually subordinated to the
Obligations.

“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a Revolving Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and
Extraordinary Advances), plus (b) the amount of the Letter of Credit Usage.

“Revolving Lender” means a Lender that has a Revolver Commitment or that has an
outstanding Revolving Loan.

“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.

“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

 

Schedule 1.1 – Page 39



--------------------------------------------------------------------------------

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Sole Book Runner” has the meaning set forth in the preamble to the Agreement.

“Sole Lead Arranger” has the meaning set forth in the preamble to the Agreement.

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Spot Rate” means, for a currency, the rate determined by Agent to be the rate
quoted by Wells Fargo acting in such capacity as the spot rate for the purchase
by Wells Fargo of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. (New York time) on
the date two Business Days prior to the date as of which the foreign exchange
computation is made; provided, that Agent may obtain such spot rate from another
financial institution designated by Agent if Wells Fargo acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency.

 

Schedule 1.1 – Page 40



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

“Supermajority Lenders” means, at any time, Lenders having or holding at least
66 2/3% of the aggregate Revolving Loan Exposure of all Lenders; provided, that
(i) the Revolving Loan Exposure of any Defaulting Lender shall be disregarded in
the determination of the Supermajority Lenders, and (ii) at any time there are 2
or more Lenders (who are not Affiliates of one another), “Supermajority Lenders”
must include at least 2 Lenders (who are not Affiliates of one another).

“Swing Lender” means WFCF or any other Lender that, at the request of Borrower
and with the consent of Agent agrees, in such Lender’s sole discretion, to
become the Swing Lender under Section 2.3(b) of the Agreement.

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.

“Tax Indemnitee” has the meaning specified therefor in Section 16.1 of the
Agreement.

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

“Transferred Assets (Dutch)” means the assets consisting of accounts receivable,
fixed assets, prepaid assets and inventory in the possession of the Netherlands
branch of Borrower immediately prior to the transfer of such assets to the Dutch
Subsidiary to the extent such assets were acquired by the Netherlands branch of
Borrower in the ordinary course of business and not in contemplation of such
transfer to the Dutch Subsidiary.

“Transferred Assets (Taiwan)” means the assets consisting of accounts receivable
and fixed assets in the possession of the Taiwanese branch of Borrower
immediately prior to the transfer of such assets to the Taiwan Subsidiary or the
Taiwan Branch, as applicable, to the extent such assets were acquired by the
Taiwanese branch of Borrower in the ordinary course of business and not in
contemplation of such transfer to the Taiwan Subsidiary or Taiwan Branch.

 

Schedule 1.1 – Page 41



--------------------------------------------------------------------------------

“UCP 600” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
in effect as of July 1, 2007 (or such later version thereof as may be in effect
at the time of issuance).

“Underlying Issuer” means Wells Fargo or one of its Affiliates.

“Underlying Letter of Credit” means a Letter of Credit that has been issued by
an Underlying Issuer.

“United States” means the United States of America.

“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of the
Agreement.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.

 

Schedule 1.1 – Page 42



--------------------------------------------------------------------------------

Schedule 3.1

The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:

(a) the Closing Date shall occur on or before May 31, 2012;

(b) Agent shall have received a letter duly executed by Borrower and each
Guarantor authorizing Agent to file appropriate financing statements in such
office or offices as may be necessary or, in the opinion of Agent, desirable to
perfect the security interests to be created by the Loan Documents;

(c) Agent shall have received evidence that appropriate financing statements
have been duly filed in such office or offices as may be necessary or, in the
opinion of Agent, desirable to perfect the Agent’s Liens in and to the
Collateral, and Agent shall have received searches reflecting the filing of all
such financing statements;

(d) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:

(i) the Control Agreements,

(ii) the Guaranty and Security Agreement,

(iii) the Fee Letter,

(iv) the Intercompany Subordination Agreement,

(v) a letter, in form and substance satisfactory to Agent, from Silicon Valley
Bank (“Existing Lender”) to Agent confirming the termination and repayment in
full of the Existing Credit Facility and obtain a release of all of the Liens
existing in favor of Existing Lender in and to the assets of Borrower and its
Subsidiaries, together with termination statements and other documentation
evidencing the termination by Existing Lender of its Liens in and to the
properties and assets of Borrower and its Subsidiaries,

(e) Agent shall have received a certificate from the Secretary of each Loan
Party (i) attesting to the resolutions of such Loan Party’s Board of Directors
authorizing its execution, delivery, and performance of this Agreement and the
other Loan Documents to which such Loan Party is a party, (ii) authorizing
specific officers of such Loan Party to execute the same, and (iii) attesting to
the incumbency and signatures of such specific officers of such Loan Party;

 

Schedule 3.1 – Page 1



--------------------------------------------------------------------------------

(f) Agent shall have received copies of each Loan Party’s Governing Documents,
as amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Loan Party;

(g) Agent shall have received a certificate of status with respect to each Loan
Party, dated within 10 days of the Closing Date, such certificate to be issued
by the appropriate officer of the jurisdiction of organization of such Loan
Party, which certificate shall indicate that such Loan Party is in good standing
in such jurisdiction;

(h) Agent shall have received certificates of status with respect to each Loan
Party Borrower, each dated within 30 days of the Closing Date, such certificates
to be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Loan Party) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Effect, which
certificates shall indicate that such Loan Party is in good standing in such
jurisdictions;

(i) Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 5.6, the form and substance of
which shall be satisfactory to Agent;

(j) Agent shall have received a Collateral Access Agreement with respect to
Borrower’s chief executive office;

(k) Agent shall have received an opinion of Loan Parties’ counsel in form and
substance satisfactory to Agent;

(l) Borrower shall have the Required Availability after giving effect to the
initial extensions of credit hereunder and the payment of all fees and expenses
required to be paid by Borrower on the Closing Date under this Agreement or the
other Loan Documents;

(m) Agent shall have completed its business, legal, and collateral due
diligence, including (i) an updated collateral audit and review of Borrower’s
and its Subsidiaries books and records and verification of Borrower’s
representations and warranties to Lender Group, the results of which shall be
satisfactory to Agent, and (ii) an inspection of each of the locations where
Borrower’s and its Subsidiaries’ Inventory is located, the results of which
shall be satisfactory to Agent;

(n) Agent shall have completed (i) Patriot Act searches, OFAC/PEP searches and
customary individual background checks for Borrower, and (ii) OFAC/PEP searches
and customary individual background searches for Borrower’s senior management
and key principals, and each Guarantor, the results of which shall be
satisfactory to Agent;

(o) Agent shall have received a set of Projections of Borrower for the 3 year
period following the Closing Date (on a year by year basis, and for the 1 year
period following the Closing Date, on a month by month basis), in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent;

 

Schedule 3.1 – Page 2



--------------------------------------------------------------------------------

(p) Borrower shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by this Agreement and all fees payable by
Borrower on the Closing Date pursuant to the Fee Letter;

(q) Borrower and each of its Subsidiaries shall have received all licenses,
approvals or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by Borrower or its Subsidiaries of
the Loan Documents or with the consummation of the transactions contemplated
thereby; and

(r) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.

 

Schedule 3.1 – Page 3



--------------------------------------------------------------------------------

Schedule 5.1

Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth below at the following times in form
satisfactory to Agent:

 

 

as soon as available, but in any event within 30 days after the end of each
month during each of Borrower’s fiscal years,

 

  

 

(a) an unaudited consolidated and consolidating balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity covering
Borrower’s and its Subsidiaries’ operations during such period and compared to
the prior period and plan, together with a corresponding discussion and analysis
of results from management, and

 

(b) a Compliance Certificate along with the underlying calculations, including
the calculations of the financial covenants set forth in Section 7, regardless
of whether a Covenant Testing Period exists.

 

as soon as available, but in any event within 90 days after the end of each of
Borrower’s fiscal years,

  

 

(c) consolidated financial statements of Borrower and its Subsidiaries for each
such fiscal year, audited by independent certified public accountants reasonably
acceptable to Agent and certified, without any qualifications (including any
(A) “going concern” or like qualification or exception, (B) qualification or
exception as to the scope of such audit, or (C) qualification which relates to
the treatment or classification of any item and which, as a condition to the
removal of such qualification, would require an adjustment to such item, the
effect of which would be to cause any noncompliance with the provisions of
Section 7 of the Agreement), by such accountants to have been prepared in
accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, statement of cash flow, and statement of shareholder’s
equity, and, if prepared, such accountants’ letter to management), and

 

(d) a Compliance Certificate along with the underlying calculations, including
the calculations of the financial covenants set forth in Section 7, regardless
of whether a Covenant Testing Period exists.

 

 

as soon as available, but in any event within 30 days prior to the start of each
of Borrower’s fiscal years,

 

  

 

(e) copies of Borrower’s Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its Permitted
Discretion, for the forthcoming 3 years, year by year, and for the forthcoming
fiscal year, month by month, certified by the chief financial officer of
Borrower as being such officer’s good faith estimate of the financial
performance of Borrower during the period covered thereby.

 

Schedule 5.1 – Page 1



--------------------------------------------------------------------------------

 

if and when filed by Borrower,

  

 

(f) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

 

(g) any other filings made by Borrower with the SEC (other than on Form S-8),
and

 

(h) any other information that is provided by Borrower to its shareholders
generally.

 

 

promptly, but in any event within 5 days after Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default,

 

  

 

(i) notice of such event or condition and a statement of the curative action
that Borrower proposes to take with respect thereto.

 

promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Borrower or any of its
Subsidiaries,

 

  

 

(j) notice of all actions, suits, or proceedings brought by or against Borrower
or any of its Subsidiaries before any Governmental Authority which reasonably
could be expected to result in a Material Adverse Effect.

 

upon the request of Agent,

 

  

 

(k) any other information reasonably requested relating to the financial
condition of Borrower or its Subsidiaries.

 

Documents required to be delivered pursuant to this Schedule 5.1 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Borrower posts such documents, or provides a
link thereto on Borrower’s website on the Internet at the website address listed
on this Schedule 5.1, and notifies Agent that such documents are available
(which shall include notification via website subscription); or (ii) on which
such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which Agent and each Lender has access (whether a
commercial, third-party website or whether sponsored by Agent) and Agent
receives notification that such documents are available; provided, that Borrower
shall deliver paper copies of such documents to Agent or any Lender upon their
request. Notwithstanding anything contained in this paragraph to the contrary,
in every instance Borrower shall be required to provide copies of the Compliance
Certificates electronically or otherwise in a manner reasonably satisfactory to
Agent. Agent shall have no obligation to request the delivery of or to maintain
paper copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by Borrower with any such request for
delivery by a Lender, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

Schedule 5.1 – Page 2



--------------------------------------------------------------------------------

Schedule 5.2

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:

 

 

Monthly (no later than the 10th day of each month)

  

 

(a) an Account roll-forward with supporting details supplied from sales
journals, collection journals, credit registers and any other records,

 

(b) a Borrowing Base Certificate,

 

(c) a detailed aging, by total, of Borrower’s Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrower has implemented
electronic reporting),

 

(d) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if Borrower has not implemented electronic reporting,

 

(e) a summary aging, by vendor, of Borrower’s and its Subsidiaries’ accounts
payable and any book overdraft (delivered electronically in an acceptable
format, if Borrower has implemented electronic reporting) and an aging, by
vendor, of any held checks,

 

(f) a detailed report regarding Borrower’s and its Subsidiaries’ cash and Cash
Equivalents, including an indication of which amounts constitute Qualified Cash,
and

 

(g) an accrual lead schedule.

 

 

Monthly (no later than the 30th day of each month)

  

 

(h) a reconciliation of Accounts, trade accounts payable, and Inventory of
Borrower’s general ledger accounts to its monthly financial statements including
any book reserves related to each category.

 

 

Quarterly

  

 

(i) a report listing the Inventory locations for Borrower and each Guarantor.

 

 

Annually

  

 

(j) a detailed list of Borrower’s and its Subsidiaries’ customers, with address
and contact information.

 

 

Upon request by Agent

  

 

(k) a report regarding Borrower’s and its Subsidiaries’ accrued, but unpaid, ad
valorem taxes,

 

(l) copies of purchase orders and invoices for Inventory and Equipment acquired
by Borrower or its Subsidiaries,

 

(m) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Borrower’s and its Subsidiaries’ Accounts,

 

(n) copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the sole discretion of Agent, from time to time, and

 

(o) such other reports as to the Collateral or the financial condition of
Borrower and its Subsidiaries, as Agent may reasonably request.

 

 

Schedule 5.2 – Page 1



--------------------------------------------------------------------------------

CLOSING CERTIFICATE

May 10, 2012

The undersigned on behalf of OCZ Technology Group, Inc., a Delaware corporation
(“Borrower”), hereby certifies, as an officer of Borrower, to Wells Fargo
Capital Finance, LLC, a Delaware limited liability company, as agent (“Agent”)
for the Lenders (as defined below) as follows:

 

(A) The representations and warranties contained in the Credit Agreement (the
“Credit Agreement”; capitalized terms used but not otherwise defined herein
shall have the meanings specified therefor in the Credit Agreement) of even date
herewith by and among Agent, the lenders party thereto (“Lenders”), and
Borrower, and in all other Loan Documents executed concurrently herewith by
Borrower or any of its Subsidiaries in favor of Lenders or Agent, are true and
correct in all material respects on and as of the date hereof (except (1) to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties are true and correct in
all material respects on and as of such earlier date and (2) that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof);

 

(B) After giving effect to the initial extensions of credit under the Credit
Agreement and the payment of all fees and expenses required to be paid by
Borrower on the Closing Date under the Credit Agreement and the other Loan
Documents, no Default or Event of Default has occurred and is continuing as of
the date hereof, nor has either resulted from the making thereof;

 

(C) As of the date hereof and after giving effect to the initial extensions of
credit under the Credit Agreement on the date hereof and the payment of all fees
and expenses required to be paid by Borrower on the Closing Date under the
Credit Agreement and the other Loan Documents, Borrower has Liquidity of not
less than $25,000,000; and

 

(D) Borrower has received all licenses, approvals or evidence of other actions
(if any) required by any Governmental Authority in connection with the execution
and delivery by Borrower of the Loan Documents or with the consummation of the
transactions contemplated thereby.

[Signature page follows]



--------------------------------------------------------------------------------

WITNESS, my hand as of the date first set forth above.

 

OCZ TECHNOLOGY GROUP, INC.,

a Delaware corporation

By:  

/s/ Arthur F. Knapp, Jr.

Name:  

Arthur F. Knapp, Jr.

Title:  

Chief Financial Officer

Signature Page to Closing Certificate